 
AMENDED & RESTATED OMNIBUS CREDIT AGREEMENT
 
Dated as of January 29, 2010
 
by and among
 
THE STUDENT LOAN CORPORATION,
 
as Borrower,
 
CITIBANK, N.A.,
 
as Lender,
 
CITIBANK, N.A.,
 
not in its individual capacity but solely in its separate capacity as the
Trustee under the Trust Agreement referred to herein,
 
and
 
THE NON-SECURITIZATION SUBSIDIARIES
 
that become parties hereto from time to time pursuant to Joinder Agreements

 
 

 
TABLE OF CONTENTS
 
                                                         Page
 







ARTICLE I DEFINITIONS, UCC DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION 2  
        Section 1.1 Defined Terms 2   Section 1.2 UCC Definitions
21
  Section 1.3 Computation of Time Periods 21   Section 1.4 Accounting Terms and
Principles 21   Section 1.5 Rounding Off 22   Section 1.6
Certain Terms
22  

 
 

ARTICLE II THE FACILITY 23           Section 2.1 The Commitment 23   Section 2.2
Borrowing Procedures
23
  Section 2.3 Grandfathered Loans 24   Section 2.4 Changes to Commitment 25  
Section 2.5 Supplemental Illiquid Asset Funding 25   Section 2.6
Repayment of Revolving Loans
26  
Section 2.7
Evidence of Debt
26  
Section 2.8
Voluntary Prepayments 26  
Section 2.9
Mandatory Prepayments
26  
Section 2.10
Interest
27  
Section 2.11
Fees
28  
Section 2.12
Payments and Computations
29  
Section 2.13
Other Provisions Governing Revolving Loans
29  
Section 2.14
Capital Adequacy
31  
Section 2.15
Taxes
31  
Section 2.16
Mitigation
33  
Section 2.17
Borrowing Base Determination
33  

 













 

ARTICLE III CONDITIONS PRECEDENT 35          
Section 3.1
Conditions Precedent to Closing Date
35  
Section 3.2
Conditions Precedent to Each Borrowing
37  

 
 

ARTICLE IV REPRESENTATIONS AND WARRANTIES 38          
Section 4.1
Organization; Power
38  
Section 4.2
Authorization; Enforceability; Due Execution and Delivery
38  
Section 4.3
Government Approvals; No Conflicts 39  
Section 4.4
Financial Condition
39  
Section 4.5
Properties; Intellectual Property
39  
Section 4.6
Litigation; Environmental Matters
39  

 

Section 4.7
Compliance with Law; Defaults
39  
Section 4.8
Investment Company Act Status
40  
Section 4.9
ERISA
40  
Section 4.10
Disclosure
40  
Section 4.11
Solvency
40  
Section 4.12
Title and Security
40  
Section 4.13
Student Loans
41  
Section 4.14
Use of Proceeds
41  
Section 4.15
Accounts
41  
Section 4.16
Retained Securitization Interests
42  
Section 4.17
Cash Management System
42  

 

















 

ARTICLE V COLLATERAL 42          
Section 5.1
Grant of Security Interest
42  
Section 5.2
Release of Collateral
45  
Section 5.3
Investment of Proceeds
46  
Section 5.4
Reallocation of Proceeds
46  

 


ARTICLE VI COVENANTS 47          
Section 6.1
Information Delivery
47  
Section 6.2
Material Events
47  
Section 6.3
Maintenance of Property
47  
Section 6.4
Maintenance of Existence and Conduct of Business
47  
Section 6.5
Nature of Business
48  
Section 6.6
Payment of Obligations
48  
Section 6.7
Non-Securitization Subsidiary Guaranty
48  
Section 6.8
Enforcement of Obligations; Servicing of Obligations
48  
Section 6.9
Books and Records; Inspection of Property
49  
Section 6.10
Mergers and Sales of Assets
49  
Section 6.11
Compliance with Law
49  
Section 6.12
Use of Proceeds
49  
Section 6.13
Other Indebtedness
49  
Section 6.14
Negative Pledge
49  
Section 6.15
Accounts
50  
Section 6.16
Minimum Adjusted EBITDA to Interest Expense
51  
Section 6.17
Minimum Consolidated Tangible Net Worth
51  
Section 6.18
Financial Reporting
51  
Section 6.19
Funding Forecast
52  
Section 6.20
Monthly Reports
52  
Section 6.21
Borrowing Base Determination
53  
Section 6.22
Cash Management System
53  





















ii

 


ARTICLE VII EVENTS OF DEFAULT; REMEDIES FOLLOWING EVENT OF DEFAULT OR CHANGE OF
CONTROL TRIGGER 53          
Section 7.1
Events of Default
53  
Section 7.2
Acceleration of Maturity; Other Remedies
55  
Section 7.3
Rescission
56  
Section 7.4
Remedies following Event of Default or Change of Control Trigger
57  
Section 7.5
Compliance with Restrictions
58  
Section 7.6
Private Sale
58  
Section 7.7
Further Assurances as to the Collateral
59  
Section 7.8
Lender's Appointment as Attorney-in-Fact
60  
Section 7.9
Other Remedies
61  

 









 

ARTICLE VIII MISCELLANEOUS 61          
Section 8.1
Amendments, Waivers and Consents
61  
Section 8.2
Assignments and Participations
61  
Section 8.3
Costs and Expenses
62  
Section 8.4
Indemnities
63  
Section 8.5
Confidentiality
63  
Section 8.6
Relationship of Parties
64  
Section 8.7
Limitation of Liability
64  
Section 8.8
Right of Set-off
64  
Section 8.9
Notices, Etc.
65  
Section 8.10
No Waiver; Remedies
65  
Section 8.11
Governing Law
65  
Section 8.12
Submission to Jurisdiction; Service of Process
65  
Section 8.13
Waiver of Jury Trial
66  
Section 8.14
Marshaling; Payments Set Aside
66  
Section 8.15
Entire Agreement
67  
Section 8.16
Severability
67  
Section 8.17
Patriot Act Notice
67  
Section 8.18
Section Titles
67  
Section 8.19
Execution in Counterparts
67  
Section 8.20
Concerning the Trustee
68  




















 
 
 
iii
 

 
SCHEDULES

 

Schedule I - Grandfathered Loans Schedule II -
Permitted Liens
Schedule III - Borrower's Accounts Schedule IV - Servicing Agreements  Schedule
V - Retained Securitization Interests  Schedule VI - Cash Management System
 Schedule VII - Addresses for Notices and Wiring Instructions

 
           
 
             
EXHIBITS
 

Exhibit A - Form of Borrowing Request Exhibit B -
Form of Monthly Report
Exhibit C - Parameters for February and March 2010 Securitizations Exhibit D -
Form of Joinder Agreement

 
             



 
 
    iv
 



 
This AMENDED & RESTATED OMNIBUS CREDIT AGREEMENT, dated as of January 29, 2010
(as the same may be further amended, amended & restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
"Agreement"), is entered into by and among (i) The Student Loan Corporation, a
Delaware corporation ("SLC"), as borrower (together with its permitted
successors and assigns in such capacity, "Borrower"), (ii) Citibank, N.A., a
national banking association ("Citibank"), as lender (together with its
permitted successors and assigns in such capacity, "Lender"), (iii) Citibank,
N.A., a national banking association, not in its individual capacity but solely
in its separate capacity as the Trustee under the Trust Agreement referred to
herein, solely for purposes of Sections 5.1(b), (c) and (f), Sections 7.4
through 7.8 and Sections 8.1 through 8.4 of this Agreement, and (iv) the
Non-Securitization Subsidiaries that become parties hereto from time to time
pursuant to Joinder Agreements.  Capitalized terms used herein shall have the
meanings assigned thereto pursuant to Section 1.1 hereof.
 
 
W I T N E S S E T H:
 
 
WHEREAS, Borrower and Lender are the parties to the Omnibus Credit Agreement,
dated as of November 30, 2000 (as amended by the amendments thereto dated
October 15, 2002, March 5, 2004, January 20, 2005, February 27, 2009 and
December 22, 2009, the "Original Omnibus Credit Agreement"), between Lender, as
lender, and Borrower, as borrower, pursuant to which Lender has made available
to Borrower a 364-day revolving credit facility that has been renewed from time
to time;
 
 
WHEREAS, Borrower and Lender desire to amend and restate the Original Omnibus
Credit Agreement in the manner provided herein to, among other things, provide
for Lender to make available to Borrower for the purposes set forth herein a
364-day revolving credit facility subject to the terms and provisions hereof;
 
 
WHEREAS, Borrower and Lender desire for the advances under the Original Omnibus
Credit Agreement and the accrued and unpaid interest thereon to continue to
remain outstanding under this Agreement subject to the same interest rates,
payment dates, maturity dates and other terms set forth in the Original Omnibus
Credit Agreement except to the extent set forth herein;
 
 
WHEREAS, pursuant to the Trust Agreement, the Trustee has agreed to hold legal
title to the Portfolio (as such term is defined in the Trust Agreement) solely
as nominee and agent for Borrower; and
 
 
WHEREAS, Borrower and Lender desire for the Trustee to be a party to this
Agreement solely for purposes of (i) the grant of a security interest in the
FFELP Loans and the Proceeds thereof to Borrower by the Trustee pursuant to
certain provisions under Article V hereof, (ii) the exercise of Borrower's
rights in the FFELP Loans and the Proceeds thereof pursuant to certain
provisions under Article VII hereof and (iii) the miscellaneous provisions
applicable to the Trustee pursuant to certain provisions under Article VIII
hereof, and the Trustee desires to be a party to this Agreement solely for such
purposes, subject to the terms and provisions hereof.

NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto, intending to be legally
bound, hereby agree to amend and restate the Original Omnibus Credit Agreement
as follows:
 
ARTICLE I                    
 
DEFINITIONS, UCC DEFINITIONS, ACCOUNTING TERMS AND INTERPRETATION
 
 
Section 1.1 Defined Terms
 
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
 
"Accounts" means the Primary Account and each of the other accounts of Borrower
identified by the name of the financial institution where the account is
established and maintained, account number and account description in Schedule
III (Borrower's Accounts) attached hereto.
 
 
"Adjusted EBITDA" means, with respect to Borrower for any period, an amount
determined for Borrower and its Consolidated Subsidiaries on a consolidated
basis for such period in conformity with GAAP equal to the sum (without
duplication) of:
 
 
(a)           the net income (or loss) before tax of Borrower and its
Consolidated Subsidiaries on a consolidated basis;
 
 
(b)           total interest expense of Borrower and its Consolidated
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Borrower and its Consolidated Subsidiaries;
 
 
(c)           total depreciation expense;
 
 
(d)           total amortization expense (including computer software
amortization);
 
 
(e)           total accretion of off balance sheet retained interest values
prior to the implementation of the Financial Accounting Standards Board's
Statements of Financial Accounting Standards Nos. 166 and 167;
 
 
(f)           total deferred loan origination and purchase costs;
 
 
(g)           total amortization of deferred financing fees; and
2


 
(h)           total student loan provision for loan losses.
 
 
"Affiliate" or "Affiliated" means, with respect to a Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee (i) of such Person, (ii) of any Subsidiary or
parent company of such Person or (iii) of any Person described in clause (a)
above.  For the purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
 
 
"Agreement" has the meaning specified in the preamble hereto.
 
 
"Allocated Parties" means (i) the Securitization Vehicles, (ii) the U.S.
Department of Education, (iii) the U.S. Department of Education's Conduit
Program, Put Program and Participation Program, (iv) third parties that own
student loans serviced by Borrower and any of Borrower's sub-servicers and (v)
money received in error for others including guarantors and insurance companies.
 
 
"Anti-Terrorism Order" means U.S. Executive Order 13224 of September 24, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49,079 (2001)).
 
 
"Applicable Margin" means, with respect to (i) FFELP Loan Funding, 0.75% per
annum, (ii) Private Loan Funding, 4.5% per annum, (iii) the portion of Illiquid
Asset Funding other than any Supplemental Illiquid Asset Funding, 4.0% per
annum, and (iv) the portion of Illiquid Asset Funding attributable to
Supplemental Illiquid Asset Funding, 6.55% per annum.
 
 
"Bankruptcy Code" means the United States bankruptcy code, as set forth in Title
11 of the United States Code, as amended.
 
 
"Base Rate" means, with respect to any Interest Period for any Revolving Loan in
the circumstances described in Section 2.13(b) or (d) (Other Provisions
Governing Revolving Loans), the rate determined by Lender to be the higher of:
 
 
(i)           the Federal Funds Target for such Interest Period (calculated
daily) plus 0.50% per annum plus the Applicable Margin for the applicable Type
of Revolving Loan; and
 
 
(ii)           the Prime Rate for such Interest Period (calculated daily) plus
the Applicable Margin for the applicable Type of Revolving Loan.
 
 
Any change in the Base Rate due to a change in the Federal Funds Target or the
Prime Rate shall be effective on the effective date of such change in the
Federal Funds Target or the Prime Rate, as applicable.
3


"Base Rate Loan" means a Revolving Loan accruing interest at the Base Rate
pursuant to Section 2.13(b) or (d) (Other Provisions Governing Revolving Loans).
 
 
"Borrower" has the meaning specified in the preamble to this Agreement.
 
 
"Borrower Collateral" has the meaning specified in Section 5.1(a) (Grant of
Security Interest).
 
 
"Borrowing" means a borrowing of Revolving Loans pursuant to Section 2.2(a)
(Borrowing Procedures).
 
 
"Borrowing Base" means, as of any date of determination, an amount equal to the
sum of (i) the FFELP Loan Borrowing Base, (ii) the Private Loan Borrowing Base
and (iii) the Illiquid Asset Commitment, in each case as of such date.
 
 
"Borrowing Base Deficiency" means, as of any date of determination, the excess,
if any, of (i) the aggregate outstanding principal amount of the Revolving Loans
as of such date, over (ii) the Borrowing Base as of such date.
 
 
"Borrowing Request" has the meaning specified in Section 2.2(a) (Borrowing
Procedures).
 
 
"Business Day" means any day on which commercial banks settle payments in New
York, New York.
 
 
"Capital Lease" means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.
 
 
"Capital Lease Obligations" means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person and such Person's
Subsidiaries under Capital Leases.
 
 
"Change of Control Trigger" means the first date on which more than 50% of the
voting equity interest of Borrower is directly or indirectly owned or controlled
by any Person other than Lender or an Affiliate of Lender.
 
 
"Citibank" has the meaning specified in the preamble hereto.
 
 
"Clearing Corporation" means the Depository Trust Company or any other Person
included within the meaning of "clearing corporation" under the UCC.
 
 
"Clearing Corporation Security" means a stock, bond, right, warrant or other
negotiable or non-negotiable instrument that is (i) in bearer form or (ii)
registered in the name of a Clearing Corporation or the nominee of such Clearing
Corporation and, if a Certificated Security as defined for purposes of Section
8-102(a)(4) of the UCC, is held in the custody of such Clearing Corporation.
4


 
"Closing Date" means January 29, 2010.
 
 
"Code" means the U.S. Internal Revenue Code of 1986, as currently amended, and
the rules and regulations promulgated thereunder.
 
 
"Collateral" has the meaning specified in Section 5.1(a) (Grant of Security
Interest).
 
 
"Commitment" means, with respect to:
 
 
(i) Overnight Funding, $500 million;
 
 
(ii) FFELP Loan Funding, $1 billion;
 
 
(iii) Private Loan Funding, $4 billion; and
 
 
(iv) Illiquid Asset Funding, (A) $600 million (if Borrower does not exercise its
option to cause Lender to commit to fund the Supplemental Illiquid Asset Funding
pursuant to Section 2.5 (Supplemental Illiquid Asset Funding), (B) $850 million
(if Borrower exercises its option to cause Lender to commit to fund the first
$250 million increment of the Supplemental Illiquid Asset Funding pursuant to
Section 2.5 (Supplemental Illiquid Asset Funding) and (C) $1.10 billion (if
Borrower exercises its option to cause Lender to commit to fund the second $250
million increment of the Supplemental Illiquid Asset Funding pursuant to Section
2.5 (Supplemental Illiquid Asset Funding);
 
 
provided, that the "Commitment" with respect to each Type of Revolving Loan may
be increased, reduced, terminated or reallocated amongst the Types of Revolving
Loans pursuant to Section 2.4 (Changes to Commitment).
 
 
"Commitment Period" means the period from January 1, 2010 to the Commitment
Period Termination Date.
 
 
"Commitment Period Termination Date" means the earliest to occur of (i) the
Scheduled Commitment Period Termination Date, (ii) such earlier date on which
Borrower exercises its rights to terminate the Commitment in full pursuant to
Section 2.4 (Changes to Commitment), (iii) such earlier date on which the Change
of Control Trigger is triggered and (iv) such earlier date on which the maturity
of the Revolving Loans is accelerated by Lender (or automatically accelerated)
following the occurrence of an Event of Default pursuant to Section 7.2
(Acceleration of Maturity).
 
 
"Conduit Program" has the meaning specified in Section 5.2(a) (Release of
Collateral).
 
 
"Consolidated" means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP.
5


"Consolidated Subsidiary" means any Subsidiary of Borrower the accounts of which
would be Consolidated with those of Borrower in its consolidated financial
statements if such statements were prepared as of such date.
 
 
"Consolidated Tangible Net Worth" means, with respect to Borrower as of any date
of determination, the consolidated stockholders' equity of Borrower and its
Consolidated Subsidiaries, determined in conformity with GAAP, less their
consolidated Intangible Assets, all determined as of such date.
 
 
"Contractual Obligation" of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
 
 
"Default" means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.
 
 
"Default Rate" means the rate determined by Lender equal to the Prime Rate for
the applicable Interest Period plus (i) with respect to FFELP Loan Funding, 2.0%
per annum, (ii) Private Loan Funding, 10% per annum and (iii) Illiquid Asset
Funding, 11% per annum.
 
 
"Depositary" means any present or future special purpose Subsidiary of Borrower
that acquires Student Loans from Borrower for transfer to one or more
Securitization Vehicles.
 
 
"Dollars" and the sign "$" each mean the lawful money of the United States of
America.
 
 
"Eligible Assignee" means any Affiliate of Lender.
 
 
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
6


 
"ERISA" means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder from time to time.
 
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
 
 
"Event of Default" has the meaning specified in Section 7.1 (Events of Default).
 
 
"Facility" means the 364-day revolving credit facility made available to
Borrower by Lender pursuant to this Agreement.
 
 
"Federal Funds Target" means, as of any date of determination, the rate
identified by Lender that is set forth under the column labeled "high end" for
the range of the U.S. dollar federal funds rate targeted by the Federal Reserve
Bank of New York as of such date as published on Bloomberg.com under the page
for the symbol FDTR (or any replacement symbol); provided, that if such rate
does not appear on Bloomberg.com on such date then the "Federal Funds Target"
shall be determined by reference to such other comparable publicly available
service for displaying overnight U.S. dollar federal funds transactions as may
be selected by Lender or, in the absence of such availability, the average of
the quotations for such day on such transactions received by Lender from three
Federal funds brokers of recognized standing selected by it.
 
 
"FFELP Loan" means a U.S. federally-insured student loan that has been
authorized to be made or held by Borrower as the beneficiary of a student loan
trust as part of the U.S. Federal Family Education Loan Program ("FFELP") and
authorized by the Higher Education Act of 1965, as amended, or the Health
Education Assistance Loan Program, as amended, including Stafford, PLUS,
Consolidation and HEAL student loans, that (i) satisfies the eligibility
requirements determined by Lender pursuant to Section 4.13 (Student Loans) and
(ii) is identified in the Schedule of FFELP Loans to be delivered to Lender by
Borrower electronically on the Closing Date and maintained on record by Lender,
as such schedule may be updated electronically by written notice to Lender by
Borrower from time to time.
 
 
"FFELP Loan Borrowing Base" means, as of any date of determination, the amount
determined by Lender equal to the lesser of:
 
 
(a)           the portion of the Commitment allocable to FFELP Loan Funding as
of such date (which as of the Closing Date is $1 billion), as the same may be
changed from time to time pursuant to Section 2.4 (Changes to Commitment); and
 
 
(b)           the amount equal to (i) the maximum aggregate outstanding
principal amount of securities that can be issued with a "Aaa" rating by Moody's
according to the repayment stress scenario applied by Lender to the information
on the portfolio of FFELP Loans included in the Collateral that is set forth in
the most recently provided month-end computer tape using Lender's dynamic cash
flow computer model that incorporates Moody's published rating methodology and
reflects current market conditions, minus (ii) the initial cash deposit that
would be required to be made to a capitalized interest account and cash reserve
account to support the "Aaa" rating by Moody's, minus (iii) the aggregate amount
of the underwriting fees, dealer concessions, rating agency fees and other
closing fees and expenses that Lender would expect to be incurred in connection
with the issuance of such securities.
7


"FFELP Loan Funding" means the portion of the Revolving Loans made available to
Borrower by Lender pursuant to Section 2.1 (The Commitment) that are allocated
to fund or maintain the funding for that portion of the Collateral constituting
FFELP Loans.
 
 
 "GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
 
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
 
"Grandfathered Loans" means the advances to Borrower by Lender under the
Original Omnibus Credit Agreement that are outstanding as of the date of this
Agreement and set forth in Schedule I (Grandfathered Loans) attached hereto.
 
 
"Grant" means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in and right of setoff against, deposit, set over and confirm.  A
"Grant" of any instrument, shall include all rights, powers and options (but
none of the obligations) of the granting party thereunder, including the
immediate continuing right to claim for, collect, receive and receipt for
principal, interest and fee payments in respect of the Collateral or such other
instruments, and all other Moneys payable thereunder, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all rights and options, to bring suits in equity, actions at law or
other judicial or administration proceedings in the name of the granting party
or otherwise, and generally to do and receive anything that the granting party
is or may be entitled to do or receive thereunder or with respect thereto.
 
 
"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection), contingent or otherwise, of
such Person with respect to any Indebtedness of another Person, if the purpose
or intent of such Person in incurring the Guaranty Obligation is to provide
assurance to the obligee of such Indebtedness that such Indebtedness shall be
paid or discharged, that any agreement relating thereto shall be complied with,
or that any holder of such Indebtedness shall be protected (in whole or in part)
against loss in respect thereof, including (a) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of Indebtedness of another Person and (b) any liability of such Person
for such Indebtedness of another Person through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such Indebtedness or
any security therefor or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, (iv) to purchase, sell or lease (as
lessor or lessee) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss or (v) to supply funds to, or in
any other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person shall be paid or discharged, that
any agreement relating thereto shall be complied with or that any holder of such
Indebtedness shall be protected (in whole or in part) against loss in respect
thereof.  The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.
8


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 
"Illiquid Asset Commitment" means, as of any date of determination, the portion
of the Commitment allocable to Illiquid Asset Funding as of such date (which as
of the Closing Date is $600 million), as the same may be changed from time to
time pursuant to Sections 2.4 (Changes to Commitment) and 2.5 (Supplemental
Illiquid Asset Funding).
 
 
"Illiquid Asset Funding" means the portion of the Revolving Loans made available
to Borrower by Lender pursuant to Section 2.1 (The Commitment) that are
allocated to fund or maintain the funding for that portion of the Collateral
consisting of Illiquid Assets (which shall include the Supplemental Illiquid
Asset Funding for all purposes under this Agreement except to the extent
otherwise expressly set forth herein).
 
 
"Illiquid Assets" mean (i) the student loans made or held by Borrower that do
not qualify as FFELP Loans or Private Loans pursuant to Section 4.13 (Student
Loans), (ii) the portion of the aggregate outstanding principal amount
(including accrued interest to be capitalized) of the FFELP Loans and Private
Loans that cannot be funded pursuant to FFELP Loan Funding or Private Loan
Funding, and (iii) any Retained Securitization Interests.
 
 
"Indebtedness" of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers'
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables, (including obligations due within sixty (60) days of incurrence
thereof to pay or reimburse third parties who have agreed to pay such trade
payables on behalf of such Person), customer deposits or advances, and accrued
liabilities incurred in the ordinary course of business that are not overdue for
more than sixty (60) days or are being contested in good faith by appropriate
proceedings, (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person and
the present value of future rental payments under all synthetic leases, (g) all
Guaranty Obligations of such Person, (h) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of swaps, forwards, futures or derivative transactions or similar
agreements of such Person and (j) all indebtedness of the type referred to above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including Accounts and General Intangibles) owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness.
9


 
"Indemnified Amounts" has the meaning specified in Section 8.4(a) (Indemnities).
 
 
"Indemnified Person" has the meaning specified in Section 8.4(a) (Indemnities).
 
 
"Intangible Assets" means, with respect to Borrower as of any date of
determination, an amount determined for Borrower and its Consolidated
Subsidiaries on a consolidated basis in conformity with GAAP equal to the sum
(without duplication) of (i) total deferred financing costs and (ii) total
accumulated depreciation and amortization of equipment and computer software.
 
 
"Interest Payment Date" means, in the case of any Revolving Loan (other than any
Revolving Loan under Overnight Funding), the 25th day of each calendar month or,
if such date is not a Business Day, the immediately following Business Day,
commencing with February 25, 2010.
 
 
"Interest Period" means, in the case of any Revolving Loan (other than any
Revolving Loan under Overnight Funding), with respect to each Interest Payment
Date, the period from and including the preceding Interest Payment Date (or the
Closing Date in the case of the first Interest Payment Date) to but excluding
such Interest Payment Date (or, in the case of the interest payment to be made
on the Maturity Date of any Revolving Loan, to but excluding the Maturity Date
of such Revolving Loan).
10


"Joinder Agreement" means the Joinder Agreement pursuant to which a
Non-Securitization Subsidiary becomes a party to this Agreement in substantially
the form attached hereto as Exhibit D (Form of Joinder Agreement).
 
 
"Lender" has the meaning specified in the preamble hereto.
 
 
"LIBOR Base Rate" means, with respect to any Interest Period for any Revolving
Loan (other than any Revolving Loan under Overnight Funding), the British
Bankers Association's Daily U.S. Dollar One-Month London interbank offered rate
as of the second London Banking Day preceding the first day of such Interest
Period published on Bloomberg.com under the page for symbol US0001M (or any
replacement symbol); provided, that if such rate does not appear on
Bloomberg.com on such date then the "LIBOR Base Rate" shall be determined by
reference to such other comparable publicly available service for displaying
U.S. Dollar One-Month London interbank offered rates as may be selected by
Lender or, in the absence of such availability, the "LIBOR Base Rate" shall be
the rate per annum determined by Lender to be the rate per annum at which U.S.
Dollar one-month deposits are offered by the principal office of Citibank in
London to major banks in the London interbank market.
 
 
"LIBOR Rate" means, with respect to any Interest Period for any Revolving Loan
(other than any Revolving Loan under Overnight Funding), an interest rate per
annum equal to the rate per annum obtained by dividing (a) the LIBOR Base Rate
by (b)(i) a percentage equal to 100% minus (ii) the reserve percentage
applicable two (2) London Banking Days before the first day of such Interest
Period under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
LIBOR Rate is determined) having a term equal to such Interest Period.
 
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.
 
 
"Loans" means the Revolving Loans and the Grandfathered Loans, collectively.
 
 
"London Banking Day" means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.
11


"Major Event of Default" means an Event of Default of the type described in
clause (a), (b), (d), (e), (f) (other than the financial covenant set forth in
Section 6.16 (Minimum Adjusted EBITDA to Interest Expense)), (g), (h), (i), (k)
or (l) of the definition of "Event of Default" set forth in Section 7.1 (Events
of Default).
 
 
"Material Adverse Effect" means the occurrence of any event or the existence of
any condition with respect to Borrower and its Subsidiaries, taken as a whole,
including a decision, rule, interpretation, or order by any governmental
authority, that reasonably could be expected to have a material adverse effect
on (a) the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of Borrower and its Subsidiaries, taken as a
whole, (b) the ability of Borrower to pay and perform the Loans when due or to
duly perform its other obligations under the Transaction Documents to which it
is a party, or (c) the validity or enforceability of any of the Transaction
Documents to which it is a party or the rights and remedies of Lender
thereunder, subject to the following exceptions:
 
 
(i)           Non-Federally Guaranteed Student Loans (Private Student Loans).
 
 
1.           Enactment of the Private Student Loan Act as part of the HEOA of
2008 which imposes significantly higher regulatory restrictions, disclosures and
process changes on the marketing origination of private post-secondary education
student loans.
 
 
2.           The elimination of the exemption from discharge in bankruptcy of
private student loans.
 
 
3.           Implications of changes proposed by the SAFRA bill (HR 3221)
pending in the U.S. Congress which could, inter alia, eliminate the preemption
of state laws with respect to loans made by national banks such as Citibank,
N.A., creation of a Consumer Financial Protection Agency with broad regulatory
and enforcement powers, and empowering states to impose more stringent consumer
protection laws than provided under federal law.
 
 
4.           The Office of the Comptroller of the Currency or other U.S. federal
regulators requiring changes to student loan servicing policies.
 
 
5.           Borrower’s commutation of any insurance policies currently in
effect on any private student loans.
 
 
6.           A bill pending in the U.S. Congress (S-1541) which allows, under
certain circumstances, the payoff ("debt swap") of private student loans via a
loan under the Federal Direct Loan program that could have the effect of
reducing Borrower's portfolio of private student loans and/or accelerating the
payoff of private student loans which have been securitized and reducing the
value of Borrower's residual interests in portfolios of private student loans.
12


 
(ii)           Federally Guaranteed Student Loans.
 
 
1.           The elimination of private lender participation in the Federal
Family Education Loan ("FFEL") program.
 
 
2.           The failure to extend the effective date of the Ensuring Continued
Access to Student Loans Act of 2008 (the "ECASLA") thus making the origination
of FFEL student loans unattractive in the absence of any other secondary market
for this category of student loans.
 
 
3.           The U.S. Department of Education issued regulations effective July
2010 implementing the provisions the Higher Education Opportunity Act of 2008
(the "HEOA") which (i) impose regulatory prohibitions on the marketing of FFEL
student loans and relationships between lenders and schools and (ii) create
additional disclosure and servicing obligations.
 
 
4.           Continued higher than historical norms denied FFEL claims arising
from greater scrutiny of each FFEL defaulted claim filed with applicable
guaranty agencies.
 
 
5.           Industry counterproposals to clause 1. above under "Federally
Guaranteed Student Loans."
 
 
(iii)           Accounting Rules.
 
 
1.           The implementation of the Statement of Financial Accounting
Standards No. 166 (FAS 166) and FAS 167 by the Financial Accounting Standards
Board.
 
 
(iv)           Lender.
 
 
1.           Compliance with Lender policy changes or directives.
 
 
2.           The failure of Lender to consent to an alternative financing for
Borrower's portfolio of Student Loans pursuant to Section 5.2 (Release of
Collateral).
 
 
(v)           Securitization.
 
 
1.           Changes to the manner in which entities may securitize financial
assets including currently proposed "skin in the game" requirements.
 
 
In determining whether any individual event could reasonably be expected to
result in a Material Adverse Effect, notwithstanding that such event does not
itself have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other then existing
events could reasonably be expected to result in a Material Adverse Effect.
13


"Material Indebtedness" means Indebtedness (other than the Loans), or
obligations in respect of one or more swap, forward, future or derivative
transaction or similar agreements, of Borrower and its Subsidiaries, in an
aggregate principal amount exceeding $10,000,000 (for which purpose the
"principal" of the obligations of Borrower or any Subsidiary in respect of any
swap, forward, future or derivative transaction or similar agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Borrower or such Subsidiary would be required to pay if such swap, forward,
future or derivative transaction or other similar agreement were terminated at
such time).
 
"Maturity Date" means, with respect to (i) Overnight Funding, the Business Day
following the date on which the overnight borrowing is made and (ii) each other
Type of Revolving Loan, the earliest to occur of (A) the Scheduled Maturity
Date, (B) the date on which the maturity of the Revolving Loans is accelerated
by Lender following the occurrence of an Event of Default pursuant to Section
7.2 (Acceleration of Maturity) and (C) the date on which the Change of Control
Trigger is triggered.
 
 
"Moody's" means Moody's Investors Services, Inc., and any successor or
successors thereto.
 
 
"Non-Securitization Subsidiary" means any Subsidiary of Borrower that is not a
Securitization Subsidiary.
 
 
"Obligations" means the Loans and all other amounts, obligations, covenants and
duties owing by Borrower to Lender or any Indemnified Person, of every type and
description, present or future, arising under this Agreement or any other
Transaction Document, absolute or contingent, due or to become due, now existing
or hereafter arising and however acquired and whether or not evidenced by any
note, guaranty or other instrument or for the payment of money, and, whether or
not allowed to accrue in any insolvency proceeding, all other fees, interest,
charges, expenses, attorneys' fees and disbursements and other sums chargeable
to Borrower under this Agreement or any other Transaction Document.
 
"Other Taxes" has the meaning specified in Section 2.15(b) (Taxes).
 
 
"Overnight Funding" means Revolving Loans made available to Borrower by Lender
pursuant to Section 2.1 (The Commitment) for overnight funding.
 
 
"Overnight LIBID" means, as of any date of determination, the rate (not less
than zero) determined by Lender equal to Overnight LIBOR as of such date minus
0.125% per annum.
 
 
"Overnight LIBOR" means, as of any date of determination, the rate identified by
Lender as the British Bankers Association's Daily U.S. Dollar London interbank
offered rate for overnight deposits as of such date as published on
Bloomberg.com under the page for symbol US00 O/N (or any replacement symbol);
provided, that if such rate does not appear on Bloomberg.com on such date then
"Overnight LIBOR" shall be determined by reference to such other comparable
publicly available service for displaying U.S. Dollar London interbank offered
rates for overnight deposits as may be selected by Lender or, in the absence of
such availability, "Overnight LIBOR" shall be the rate per annum determined by
Lender to be the rate per annum at which U.S. Dollar overnight deposits are
offered by the principal office of Citibank in London to major banks in the
London interbank market.
14


 
"Participant" has the meaning specified in Section 8.2(b) (Assignments and
Participations).
 
 
"Participation Program" has the meaning specified in Section 5.2(a) (Release of
Collateral).
 
 
"Patriot Act" has the meaning specified in Section 8.17 (Patriot Act Notice).
 
 
"Permit" means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
 
 
"Permitted Liens" means, with respect to any Person, any of the following Liens:
 
 
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
 
 
(b) Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law (other than Liens imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA) or arising in the ordinary course of
business, (ii) for amounts not yet due or that are being contested in good faith
by appropriate proceedings and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
 
 
(c) deposits made in the ordinary course of business in connection with workers'
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), leases and surety, appeal, customs or
performance bonds;
 
 
(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property and any other matters
of record not materially detracting from the value of such real property or not
materially interfering with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;
 
 
(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;
15


 
(f) financing statements with respect to a lessor's rights in and to personal
property leased to such Person in the ordinary course of such Person's business
other than through a Capital Lease;
 
 
(g) local, county, state and federal laws, ordinances or governmental
regulations now or hereafter in effect relating to the real property owned or
leased by such Person;
 
 
(h) deposits made by and escrow or similar arrangements to secure obligations or
liabilities arising from agreements providing for indemnification, adjustment of
purchase price, earn-out or other similar obligations, in each case incurred or
assumed in connection with the disposition of any assets (to the extent such
disposition of assets is permitted hereby);
 
 
(i) judgment Liens that do not give rise to an Event of Default under
Section 7.1  (Events of Default);
 
 
(j) licenses, leases or subleases granted to others not interfering in any
material respect with the business of Borrower and its Subsidiaries taken as a
whole;
 
 
(k) Liens of a collection bank arising under, or described by, Section 4-201 of
the UCC;
 
 
(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depositary institutions;
 
 
(m) the Liens granted prior to the Closing Date that are identified in the UCC-1
search reports set forth in Schedule II (Permitted Liens) attached hereto;
 
 
(n) Liens granted in connection with the U.S. Department of Education's Put
Program and Participation Program; and
 
 
(o) the Liens granted on or after the Closing Date in connection with direct and
indirect sales of Student Loans to Securitization Vehicles that are permitted
pursuant to Section 5.2 (Release of Collateral).
 
 
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
 
 
"PPI Program" has the meaning specified in Section 5.2(a) (Release of
Collateral).
 
 
"Primary Account" means Borrower's primary deposit account established and
maintained by Borrower at Citibank (and bearing account number 4069-5855).
16


 
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Lender as its prime rate in effect from time to time in its principal
office in New York, New York.
 
 
"Private Loan" means a Citi Assist student loan or other non-guaranteed student
loans originated by Citibank and held by Borrower that (i) satisfies the
eligibility requirements determined by Lender pursuant to Section 4.13 (Student
Loans) and (ii) is identified in the Schedule of Private Loans to be delivered
to Lender by Borrower electronically on the Closing Date and maintained on
record by Lender, as such schedule may be updated electronically by written
notice to Lender by Borrower from time to time.
 
 
"Private Loan Borrowing Base" means, as of any date of determination, the amount
determined by Lender equal to the lesser of:
 
 
(a)           the portion of the Commitment allocable to Private Loan Funding as
of such date (which as of the Closing Date is $4 billion), as the same may be
changed from time to time pursuant to Section 2.4 (Changes to Commitment); and
 
 
(b)           the amount equal to (i) the maximum aggregate outstanding
principal amount of securities that can be issued with a "Aaa" rating by Moody's
according to the repayment stress scenario applied by Lender to the information
on the portfolio of Private Loans included in the Collateral that is set forth
in the most recently provided month-end computer tape using Lender's dynamic
cash flow computer model that incorporates Moody's published rating methodology
and reflects current market conditions, minus (ii) the initial cash deposit that
would be required to be made to a capitalized interest account and cash reserve
account to support the "Aaa" rating by Moody's, minus (iii) the aggregate amount
of the underwriting fees, dealer concessions, rating agency fees and other
closing fees and expenses that Lender would expect to be incurred in connection
with the issuance of such securities.
 
 
"Private Loan Funding" means the portion of the Revolving Loans made available
to Borrower by Lender pursuant to Section 2.1 (The Commitment) that are
allocated to fund or maintain the funding for that portion of the Collateral
consisting of Private Loans.
 
 
"Put Program" has the meaning specified in Section 5.2(a) (Release of
Collateral).
 
 
"Requirement of Law" means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises
and licenses with, any Governmental Authority or binding arbitrator, applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
 
"Retained Securitization Interests" means (i) the residual interests in
Securitization Vehicles other than (A) the membership interests in SLC Conduit I
LLC and (B) the interest in any other special purpose vehicle established
pursuant to the U.S. Department of Education's Conduit Program (which for the
avoidance of doubt shall exclude the equity interests in Depositaries); (ii) any
rated securities or other securities issued by the Securitization Vehicles that
are held by Borrower and the Non-Securitization Subsidiaries; and (iii) the
"Class B Participation Interest" issued to Borrower under the U.S. Department of
Education's Participation Program that is identified in Schedule V (Schedule of
Retained Securitization Interests) attached hereto.
17


"Revolving Loan" has the meaning specified in Section 2.1 (The Commitments).
 
 
"Scheduled Commitment Period Termination Date" means December 30, 2010 or, if
the Commitment Period is extended for an additional 364-day period pursuant to
Section 2.1(b) (The Commitment), December 29, 2011.
 
 
"Scheduled Maturity Date" means, with respect to (i) Overnight Funding, the
Business Day following the date on which the overnight borrowing is made and
(ii) each other Type of Revolving Loan, December 30, 2010 or, if the Commitment
Period is extended for an additional 364-day period pursuant to Section 2.1(b)
(The Commitment), December 29, 2011.
 
 
"SEC" means the U.S. Securities and Exchange Commission.
 
 
"Securitization Subsidiary" means any present or future Depositary or
Securitization Vehicle, as the context may require.
 
 
"Securitization Vehicle" means any present or future special purpose, bankruptcy
remote securitization vehicle established pursuant to a securitization warehouse
facility or term facility from time to time (which, for the avoidance of doubt,
shall exclude Depositaries, but shall include any special purpose vehicle
established pursuant to the U.S. Department of Education's Conduit Program).
 
 
"Senior Officer" means, with respect to any Person, any of the principal
executive officers, natural persons that are managing members or natural persons
that are general partners of such Person and, in any event shall include (i) the
Chief Senior Officer, (ii) the Secretary and any Assistant Secretary, (iii) any
Vice President, (iv) the Controller, (v) Treasurer and (vi) principal accounting
officer of such Person.
 
 
"Servicing Agreements" means each of the servicing agreements, sub-servicing
agreements, disbursement agreements and other similar agreements to which
Borrower or any Non-Securitization Subsidiary is a party identified in Schedule
IV (Servicing Agreements) attached hereto, together will all other servicing
agreements, sub-servicing agreements, disbursement agreements and other similar
agreements that Borrower or any Non-Securitization Subsidiary may enter into
from time to time following the Closing Date.
 
 
"Servicing Side Letter Agreement" means any letter agreement that, among other
things, instructs a payor or transferor of funds to remit amounts payable or
distributable to Borrower or one or more of its Affiliates to an account set
forth in Schedule III (Borrower's Accounts), which instructions shall not be
changed or revoked without the prior written consent of Lender pursuant to such
letter agreement, and instructing such payor or transferor to notify Lender if
any contrary payment instructions are provided to it without the written consent
of Lender, in each case, as the same may be amended or otherwise modified from
time to time in accordance with the terms hereof.
18


 
"Side Letter Agreement" means the letter agreement, dated the Closing Date,
entered into between Lender and Borrower, relating to this Agreement, as the
same may be amended or otherwise modified from time to time in accordance with
the terms thereof.
 
 
"SLC" has the meaning specified in the preamble hereto.
 
 
"Solvent" means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person is greater
than the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as determined in accordance with GAAP, (b) such
Person is able to pay all liabilities of such Person as such liabilities mature
and (c) such Person does not have unreasonably small capital.  In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
 
"Stock" means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
 
 
"Stock Equivalents" means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
 
 
"Student Loan" means any FFELP Loan or Private Loan, as the context may require.
 
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.
 
 
"Supplemental Illiquid Asset Funding" means the additional funding of Revolving
Loans under Illiquid Asset Funding that Lender shall commit to fund at
Borrower's election in an amount up to $500 million (in two increments of $250
million each) pursuant to Section 2.5 (Supplemental Illiquid Asset Funding).
 
 
"Supplemental Up-Front Fee" means if Borrower exercises its option to cause
Lender to commit to fund (i) the first $250 million increment of Supplemental
Illiquid Asset Funding pursuant to Section 2.5 (Supplemental Illiquid Asset
Funding), an amount equal to $6,250,000, and (ii) the second $250 million
increment of Supplemental Illiquid Asset Funding pursuant to Section 2.5
(Supplemental Illiquid Asset Funding), an amount equal to $11,250,000.
19


"Taxes" has the meaning specified in Section 2.15(a) (Taxes).
 
 
"Transaction Documents" means this Agreement, the Side Letter Agreement, the
Servicing Side Letter Agreements, the Joinder Agreements, if any, and such other
documents as may be identified as "Transaction Documents" for purposes of this
Agreement by Lender and Borrower from time to time and all other agreements and
other documents entered into or delivered in connection therewith.
 
 
"Trust Agreement" means the Trust Agreement, dated as of August 30, 2003,
between SLC, as the grantor thereunder, and Citibank, not in its individual
capacity but solely in its capacity as the trustee thereunder, relating to FFELP
Loans, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.
 
 
"Trustee" means Citibank, not in its individual capacity, but solely in its
capacity as the trustee under the Trust Agreement and its successors and assigns
in such capacity.
 
 
"Type of Revolving Loan" means each of the following four types of Revolving
Loans:  Overnight Funding, FFELP Loan Funding, Private Loan Funding and Illiquid
Asset Funding.
 
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York (the "New York UCC"); provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of Lender's security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
then the term "UCC" shall mean the Uniform Commercial Code as in effect in such
other jurisdiction or jurisdictions for purposes of the provisions hereof
relating to perfection or priority and for purposes of definitions related to
such provisions.
 
 
"Undrawn Fee" has the meaning specified in Section 2.11(c) (Fees).
 
 
"Undrawn Fee Rate" means, with respect to (i) FFELP Loan Funding, 30 basis
points per annum, (ii) Private Loan Funding, 200 basis points per annum, and
(iii) Illiquid Asset Funding (including the undrawn portion of the Supplemental
Illiquid Asset Funding, if any, that Lender has committed to fund pursuant to
Section 2.5 (Supplemental Illiquid Asset Funding), 100 basis points per annum.
 
 
"Up-Front Fee" means an amount equal to $57,000,000.
 
 
"Voting Stock" means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
20


Section 1.2 UCC Definitions
 
 
In this Agreement, the terms "Certificated Security," "Chattel Paper,"
"Commercial Tort Claim," "Control," "Deposit Account," "Document," "Electronic
Chattel Paper," "Entitlement Holder," "Entitlement Order," "Financial Asset,"
"General Intangible," "Goods," "Instrument," "Investment Property,"
"Letter-of-Credit Rights," "Money," "Negotiable Instrument," "Payment
Intangible," "Proceeds," "Security," "Securities Account," "Security
Entitlement," "Securities Intermediary," "Supporting Obligations," "Tangible
Chattel Paper" and "Uncertificated Security" shall have the meanings assigned to
the terms "certificated security," "chattel paper," "commercial tort claim,"
"control," "deposit account," "document," "electronic chattel paper,"
"entitlement holder," "entitlement order," "financial asset," "general
intangible," "goods," "instruments," "investment property," "letter-of-credit
rights," "money," "negotiable instrument," "payment intangible," "proceeds,"
"security," "securities account," "security entitlement," "securities
intermediary," "supporting obligation,"  "tangible chattel paper" and
"uncertificated security," respectively, under the New York UCC as in effect on
the date hereof.
 
 
Section 1.3 Computation of Time Periods
 
 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including" and the
words "to" and "until" each mean "to but excluding" and the word "through" means
"to and including."
 
 
Section 1.4 Accounting Terms and Principles
 
 
(a) (i)  All accounting terms not specifically defined herein shall be construed
in accordance with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
accordance with GAAP and (ii) for the purpose of measuring compliance with
Sections 6.16 (Minimum Adjusted EBITDA to Interest Expense) and 6.17 (Minimum
Consolidated Tangible Net Worth), all accounting terms and determinations shall,
unless expressly otherwise provided herein, be made in accordance with GAAP as
in effect on the Closing Date.
 
 
(b) Notwithstanding clause (a)(ii) of this Section 1.4 (Accounting Terms and
Principles), if Borrower or any of its Subsidiaries shall make any change to its
accounting treatment and reporting practices or tax reporting treatment and such
change would result (but for clause (a)(ii) of this Section 1.4 (Accounting
Terms and Principles)) in a change in any of the calculations required by
Sections 6.16 (Minimum Adjusted EBITDA to Interest Expense) and 6.17 (Minimum
Consolidated Tangible Net Worth), in each case, that would not have resulted had
such change not occurred, Borrower may request that such provisions, including
clause (a)(ii) of this Section 1.4 (Accounting Terms and Principles), be amended
so as to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by Borrower shall be the same (but for clause
(a)(ii) of this Section 1.4 (Accounting Terms and Principles)) after such change
as if such change had not been made.
21


 
(c) For purposes of making all financial calculations to determine compliance
with Sections 6.16 (Minimum Adjusted EBITDA to Interest Expense) and 6.17
(Minimum Consolidated Tangible Net Worth), all components of such calculations
shall be adjusted to include or exclude, as the case may be, without
duplication, such components of such calculations attributable to any business
or assets that have been acquired or divested by Borrower or any of its
Subsidiaries after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by Borrower on a
pro forma basis.
 
 
Section 1.5 Rounding Off
 
 
Lender may set up appropriate rounding off mechanisms or otherwise round-off
amounts hereunder to the nearest higher or lower amount in whole Dollars or
whole cents to ensure amounts owing by any party hereunder or that otherwise
need to be calculated or converted hereunder are expressed in whole Dollars or
in whole cents, as may be necessary or appropriate.
 
 
Section 1.6 Certain Terms
 
 
(a) The terms "herein," "hereof," "hereto" and "hereunder" and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.
 
 
(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words "above" and "below," when
following a reference to a clause or a sub-clause of any Transaction Document,
refer to a clause or sub-clause within, respectively, the same Section or
clause.
 
 
(c) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.
 
 
(d) The term "including" when used in any Transaction Document means "including
without limitation" except when used in the computation of time periods.
 
 
(e) The terms "Lender" and "Borrower" include, without limitation, their
respective permitted successors and assigns hereunder.
22


ARTICLE II
 
                   THE FACILITY                   
 
 
 
Section 2.1 The Commitment
 
 
(a) Commitment.  On the terms and subject to the conditions contained in this
Agreement, Lender agrees to make loans (each, a "Revolving Loan") to Borrower
from time to time on any Business Day during the Commitment Period in an
aggregate outstanding principal amount at any time outstanding for each Type of
Revolving Loan not to exceed the portion of Commitment allocable to such Type of
Revolving Loan, as the same may be increased, reduced or reallocated in the
manner provided in Sections 2.4 (Changes to Commitment) and 2.5 (Supplemental
Illiquid Asset Funding).  Within the foregoing limits and subject to the terms
and conditions set forth herein, Borrower may borrow, repay and reborrow
Revolving Loans on any Business Day during the Commitment Period.
 
 
(b) Extension of Commitment.  The Commitment shall be extended for one
additional 364-day term commencing immediately following the expiration of the
original 364-day term if (i) Borrower delivers written notice to Lender of
Borrower's desire to extend for the additional term on or prior to August 31,
2010, (ii) Lender responds by delivering written notice to Borrower that Lender
desires to extend for the additional term on or prior to September 30, 2010 and
(iii) Borrower and Lender mutually agree in writing to the changes to pricing,
any changes to the manner in which the Borrowing Base shall be calculated and
other changes that shall apply to the additional term prior to the expiration of
the original 364-day term (for which purpose Borrower and Lender hereby agree to
negotiate such changes in good faith); provided, that Lender shall be under no
obligation to extend for the additional term if Borrower and Lender are unable
agree to the changes that shall apply to the additional term prior to the
expiration of the original 364-day term; provided, further, that the Commitment
shall not be extended for the additional 364-day term if the Change of Control
Trigger has been triggered or an Event of Default has occurred and is
continuing.
 
 
Section 2.2 Borrowing Procedures
 
 
(a) Each Borrowing shall be made (i) on the same Business Day as the proposed
Borrowing in accordance with Lender's same day funding practices, in the case of
a Revolving Loan that is Overnight Funding, and (ii) by written notice given to
Lender by Borrower by 10:00 a.m. (New York time) at least five (5) Business Days
but no more than eight (8) Business Days prior to the date of the proposed
Borrowing, in the case of a Borrowing under the three remaining Types of
Revolving Loans.  The written notice to be given to Lender by Borrower for any
Type of Revolving Loan other than Overnight Funding shall be in substantially
the form of Exhibit A (Form of Borrowing Request) (a "Borrowing Request"),
specifying (A) the date of the proposed Borrowing and (B) the aggregate amount
of the proposed Borrowing under each Type of Revolving Loan.  Each Borrowing
(other than any Borrowing that is Overnight Funding) shall be in an aggregate
amount of not less than $10,000,000 and integral multiples of $100,000 in excess
thereof unless the Borrowing is for the remaining amount of the undrawn
Commitment allocable to such Type of Revolving Loan.  Lender shall not fund a
proposed Borrowing pursuant to this Section 2.2(a)
23


(Borrowing Procedures) if Lender determines based on the information on the
portfolio of Student Loans set forth in the most recently provided month-end
computer tape that (x) a Borrowing Base Deficiency shall exist or (y) the
aggregate outstanding principal amount of the Revolving Loans included in the
same Type of Revolving Loan as the proposed Borrowing would exceed the portion
of the Borrowing Base attributable to such Type of Revolving Loan, in each case
immediately after giving effect to the proposed Borrowing and the immediate
application of the proceeds thereof.  Borrower shall be entitled to allocate and
reallocate the existing Revolving Loans into each Type of Revolving Loan on two
(2) Business Days' prior written notice to Lender for purposes of satisfying the
condition set forth in clause (y) above.  If the proposed Borrowing would cause
the conditions set forth in clause (x) or (y) above to not be satisfied
according to the information on the Student Loans included in the most recently
provided month-end computer tape, Borrower shall deliver to Lender by 10:00 a.m.
(New York time) at least five (5) Business Days but no more than eight (8)
Business Days prior to the date of the proposed Borrowing, a month-end computer
tape containing information on the additional Student Loans, if any, proposed to
be financed or refinanced with the proceeds of the Borrowing in order to permit
Lender to calculate whether the inclusion of the additional Student Loans shall
cause the conditions set forth in clauses (x) and (y) above to be satisfied.  In
connection therewith, (i) if Borrower delivers a written request to Lender
requesting an indicative Borrowing Base in connection with a proposed Borrowing,
Lender shall provide Borrower with the indicative Borrowing Base immediately
after giving effect to the proposed Borrowing within four (4) Business Days
after receipt of such written request and (ii) Lender shall inform Borrower of
the actual Borrowing Base immediately after giving effect to such Borrowing on
or prior to the Business Day immediately preceding the date of the proposed
Borrowing; provided, that the Borrowing Base shall be subject to change by
Lender and shall be valid only as of the date specified.
 
 
(b) If a Borrowing is properly requested in a Borrowing Request pursuant to
Section 2.2(a) and the applicable conditions set forth in Section 3.2
(Conditions Precedent to Each Borrowing) have been satisfied, Lender shall (i)
at least one (1) Business Day prior to date of the Borrowing, determine the
applicable interest rate pursuant to Section 2.13(a) (Determination of Interest
Rate) and (ii) by 1:00 p.m. (New York time) on the date of the Borrowing, make
available to Borrower by wire transfer of immediately available funds in
accordance with Borrower's wiring instructions set forth in Schedule VII
(Addresses for Notices and Wiring Instructions), the amount of such Borrowing.
 
 
(c) To the extent that Borrower does not apply the proceeds of a Revolving Loan
in the manner provided in Section 4.14 (Use of Proceeds), including amounts held
in reserve by Borrower for working capital purposes, Borrower shall lend such
amounts to Lender overnight for Lender to maintain in Lender's account or
accounts at an overnight rate equal to Overnight LIBID.  Lender (in its capacity
as such) shall have a security interest in such proceeds pursuant to Section
5.1(a) (Grant of Security Interest).
 
 
Section 2.3 Grandfathered Loans
 
The aggregate outstanding principal amount of the advances under the Original
Omnibus Credit Agreement and the accrued and unpaid interest thereon and all
other amounts due and payable thereon shall continue to remain outstanding as
the Grandfathered Loans under this Agreement subject to the same interest rates,
payment dates, maturity dates and other terms that apply pursuant to the
Original Omnibus Credit Agreement as set forth in Schedule I (Grandfathered
Loans) hereto; provided, that the Grandfathered Loans shall be subject to
prepayment to the extent and in the manner set forth in Sections 2.6 (Repayment
of Revolving Loans) and 2.9 (Mandatory Prepayments) and Article VII (Events of
Default; Remedies Following Event of Default or Change of Control Trigger) and
shall otherwise be subject to the terms and provisions of this
Agreement.  Except to the extent otherwise expressly set forth herein, the
commitment of Lender to make advances to Borrower under the Original Omnibus
Credit Agreement and all other terms and provisions under the Original Omnibus
Credit Agreement shall be of no further force and effect on and after the
Closing Date.
 
24


 
 
Section 2.4 Changes to Commitment
 
 
(a) Reduction and Termination.  Borrower may voluntarily reduce or terminate the
undrawn portion of the Commitment (in total or for any of the four Types of
Revolving Loans) on any Business Day on at least one (1) Business Day prior
written notice to Lender without payment of a penalty or premium thereon;
provided, that any reduction shall be in an aggregate amount of not less than
$25,000,000 or an integral multiple of $5,000,000 in excess thereof unless the
reduction is to terminate the entire portion of the Commitment allocable to such
Type of Revolving Loan.  Lender shall not be required to reimburse Borrower for
all or part of the Up-Front Fee paid by Borrower on the Closing Date (or the
Supplemental Up-Front Fee paid by Borrower in connection with Supplemental
Illiquid Asset Funding following the Closing Date) upon any voluntary reduction
or termination of the Commitment.
 
 
(b) Increase to and Reallocations of Commitment.  In addition to the
Supplemental Illiquid Asset Funding pursuant to Section 2.5 (Supplemental
Illiquid Asset Funding), the Commitment may be increased in respect of one or
more Types of Revolving Loans (subject to payment of an additional up-front fee
to be mutually agreed upon by Lender and Borrower) or may be reallocated among
the Types of Revolving Loans by mutual agreement of Lender and Borrower in
writing.
 
 
Section 2.5 Supplemental Illiquid Asset Funding
 
 
At the election of Borrower, the portion of the Commitment allocable to Illiquid
Asset Funding may be increased up to an additional $500 million (in two
increments of $250 million each) (such additional amount that Lender is
committed to fund under Illiquid Asset Funding being referred to herein as the
"Supplemental Illiquid Asset Funding") for all or part of the Commitment Period
on any Business Day on at least three (3) Business Days' prior written notice to
Lender; provided, that Borrower shall not be entitled to request Supplemental
Illiquid Asset Funding if the Change of Control Trigger has been triggered or an
Event of Default has occurred and is continuing.  Lender's commitment to fund
the first or second increment of Supplemental Illiquid Asset Funding shall be
conditioned upon the payment to Lender by Borrower of the applicable
Supplemental Up-Front Fee pursuant to Section 2.11(b) (Fees).
25


Section 2.6 Repayment of Revolving Loans
 
 
Borrower promises to repay the entire unpaid principal amount of the Revolving
Loans and the accrued and unpaid interest thereon on the related Maturity Date.
 
 
Section 2.7 Evidence of Debt
 
 
(a) Lender shall maintain on its internal records an account or accounts
evidencing the aggregate outstanding principal amount of the Revolving Loans
made by it and each repayment and prepayment in respect thereof.  Any such
recordation shall be conclusive and binding on Borrower, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect the Commitment or Borrower's obligations in
respect of the Revolving Loans.
 
 
(b) Notwithstanding any other provision of the Agreement, in the event that
Lender requests that Borrower execute and deliver a promissory note or notes
payable to Lender in order to evidence the Revolving Loans under each Type of
Revolving Loan, Borrower shall promptly execute and deliver a promissory note or
notes evidencing the Revolving Loans under each Type of Revolving Loan in such
form as may be requested.
 
 
Section 2.8 Voluntary Prepayments
 
 
Borrower may voluntarily prepay all or part of any Loan on any Business Day
without payment of any penalty upon at least one (1) Business Day prior written
notice to Lender.  Any voluntary prepayment of a Grandfathered Loan shall be for
an amount equal to the fair value of the Grandfathered Loan as determined by
Lender based on a mark-to-market valuation by Lender; provided, that Borrower
shall not be required to voluntarily prepay all or part of any Grandfathered
Loan if Borrower does not accept the fair value determined by Lender.  Any
voluntary prepayment of a Revolving Loan pursuant to this Section 2.8 (Voluntary
Prepayment) shall be for an amount equal to the outstanding principal amount
thereof and the accrued and unpaid interest thereon without the payment of any
penalty or premium thereon.
 
 
Section 2.9 Mandatory Prepayments
 
 
(a) Change of Control Trigger.  If the Change of Control Trigger is triggered,
(i) the Commitment shall be automatically terminated in whole, (ii) the maturity
date of the Loans shall be automatically accelerated and the outstanding
principal amount of the Loans, all accrued and unpaid interest thereon and all
other amounts and Obligations payable to Lender by Borrower under this Agreement
shall be immediately due and payable in full, and (iii) Lender may exercise its
security interests in the Collateral to liquidate the Collateral for application
to repay the aggregate outstanding principal amount of the Loans, all accrued
and unpaid interest thereon and such other amounts and Obligations in the manner
provided in Sections 7.4 (Remedies Following Event of Default or Change of
Control Trigger) through 7.9 (Other Remedies).
 
 
(b) Release of Collateral.  If all or part of the Student Loans or other
Collateral is released from the security interests granted to Lender in the
Collateral in connection with whole loan sales, direct or indirect sales to
Securitization Vehicles, alternative funding or any other disposition of the
Student Loans or other Collateral pursuant to Section 5.2 (Release of
Collateral) or otherwise, Borrower shall apply the net proceeds from such sale,
alternative funding or other disposition to prepay the Revolving Loans to the
extent necessary to cure any Borrowing Base Deficiency.  Any remaining amount of
such net proceeds shall be applied by Borrower in the manner provided under
Section 5.2 (Release of Collateral).
26


(c) Change in Law.  If Lender determines (acting reasonably) that, due to a
change in law, regulation or policy the aggregate principal amount of the Loans
exceeds the legal lending limit of Lender or is otherwise prohibited or subject
to reduction, Borrower shall repay the Loans upon at least five (5) Business
Days prior written notice to Borrower (or such longer grace period as may be
permitted by the applicable Governmental Authority) to the extent necessary for
such legal lending limit or other legal requirement to be satisfied; provided,
that to the extent permitted by law or regulation, Lender shall, at its sole
discretion and consistent with its own internal policies, seek to avoid the
acceleration of the repayment of the Loans in such manner; provided, that for
the avoidance of doubt, nothing contained herein will obligate Lender to take
any action that imposes on Lender any additional costs or legal or regulatory
burdens, nor which, in Lender's opinion, would have a material adverse effect on
its business, operations or financial condition or cause Lender to suffer any
legal disadvantage.  Under no circumstances shall Lender have any obligation to
challenge any regulation or contest any decision by any Governmental
Authority.  Borrower shall be entitled to elect which Loans shall be prepaid in
whole or in part in order to satisfy the legal limit.
 
 
(d) Event of Default.  If Lender accelerates the maturity of the Loans following
the occurrence of an Event of Default pursuant to Section 7.2 (Acceleration of
Maturity; Other Remedies), the outstanding principal amount of and accrued and
unpaid interest on the Loans shall be payable in full and the net proceeds of
the liquidation of the Collateral shall be applied to pay such amount pursuant
to Section 7.4 (Remedies Following Event of Default or Change of Control
Trigger).
 
 
(e) Mandatory Prepayment Amount.  Any prepayment of the Grandfathered Loans
pursuant to clause (a), (c) or (d) of this Section 2.9 (Mandatory Prepayments)
shall be for an amount equal to the fair value of the Grandfathered Loan as
determined by Lender based on a mark-to-market valuation by Lender.  Any
prepayment of the Revolving Loans pursuant to clause (a), (b), (c) or (d) of
this Section 2.9 (Mandatory Prepayments) shall be for an amount equal to the
outstanding principal amount thereof and the accrued and unpaid interest thereon
without the payment of any penalty or premium thereon.
 
 
Section 2.10 Interest
 
 
(a) Rate of Interest.  The Revolving Loans shall bear interest on the aggregate
outstanding principal amount thereof from the date of funding until paid in full
at a rate per annum equal to the sum of (i) the LIBOR Rate determined for the
applicable Interest Period and (ii) the Applicable Margin in effect from time to
time during such Interest Period (calculated daily on a weighted average basis
to reflect the allocation and reallocation of the Revolving Loans into each Type
of Revolving Loan on a daily basis); provided, that the rate per annum
applicable to Overnight Funding shall equal the higher of (x) the Federal Funds
Target and (ii) Overnight LIBOR; provided, further, that in the circumstance
described in Section 2.13(b) or (d) (Other Provisions Governing Revolving
Loans), the rate applicable to the Revolving Loans shall be the Base Rate
calculated daily on a weighted average basis to reflect the allocation and
reallocation of the Revolving Loans into each Type of Revolving Loan on a daily
basis for the applicable Interest Period; provided, further, that if an Event of
Default has occurred and is continuing, the rate of interest specified in
Section 2.10(c) shall apply.
27


 
(b) Interest Payments.  Interest accrued on each Revolving Loan shall be payable
in arrears (i)  on each Interest Payment Date, (ii) upon the payment or
prepayment of such Revolving Loan in full or in part and (iii) if not previously
paid in full, at maturity (whether by acceleration or otherwise) of such
Revolving Loan.  To the extent that the accrued and unpaid interest on any
Revolving Loan is not paid when due, such accrued and unpaid interest will
accrue interest thereon (to the extent legally permissible) at the rate of
interest applicable to such Revolving Loan until paid in full.
 
 
(c) Default Interest.  Notwithstanding the rate of interest specified in Section
2.10(a) or elsewhere herein, effective immediately upon the occurrence of an
Event of Default and for as long thereafter as such Event of Default shall be
continuing, the aggregate outstanding principal amount of the Revolving Loans
then due and payable shall bear interest at a weighted average rate per annum
(calculated daily) equal to the Default Rate in effect from time to time during
such Interest Period for the Revolving Loans.
 
 
Section 2.11 Fees
 
 
(a) Up-Front Fee.  On the Closing Date, Borrower agrees to pay to or at the
direction of Lender in immediately available funds an amount equal to the
Up-Front Fee in consideration of the Commitment.  If the Commitment is
terminated prior to the expiration of the original 364-day Commitment Period
because the Change of Control Trigger is triggered, Lender shall reimburse
Borrower for the portion of the Up-Front Fee that is attributable to the pro
rata portion of the 364-day period that is terminated.
 
 
(b) Supplemental Up-Front Fee.  If Borrower exercises its right to cause Lender
to commit to fund the first or second increment of the Supplemental Illiquid
Asset Funding pursuant to Section 2.5 (Supplemental Illiquid Asset Funding),
Borrower agrees to pay to or at the direction of Lender in immediately available
funds an amount equal to the Supplemental Up-front Fee in respect of such
increment of the Supplemental Illiquid Asset Funding on the effective date of
such Supplemental Illiquid Asset Funding in consideration of such Supplemental
Illiquid Asset Funding.  If the Commitment is terminated prior to the expiration
of the original 364-day Commitment Period because the Change of Control Trigger
is triggered, Lender shall reimburse Borrower for the portion of the
Supplemental Up-Front Fee, if any, previously paid by Borrower that is
attributable to the pro rata portion of the 364-day period that is terminated.
28


(c) Undrawn Fee.  Borrower agrees to pay to or at the direction of Lender in
immediately available funds an undrawn fee (the "Undrawn Fee") on the undrawn
portion of the Commitment allocable to each Type of Revolving Loan (calculated
daily on a weighted average basis) from the Closing Date to the Commitment
Period Termination Date at the Undrawn Fee Rate applicable to such Type of
Revolving Loan.  The Undrawn Fee shall be paid to Lender by Borrower in arrears
(i) on each Interest Payment Date with respect to the Undrawn Fee accrued over
the related Interest Period and (y) on the Commitment Period Termination
Date.   To the extent that the accrued and unpaid Undrawn Fee is not paid when
due, such accrued and unpaid Undrawn Fee will accrue interest thereon (to the
extent legally permissible) at the Undrawn Fee Rate.
 
 
Section 2.12 Payments and Computations
 
 
(a) Borrower shall make each payment hereunder (including fees and expenses) not
later than 1:00 p.m. (New York time) on the day when due and payable, in Dollars
to Lender in accordance with the wiring instructions set forth in Schedule VII
(Addresses for Notices and Wiring Instructions) in immediately available funds
without set-off or counterclaim.  Payments received by Lender after 1:00 p.m.
(New York time) shall be deemed to be received on the next Business Day.
 
 
(b) All computations of the Undrawn Fee and interest on the Revolving Loans
shall be made by Lender on the basis of a year of 360 days (except that all
computations of interest applying the Federal Funds Target shall be determined
based on a year of 365/366 days), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the related
Interest Period.  The computation of all other amounts hereunder shall be made
by Lender based on a year of 365/366 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such other amounts are payable.  Each determination by Lender of a rate of
interest and all other amounts payable to Lender hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
 
(c) Each payment by Borrower of any Loan (including interest or fees in respect
thereof) and each reimbursement of various costs, expenses or other obligation
of Borrower to Lender hereunder shall be made in Dollars.
 
 
(d) Borrower hereby irrevocably waives the right to direct the application of
any and all payments in respect of the Revolving Loans and any proceeds of
Collateral after (i) the occurrence and during the continuance of a Major Event
of Default or (ii) the acceleration of the maturity of the Revolving Loans
following any other Event of Default.
 
 
Section 2.13 Other Provisions Governing Revolving Loans
 
 
(a) Determination of Interest Rate
29


The LIBOR Rate for each Interest Period for Revolving Loans shall be determined
by Lender pursuant to the procedures set forth in the definition of "LIBOR
Rate."  Lender's determination shall be presumed to be correct absent manifest
error and shall be binding on Borrower.  Lender shall provide Borrower with
prompt notice of each LIBOR Rate determination.
 
 
(b) Interest Rate Unascertainable, Inadequate or Unfair
 
 
In the event that Lender determines that (i) adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
LIBOR Rate then being determined is to be fixed or (ii) the LIBOR Rate for any
Interest Period shall not adequately reflect the cost to Lender of making or
maintaining the Revolving Loans for such Interest Period, Lender shall forthwith
so notify Borrower, whereupon each Revolving Loan shall automatically, on the
last day of the current Interest Period be converted into a Base Rate Loan.
 
 
(c) Increased Costs
 
 
If at any time Lender determines that the introduction of, or any change in or
in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change in or in the interpretation of any law, treaty or
governmental rule, regulation or order relating to (i) Taxes or Other Taxes,
which are governed solely by Section 2.15 (Taxes), or (ii) taxes imposed on, or
measured by, the net income or net profits of Lender or franchise taxes imposed
on Lender by the Governmental Authority of the jurisdiction in which Lender has
its principal office, or by any other Governmental Authority other than a
Governmental Authority of a jurisdiction in which Lender would not be subject to
tax but for the execution and performance of this Agreement) or the compliance
by Lender with any changes to accounting standards or guidelines, or the
compliance by Lender with any requests or directives from any central bank or
other Governmental Authority (whether or not having the force of law), in each
case, occurring or given after the Closing Date, and in each case having general
applicability to all banks or finance companies within the jurisdiction in which
Lender operates (excluding, for the avoidance of doubt, the effect of and
phasing in of capital requirements or other regulations or guidelines passed
prior to the Closing Date) shall have the effect of increasing the cost to
Lender of agreeing to make or making, funding or maintaining any Loan,
including, without limitation, as a result of any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, Lender, then Borrower shall from time to time, upon demand
by Lender, pay to Lender additional amounts sufficient to compensate Lender for
such increased cost.  A certificate as to the amount of such increased cost,
submitted to Borrower by Lender and showing in reasonable detail the basis for
the calculation thereof, shall be conclusive and binding for all purposes,
absent manifest error.  Notwithstanding the foregoing, Borrower shall not be
required to compensate Lender pursuant to this clause (c) for any amounts
incurred more than six months prior to the date that Lender notifies Borrower of
Lender's intention to claim compensation therefor.
 
 
(d) Illegality
 
 
If Lender determines (which determination shall be final and conclusive and
binding upon both Lender and Borrower but shall be made only after consultation
with Borrower) that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the Closing Date shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for Lender to make the
LIBOR-based Revolving Loans or to continue to fund or maintain the LIBOR-based
Revolving Loans, then, on notice thereof and demand therefor by Lender to
Borrower, (i) the obligation of Lender to make or to continue LIBOR-based
Revolving Loans shall be suspended, and Lender shall make a Base Rate Loan as
part of any requested borrowing of Revolving Loans  and (ii) if the affected
LIBOR-based Revolving Loans are then outstanding, Borrower shall immediately
convert each such Revolving Loans into Base Rate Loans.   If, at any time after
Lender gives notice under this clause (d), Lender determines that it may
lawfully make LIBOR-based Revolving Loans, Lender shall promptly give notice of
that determination to Borrower and Borrower's right to request, and Lender's
obligation to make LIBOR-based Revolving Loans subject to the terms and
conditions thereof shall thereupon be restored.
30


 
Section 2.14 Capital Adequacy
 
 
If at any time Lender determines that (a) the adoption of, or any change in or
in the interpretation of, any law, treaty or governmental rule, regulation or
order after the Closing Date regarding capital adequacy, (b) compliance with any
such law, treaty, rule, regulation or order adopted or modified, or as to which
interpretation has changed, after the Closing Date or (c) compliance with any
guideline or request or directive from any central bank or other Governmental
Authority (whether or not having the force of law) given after the Closing Date
shall have the effect of reducing the rate of return on Lender's capital as a
consequence of its obligations hereunder to a level below that which Lender or
such corporation could have achieved but for such adoption, change, compliance
or interpretation, then, upon demand from time to time by Lender, Borrower shall
pay to Lender, from time to time as specified by Lender, additional amounts
sufficient to compensate Lender for such reduction.  A certificate as to such
amounts and showing in reasonable detail the basis for the calculation thereof
submitted to Borrower by Lender shall be conclusive and binding for all purposes
absent manifest error.  Notwithstanding the foregoing, Borrower shall not be
required to compensate Lender pursuant to this Section 2.14 (Capital Adequacy)
for any amounts incurred more than six (6) months prior to the date that Lender
notifies Borrower of Lender's intention to claim compensation therefor.
 
 
Section 2.15 Taxes
 
 
(a) Except as otherwise provided in this Section 2.15 (Taxes), any and all
payments by Borrower to, or for the account of, Lender, shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) taxes measured by its net income or net profits, and
franchise taxes imposed on it, and similar taxes imposed by the jurisdiction (or
any political subdivision thereof) under the laws of which Lender is organized,
(ii) any U.S. withholding taxes payable with respect to payments under this
Agreement under laws (including any statute, treaty or regulation) in effect on
the Closing Date applicable to Lender, but not excluding any U.S. withholding
taxes payable as a result of any change in such laws occurring after the Closing
Date and (iii) taxes measured by its net income or net profits and franchise
taxes imposed on it as a result of a present or former connection between Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as "Taxes").  If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under this Agreement to Lender (w) the sum
payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15 (Taxes)), Lender receives an amount equal to the sum it
would have received had no such deductions been made, (x) Borrower shall make
such deductions, (y) Borrower shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable requirements
of law and (z) Borrower shall deliver to Lender evidence of such payment in
accordance with clause (d) below.
31


(b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under this Agreement or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, excluding, in each case, amounts imposed upon a voluntary assignment
or other transfer by Lender (collectively, "Other Taxes").
 
 
(c) Borrower shall indemnify Lender for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15 (Taxes)) paid by Lender and any liability
(including for penalties, interest and reasonable and documented expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted; provided, that Borrower shall not be
obligated to make payment to Lender pursuant to this clause (c) in respect of
penalties, interest and other similar liabilities attributable to such
indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are attributable to the gross negligence or willful misconduct of
the person seeking indemnification under this clause (c).  This indemnification
shall be made within ten (10) calendar days after the date Lender makes written
demand therefor.  Such written demand shall set forth in reasonable detail the
amount of such indemnification and the calculation of such amount, and shall be
presumed to be correct in the absence of manifest error.
 
 
(d) If  Lender no longer prepares Borrower's tax returns on behalf of Borrower,
as soon as practical after the date of any payment of Taxes or Other Taxes by
Borrower pursuant to this Section 2.15 (Taxes), Borrower shall furnish to Lender
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.
 
 
(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
2.15 (Taxes) shall survive the payment in full of the Loans.
 
 
(f) Before Lender claims any additional amounts payable pursuant to this Section
2.15 (Taxes), Lender shall use its reasonable efforts (consistent with its
internal policies and requirements of law) to change the jurisdiction of its
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue under this Section 2.15 (Taxes) and would not, in the
reasonable determination of Lender, be otherwise materially disadvantageous to
Lender.
32


 
(g) If Lender becomes aware that it is entitled to receive a refund in respect
of Taxes or Other Taxes paid by Borrower or as to which it has received any
additional amount or been indemnified by Borrower pursuant to this Section 2.15
(Taxes), Lender shall promptly notify Borrower of the availability of such
refund and shall, within thirty (30) days after receipt of a request by
Borrower, apply for such refund at Borrower's expense.  If Lender actually
receives a refund in respect of any Taxes or Other Taxes paid by Borrower or as
to which it has received any additional amount or been indemnified by Borrower
pursuant to this Section 2.15 (Taxes), Lender shall promptly notify Borrower of
such refund and shall, within thirty (30) days after receipt of a request by
Borrower (or promptly upon receipt, if Borrower has requested application for
such refund pursuant hereto), repay such refund to Borrower (to the extent of
amounts that have been paid by Borrower under this Section 2.15 (Taxes) with
respect to such refund, plus interest that is received by Lender, net of all
reasonable and documented out-of-pocket expenses of Lender and without
additional interest thereon; provided, that Borrower, upon the request of
Lender, is required to repay such refund if Lender subsequently determines that
it is not entitled to such refund.  Nothing contained in this clause (g) shall
require Lender to make available any of its tax returns (or any other
information relating to its taxes that it deems to be confidential).
 
 
Section 2.16 Mitigation
 
 
Lender agrees that, upon the occurrence of any event giving rise to the
application of Section 2.13 (Other Provisions Governing Revolving Loans), 2.14
(Capital Adequacy) or 2.15 (Taxes), it shall, if requested by Borrower at
Lender's sole discretion and consistent with Lender's own internal policies,
seek to designate another lending office for any Loans affected by such event
with the object of reducing or avoiding the consequences of such event;
provided, that, for the avoidance of doubt, nothing contained herein shall
obligate Lender to take any action that imposes on Lender any additional costs
or legal or regulatory burdens, nor any action which, in Lender's opinion, would
have a material adverse effect on Lender's business, operations or financial
condition or cause Lender to suffer any legal disadvantage.  Under no
circumstances shall Lender have any obligation to challenge any regulation or
contest any decision by any Governmental Authority pursuant to this Section 2.16
(Mitigation).
 
 
Section 2.17 Borrowing Base Determination
 
 
(a) Lender shall calculate the Borrowing Base (including each of the three
components of the Borrowing Base separately) (i) as of the close of business on
the last day of each calendar month (or, if such date is not a Business Day, the
immediately preceding Business Day), commencing with the first such date
following the Closing Date, (ii) immediately after giving effect to a proposed
Borrowing (other than Overnight Funding) and the immediate application of the
proceeds thereof pursuant to Section 3.2(c) (Conditions Precedent to Each
Borrowing) and (iii) as of any other Business Day designated by Lender.
33


 
(b) Borrower may elect to cause the existing Revolving Loans to be allocated and
reallocated among the different Types of Revolving Loan (other than Overnight
Funding) upon two (2) Business Days' prior written notice to Lender; provided,
that in no event shall (i) the aggregate outstanding principal amount of the
Revolving Loans treated as FFELP Loan Funding exceed the FFELP Loan Borrowing
Base, (ii) the aggregate outstanding principal amount of the Revolving Loans
treated as Private Loan Funding exceed the Private Loan Borrowing Base, or (iii)
the aggregate outstanding principal amount of the Revolving Loans treated as
Illiquid Asset Funding exceed the Illiquid Asset Commitment, in each case
immediately after giving effect to any proposed allocation or reallocation of
the Revolving Loans into each Type of Revolving Loan by Borrower pursuant to
this Section 2.17(b) (Borrowing Base Determination).  Without limitation of
Borrower's obligation to deliver month-end computer tapes from time to time
pursuant to Section 6.21 (Borrowing Base Determination), Borrower may also elect
to deliver month-end computer tapes to Lender from time to time showing
information on additional Student Loans added to the Collateral for purposes of
satisfying the conditions set forth in clauses (i) through (iii) of the
preceding sentence.
 
 
(c) To the extent Lender exercises its discretion in applying variables to the
calculation of the Borrowing Base, Lender shall exercise such discretion in a
commercially reasonable manner; provided, that Lender's calculations of the
Borrowing Base shall be determinative.  Borrower shall provide the month-end
computer tape containing the information on Borrower's portfolio of Student
Loans that is required by Lender to calculate the Borrowing Base as of any date
of determination pursuant to Section 6.21(Borrowing Base Determination).
 
 
(d) If Borrower makes a written request for an indicative Borrowing Base in
connection with a proposed Borrowing, Lender shall provide Borrower with the
indicative Borrowing Base within four (4) Business Days thereafter.
 
 
(e) On or prior to the Closing Date, Lender shall provide Borrower with a
simplified version of Lender's dynamic cash flow model for calculating the
Borrowing Base that can be used to estimate the Borrowing Base, and upon
Borrower's written request shall deliver within a reasonably prompt period of
time written notice to Borrower of any material changes to the Moody's
methodology published by Moody's from time to time that are applied in
calculating the Borrowing Base; provided, that Lender's calculation of the
Borrowing Base shall be determinative.  To the extent Lender exercises its
discretion in applying variables to the Moody's methodology applied in
calculating the Borrowing Base, Lender shall exercise such discretion in a
commercially reasonable manner.
34


ARTICLE III   
 
 
                   CONDITIONS PRECEDENT                            
 
 


 
                       
 
Section 3.1 Conditions Precedent to Closing Date
 
 
The effectiveness of this Agreement shall be subject to the satisfaction or due
waiver in accordance with Section 8.1 (Amendments, Waivers and Consents) of each
of the following conditions precedent on or prior to the Closing Date:
 
 
(a) Certain Documents.  Lender shall have received on or prior to the Closing
Date each of the following, each dated the Closing Date unless otherwise
indicated below or agreed to by Lender, in form and substance satisfactory to
Lender:
 
 
(i) this Agreement, the Side Letter Agreement and the Servicing Side Letter
Agreement to be entered into with Citibank (South Dakota), N.A., duly executed
and delivered by each of the parties hereto;
 
 
(ii) (A) the most recent audited annual financial statements and all subsequent
unaudited quarterly financial statements of Borrower and its Consolidated
Subsidiaries or a certificate of a Senior Officer certifying that such financial
statements fairly present the financial condition of Borrower and its
Consolidated Subsidiaries in accordance with GAAP, and (B) such other historical
student loan portfolio data and other information on Borrower's assets as may be
reasonably requested by Lender on or prior to the Closing Date;
 
 
(iii)  an officer's certificate of a Senior Officer certifying that to the best
knowledge of the Senior Officer after due inquiry, (A) the conditions described
in clauses (c) and (d) below are satisfied (without regard to whether Lender is
satisfied that such conditions are satisfied in Lender's reasonable judgment)
and (B) the copies of (i) the certificate of incorporation and by-laws of
Borrower, (ii) the resolutions of the Audit Committee of Borrower approving and
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party, (iii) the incumbency
certificate of all authorized officers signing the Transaction Documents and any
ancillary documents attached thereto and (iv) a good standing certificate of
Borrower issued by the Secretary of State of the State of Delaware and dated the
Closing Date are true, accurate and complete in all respects;
 
 
(iv) a favorable opinion of Bingham McCutchen LLP, as counsel to Borrower,
relating to corporate matters, in form and substance satisfactory to Lender;
 
 
(v) a favorable opinion of Bingham McCutchen LLP, as counsel to Borrower,
relating to UCC-related matters, in form and substance satisfactory to Lender;
 
 
(vi) a favorable opinion of in-house counsel to Borrower, relating to corporate
matters, in form and substance satisfactory to Lender;
35


 
(vii) copies of (A) UCC search reports as of a recent date in form and substance
satisfactory to Lender and (B) UCC-1 financing statements to be filed in all
applicable jurisdictions to perfect the security interests in the Collateral in
which a security interest can be perfected by filing a UCC-1 financing statement
(which UCC-1 financing statements shall be filed within two (2) Business Days
following the Closing Date); and
 
 
(viii) an officer's certificate of a Senior Officer attaching true, correct and
complete original executed copies of all physical certificates evidencing the
Retained Securitization Interests (which certificates shall be endorsed in
blank, with such endorsements guaranteed by an "eligible guarantor institution"
meeting the requirements of the owner trustee (or the equivalent) of the
Securitization Vehicle, which requirements shall include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other "signature guarantee program" as may be satisfactory to the owner trustee
(or the equivalent)).
 
 
(b) Up-Front Fee.  An amount equal to the Up-Front Fee has been paid to Lender
by Borrower by wire transfer of immediately available funds to or at the
direction of Lender.
 
 
(c) Representations and Warranties of Borrower.  Lender shall be satisfied in
its reasonable judgment that the representations and warranties of Borrower set
forth in Article IV (Representations and Warranties) shall be true and correct
as of the Closing Date or such other date specified therein.
 
 
(d) No Default or Event of Default.  Lender shall be satisfied in its reasonable
judgment that no Default or Event of Default shall have occurred and be
continuing.
 
 
(e) Consents, Etc.  Each of Borrower and its Subsidiaries shall have received
all consents and authorizations required pursuant to any material Contractual
Obligation with any other Person and shall have obtained all Permits of, and
effected all notices to and filings with, any Governmental Authority, in each
case, as may be necessary to allow Borrower and its Subsidiaries lawfully (i) to
execute, deliver and perform, in all material respects, their respective
obligations hereunder and under the Transaction Documents to which each of them,
respectively, is, or shall on the Closing Date be, a party and each other
agreement or instrument to be executed and delivered by each of them,
respectively, pursuant thereto or in connection therewith, and (ii) to create
and perfect the Liens on the Collateral to be pledged by them to Lender pursuant
to Section 5.1 (Grant of Security Interest).
 
 
(f) Schedules of Student Loans.  Lender shall have received from Borrower on or
prior to the Closing Date the electronic copies of the Schedule of FFELP Loans
and Schedule of Private Loans setting forth the FFELP Loans and the Private
Loans to be included in the Collateral as of the Closing Date.
36


Section 3.2 Conditions Precedent to Each Borrowing
 
 
The obligation of Lender to make any Revolving Loan is subject to the
satisfaction of each of the following conditions precedent as of the date of the
Borrowing of such Revolving Loan or such other date specified below:
 
 
(a) Request for Borrowing.  Unless the Borrowing is for Overnight Funding,
Lender shall have received a Borrowing Request specifying the applicable Type of
Revolving Loan and the proposed amount of the Revolving Loan and such other
information required to be set forth in a Borrowing Request in substantially the
form attached hereto as Exhibit A (Form of Borrowing Request) within the time
frame required under Section 2.2(a) (Borrowing Procedures).
 
 
(b) Representations and Warranties; No Defaults or Events of Default; Financial
Covenants.  The following statements shall be true on the date of the Borrowing,
both before and after giving effect thereto and immediately following the
application of the proceeds thereof:
 
 
(i) the representations and warranties of Borrower set forth in Article IV
(Representations and Warranties) are true and correct on and as of the Closing
Date and on and as of the date of the Borrowing, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date; and
 
 
(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the Borrowing.
 
 
(c) Borrowing Base.  Unless the Borrowing is for Overnight Funding, (i)  if
Borrower is required to do so pursuant to Section 2.2(a) (Borrowing Procedures),
Borrower has delivered to Lender a month-end computer tape containing
information on the additional Student Loans, if any, proposed to be financed or
refinanced with the proceeds of the Borrowing and (ii) Lender has determined on
or prior to the Business Day prior to the Borrowing that (A) a Borrowing Base
Deficiency shall not exist and (B) the aggregate outstanding principal amount of
the Revolving Loans included in the same Type of Revolving Loan as the proposed
Borrowing (and the aggregate outstanding principal amount of the Revolving Loans
included in each other Type of Revolving Loan) shall not exceed the portion of
the Borrowing Base attributable to such Type of Revolving Loan, in each case on
a pro forma basis immediately after giving effect to the proposed Borrowing and
the immediate application of the proceeds thereof; provided, that Lender shall
deliver written notice to Borrower on or prior to the date of the proposed
Borrowing if Lender determines that the condition set forth in subclause (A) or
(B) of clause (ii) of this sentence shall not be satisfied.
 
 
(d) Commitment.  The aggregate amount of the Borrowing does not exceed the
unfunded portion of the Commitment allocable to the applicable Type of Revolving
Loan of Revolving Loans immediately prior to giving effect to the Borrowing.
37


(e) Financial Covenants.  Lender shall not have made a determination in its
reasonable judgment that Borrower shall not satisfy the financial covenants set
forth in Section 6.16 (Minimum Adjusted EBITDA to Interest Expense) and Section
6.17 (Minimum Consolidated Tangible Net Worth) after giving effect to the
Borrowing and the immediate application of the proceeds thereof.
 
 
(f) Material Adverse Effect.  Lender shall not have made a determination in its
reasonable judgment that a Material Adverse Effect has occurred and is
continuing.
 
 
(g) No Legal Impediments.  The making of the Revolving Loan on such date does
not violate any Requirement of Law on the date of or immediately following such
Revolving Loan or Issuance and is not enjoined, temporarily, preliminarily or
permanently.
 
 
(h) Use of Proceeds.  Borrower shall apply the proceeds of the Revolving Loan to
the applicable purpose set forth in Section 4.14 (Use of Proceeds).
 
 
Each submission by Borrower to Lender of a Borrowing Request and the acceptance
by Borrower of the proceeds of the Revolving Loan requested therein shall be
deemed to constitute a representation and warranty by Borrower as to the matters
specified in clause (b) above on the date of the making of such Revolving Loan.
 
 
ARTICLE IV  
 
 
REPRESENTATIONS AND WARRANTIES
                         
                    
To induce Lender to enter into this Agreement, Borrower represents and warrants
each of the following to Lender, on and as of the Closing Date and on and as of
the date of each Revolving Loan after giving effect to the making of each
Revolving Loan as required by Section 3.2(b)(i) (Conditions Precedent to Each
Borrowing):
 
 
Section 4.1 Organization; Power
 
 
Borrower and each of its Subsidiaries is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and to
perform its obligations under the Transaction Documents to which it is a party
and, except where the failure to do so individually or in the aggregate would
not have a Material Adverse Effect, is duly qualified to do business and in good
standing in each jurisdiction where such qualification is required.
 
 
Section 4.2 Authorization; Enforceability; Due Execution and Delivery
 
 
The Transaction Documents to which Borrower or any of its Subsidiaries is a
party are within the legal power of Borrower or such Subsidiary and have been
duly authorized, executed and delivered and are enforceable against Borrower or
such Subsidiary as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
38


 
Section 4.3 Government Approvals; No Conflicts
 
 
The execution and delivery of the Transaction Documents to which it is a party
by Borrower or any of its Subsidiaries and the exercise of its rights and
performance of its obligations thereunder (i) do not require any consent,
approval, registration or filing with any Governmental Authority except for
those that have been obtained and are in full force and effect, (ii) shall not
violate any law, rule or regulation, the certificate of incorporation or by-laws
or other organizational documents of Borrower or such Subsidiary or any order of
any Governmental Authority, (iii) shall not violate or result in a default or
the equivalent under any indenture, agreement or other instrument binding upon
Borrower or such Subsidiary or its assets or give rise to a right thereunder to
require any payment by Borrower or such Subsidiary and (iv) shall not result in
any Lien on any assets of Borrower or such Subsidiary, that in the aggregate may
reasonably be expected to have a Material Adverse Effect.
 
 
Section 4.4 Financial Condition
 
 
The audited and unaudited financial statements of Borrower and its Consolidated
Subsidiaries filed with the SEC fairly present the financial condition of
Borrower and its Consolidated Subsidiaries in accordance with GAAP.
 
 
Section 4.5 Properties; Intellectual Property
 
 
Borrower and each of its Subsidiaries has good title to or valid leasehold
interests in all of its real and personal property material to its business
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.  Borrower and each of its Subsidiaries owns or is
licensed to use all intellectual property material to its business.
 
 
Section 4.6 Litigation; Environmental Matters
 
 
There are no investigations, actions or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of Borrower or
any of its Subsidiaries, threatened against or affecting Borrower or such
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination that may reasonably be expected to have a Material Adverse Effect
or (ii) that involves the Transaction Documents or the transactions contemplated
thereby.  Except for matters that in the aggregate would not reasonably be
expected to have a Material Adverse Effect, Borrower and each of its
Subsidiaries has complied with all Environmental Laws and has not received
notice of any Environmental Liability.
 
 
Section 4.7 Compliance with Law; Defaults
 
 
Borrower and each of its Subsidiaries is in compliance with all applicable laws,
regulations and orders of any Governmental Authority applicable to it and its
properties and all indentures, agreements and other instruments binding upon it
or applicable to its property, except where the failure to do so may not be
reasonably expected to result in a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.
39


 
Section 4.8 Investment Company Act Status
 
 
Neither Borrower nor the portfolio of student loans held by Borrower is an
investment company as defined in, or subject to regulation under, the U.S.
Investment Company Act of 1940, as amended.
 
 
Section 4.9 ERISA
 
 
Neither Borrower nor any of its Subsidiaries maintains any (i) employee benefit
plan (as defined in Section 3(3) of ERISA), subject to Title I of ERISA, or (ii)
plan (as defined in Section 4975(e)(1) of the Code) that is subject to Section
4975 of the Code.
 
 
Section 4.10 Disclosure
 
 
(a) Borrower has complied with all public filing requirements applicable to
Borrower under applicable U.S. securities laws.
 
 
(b) Borrower has disclosed to Lender all agreements and other documents to which
Borrower or any of its Subsidiaries is a party that Borrower has publicly filed
with the SEC or that are otherwise material to the conduct of the business of
Borrower or such Subsidiary.  Such agreements and other documents may be
disclosed to Lender by delivery of such agreements and other documents in an
electronic format reasonably acceptable to Lender.
 
 
(c) No document or other information provided to Lender by Borrower or any of
its Subsidiaries in connection with the negotiation of the Transaction Documents
or delivered pursuant to the Transaction Documents contains a material
misstatement.
 
 
Section 4.11 Solvency
 
 
Borrower is Solvent as of the Closing Date and at the time of each Borrowing
under Section 2.2 (Borrowing Procedures) of this Agreement.
 
 
Section 4.12 Title and Security
 
 
Borrower and any Subsidiary of Borrower that holds items of Collateral has good
and marketable title to the Collateral free and clear of all Liens other than
Permitted Liens except that the Trustee holds legal title to the FFELP Loans for
the benefit of Borrower pursuant to the Trust Agreement.  This Agreement creates
(subject to Permitted Liens) valid, first priority security interests in the
Collateral and all proceeds thereof that shall be perfected upon (i) with
respect to the Collateral, the filing of UCC-1 financing statements identifying
Lender as secured party and Borrower and any Subsidiary of Borrower that holds
items of Collateral as debtor with the Secretary of State in the State of
Delaware pursuant to Section 3.1(a)(vii) (Conditions Precedent to Closing Date),
(ii) with respect to the FFELP Loans and the Proceeds thereof included in the
Collateral, the filing of a UCC-1 financing statement identifying Lender as
secured party and the Trustee as debtor with the Recorder of Deeds in the
District of Columbia pursuant to Section 3.1(a)(vii) (Conditions Precedent to
Closing Date), (iii) with respect to Goods, Instruments, Money, Tangible Chattel
Paper or Certificated Securities, upon possession by or delivery thereof to
Lender (other than Student Loans, which shall be perfected by filing pursuant to
clauses (i) and (ii) above) and (iv) with respect to Investment Property,
Deposit Accounts, Letter-of-Credit Rights or Electronic Chattel Paper, by
Control (within the meaning of such term assigned under the UCC) of such
Collateral by Lender.
40


 
Section 4.13 Student Loans
 
 
Each Student Loan to be financed with the proceeds of the Revolving Loans
constitutes a FFELP Loan or Private Loan that satisfies the eligibility
requirements determined by Lender in its discretion to be applicable in a "Aaa"
securitization transaction for FFELP Loans or Private Loans in accordance with
then-applicable Moody's rating criteria, and each such Student Loan was made and
is held in compliance with all Requirements of Law.  Lender's determination of
what Moody's rating criteria apply for such purpose shall be conclusive for all
purposes under this Agreement.
 
 
Section 4.14 Use of Proceeds
 
 
The proceeds of the Revolving Loans shall be used by Borrower solely to (i) in
the case of Overnight Funding, to provide working capital and for other general
corporate purposes of Borrower and the Non-Securitization Subsidiaries that are
parties to Joinder Agreements; provided, that the aggregate amount of the
proceeds of the Borrowings under Overnight Funding applied by Borrower and its
Subsidiaries to working capital purposes shall not exceed $100,000,000 per
calendar year (after giving effect to the aggregate amount of the net proceeds
from the disposition of Collateral that are applied by Borrower to working
capital purposes pursuant to Section 5.2(b) (Release of Collateral)), (ii) in
the case of FFELP Loan Funding, to fund or maintain the funding for FFELP Loans
that are expected by Borrower to be sold, securitized or newly funded through
U.S. federal government programs, including the refinancing of existing
Revolving Loans under FFELP Loan Funding, (iii) in the case of Private Loan
Funding, to fund or maintain the funding for Private Loans, including the
refinancing of existing Revolving Loans under Private Loan Funding, and (iv) in
the case of Illiquid Asset Funding, to fund or maintain the funding for Illiquid
Assets, including, the refinancing of Grandfathered Loans and existing Revolving
Loans under Illiquid Asset Funding.
 
 
Section 4.15 Accounts
 
 
The list of accounts set forth in Schedule III (Borrower's Accounts) attached
hereto is a true, accurate and complete list of all accounts established and
maintained by Borrower in connection with Borrower's cash management system and
all of such accounts are established and maintained at Citibank, N.A..  All
proceeds of the Student Loans included in the Collateral that are serviced by
Citibank (South Dakota), N.A. are deposited directly to the Primary Account by
Citibank (South Dakota), N.A. (except to the extent such proceeds are wired
directly to the Primary Account).  All proceeds of the Student Loans included in
the Collateral that are serviced by servicers, subservicers and guarantors other
than Citibank (South Dakota), N.A. are transferred to the Primary Account by
such servicers, subservicers and guarantors in accordance with their customary
procedures (except to the extent such proceeds are wired directly to the Primary
Account).
41


 
Section 4.16 Retained Securitization Interests
 
 
The list of Retained Securitization Interests set forth in Schedule V (Retained
Securitization Interests) attached hereto is a true, accurate and complete list
of all Retained Securitization Interests held by Borrower and its
Subsidiaries.  Each Retained Securitization Interest that is evidenced by a
physical certificate will be endorsed in blank and delivered to Lender on the
Closing Date pursuant to Section 3.2(a)(vii) (Conditions Precedent to Closing
Date).  Each Retained Securitization Interests identified as Clearing
Corporation Securities in Schedule V (Retained Securitization Interests) will be
credited by the relevant Clearing Corporation to the securities account of
Lender at such Clearing Corporation on or prior to the Closing Date.
 
 
Section 4.17 Cash Management System
 
 
The list of servicers, sub-servicers, guarantors and other Persons acting in
similar capacities set forth in Schedule VI (Cash Management System) attached
hereto is a true, accurate and complete list of the names and addresses of all
Persons that are responsible for remitting funds to or at the direction of
Borrower and its Affiliates, including funds remitted to or at the direction of
Borrower and its Affiliates in connection with the U.S. Department of
Education's Conduit Program, Put Program and Participation Program, and the
agreements pursuant to which such Persons remit such funds.
 
 
ARTICLE V 
 
 
COLLATERAL  
                            
 
                             
Section 5.1 Grant of Security Interest.
 
 
(a) Borrower and each Non-Securitization Subsidiary, if any, that is a party to
a Joinder Agreement (to the extent possible without violating such
Non-Securitization Subsidiary's organizational documents or transaction
documents to which such Non-Securitization Subsidiary is a party and subject to
such other reasonable exceptions to the items to be included as Collateral as
Lender may agree in writing from time to time (for which purpose Lender agrees
to consider any such exceptions in good faith)), in order to secure the
Obligations, hereby Grants to Lender, a valid and continuing first priority and
perfected Lien on and security interest in all of Borrower's or such
Non-Securitization Subsidiary's right, title and interest in, to and under, the
following property, in each case, whether now owned or existing, or hereafter
acquired and arising (all of which being hereinafter collectively called the
"Borrower Collateral" and, together with the rights granted pursuant to Section
5.1(b) (Grant of Security Interest), the "Collateral"), subject in each case
only to Permitted Liens:
 
 
(i) all Student Loans now held or hereafter acquired by Borrower or such
Non-Securitization Subsidiary (without regard to whether such Student Loans
satisfy the eligibility requirements set forth in the definitions for "FFELP
Loans" and "Private Loans" set forth in Section 1.1 (Defined Terms));
42


 
(ii) all Retained Securitization Interests now held or hereafter acquired by
Borrower or such Non-Securitization Subsidiary;
 
 
(iii) the Primary Account, together with (A) all amounts from time to time on
deposit in or credited to the Primary Account that are not allocable to
Allocated Parties and (B) all interest, cash, instruments, dividends,
distributions, return on capital, redemptions, securities, investments of any
kind and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any and all of the property
described in subclause (A);
 
 
(iv) all other accounts established and maintained in the name of Borrower or
such Non-Securitization Subsidiary from time to time, together with (A) all
Securities, Securities Entitlements, Investment Property, Financial Assets and
any other property deposited in or credited to such other accounts from time to
time, (B) all interest, cash, instruments, dividends, distributions, return on
capital, redemptions, securities and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any and all
of the property described in subclause (A), (C) all certificates and
instruments, if any, from time to time representing or evidencing the Financial
Assets credited to such other accounts from time to time, including all rights
to renew or withdraw the same and (D) all Securities Entitlements credited to
such other accounts from time to time;
 
 
(v) the proceeds of the Revolving Loans that Borrower lends to Lender overnight
from time to time pursuant to Section 2.2(c) (Borrowing Procedures) and the net
proceeds from the release of the Borrower Collateral that Borrower lends to
Lender overnight from time to time pursuant to Section 5.3 (Investment of
Proceeds);
 
 
(vi) the Trust Agreement and the Servicing Agreements now existing and hereafter
entered into by Borrower, all of the rights of Borrower thereunder and all
payments to Borrower thereunder;
 
 
(vii) the servicing fees, administration fees and other fees earned by Borrower
under the Servicing Agreements;
 
 
(viii) all intercompany debt of Borrower and such Non-Securitization Subsidiary;
 
 
(ix) all Securities (with the meaning given to such term in Section 8-102(a)(15)
of the UCC, and in any event including all Stock and interests of
Non-Securitization Subsidiaries) and all intercompany notes of Borrower and such
Non-Securitization Subsidiary;
 
 
(x) all books and records (including, without limitation, computer printouts,
computer software and other computer output materials and records) pertaining to
any of the Borrower Collateral described in clauses (i) through (ix) above;
43


 
(xi) all Proceeds and other income in respect of the Borrower Collateral
described in the foregoing clauses (i) through (x) above;
 
 
provided, that the Borrower Collateral shall not include (x) student loans
released in connection with U.S. federal government student loan programs
enacted pursuant to Public Law 110-227, (y) student loans released to the
Securitization Vehicles that exist as of the Closing Date in accordance with the
related transfer documentation and (z) the Borrower Collateral otherwise
released in accordance with Section 5.2 (Release of Collateral).
 
 
(b) In furtherance of the Grant set forth in Section 5.1(a) (Grant of Security
Interest), the Trustee hereby Grants to Lender, a valid and continuing first
priority and perfected Lien on and security interest in all of the Trustee's
right, title and interest in, to and under, the following property, in each
case, whether now owned or existing, or hereafter acquired and arising, subject
in each case only to Permitted Liens:
 
 
(i) all FFELP Loans now held or hereafter acquired by the Trustee for the
benefit of Borrower pursuant to the Trust Agreement (without regard to whether
such FFELP Loans satisfy the eligibility requirements set forth in the
definitions for "FFELP Loans" set forth in Section 1.1 (Defined Terms)); and
 
 
(ii) all Proceeds and other income in respect of the assets described in clause
(i) above;
 
 
provided, that the assets described in clauses (i) and (ii) above shall not
include (x) student loans released in connection with U.S. federal government
student loan programs enacted pursuant to Public Law 110-227, (y) student loans
released to the Securitization Vehicles that exist as of the Closing Date in
accordance with the related transfer documentation and (z) the assets described
in clauses (i) and (ii) above otherwise released in accordance with Section 5.2
(Release of Collateral).
 
 
(c) The Grants made by Borrower and the Non-Securitization Subsidiaries, if any,
pursuant to Section 5.1(a) (Grant of Security Interest) and by the Trustee
(solely for the purpose of the Grant of a Lien in the legal title to the FFELP
Loans and the Proceeds thereof) pursuant to Section 5.1(b) (Grant of Security
Interest) are made to Lender to secure the Obligations in accordance with the
terms of this Agreement and all other applicable Transaction Documents,
including the payment of all amounts payable under this Agreement and such other
Transaction Documents in accordance with the terms hereof and thereof.  Each
Non-Securitization Subsidiary that holds property to be included in the
Collateral pursuant to this Section 5.1 (Grant of Security Interest) shall also
grant to Lender through a Joinder Agreement a first priority security interest
in all of such Non-Securitization Subsidiary's right, title and interest in, to
and under such property to the extent such property can be pledged without
violating such Non-Securitization Subsidiary's organizational documents or
transaction documents to which it is a party, subject to Permitted Liens and to
such other reasonable exceptions to the items to be included as Collateral as
Lender may agree in writing from time to time (for which purpose Lender agrees
to consider any such exceptions in good faith).
44


(d) This Agreement shall constitute a security agreement under the laws of the
State of New York, for the benefit of Lender as secured party.  Upon the
occurrence of a Event of Default, and following the occurrence of the Change of
Control Trigger, in addition to any other rights available under this Agreement
or otherwise available at law or in equity but subject to the terms hereof,
Lender shall have all rights and remedies of a secured party under the laws of
the State of New York and other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Agreement, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public and
private sale in accordance with the terms of this Agreement.
 
(e) Lender hereby acknowledges such Grants, accepts its duties hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
in accordance with the provisions hereof such that the interests of Lender may
be adequately and effectively protected.
 
(f) With respect to the foregoing and the grant of the security interests
hereunder, Lender shall be authorized by Borrower, any Non-Securitization
Subsidiary that is a party to a Joinder Agreement and the Trustee to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral, in all jurisdictions and with all filing
offices as are necessary or advisable to perfect the security interests granted
to Lender in connection herewith pursuant to Section 7.7(a) (Further Assurances
as to the Collateral).
 
 
Section 5.2 Release of Collateral
 
(a) Any release of all or part of the Student Loans or other Collateral from the
security interests granted to Lender under Section 5.1 (Grant of Security
Interest) in connection with (i) whole loan sales, (ii) direct and indirect
sales to Securitization Vehicles,  (iii) alternative funding provided by U.S.
federal government student loan programs or (iv) sales or transfers to other
third parties shall require the prior written consent of Lender; provided, that
the prior written consent of Lender shall not be required and the Lender’s
security interest is automatically released (1) for Student Loans or other
Collateral financed in the U.S. Department of Education's Conduit Program (the
"Conduit Program"), Loan Purchase Commitment Program ("Put Program") or Loan
Participation Purchase Program ("Participation Program" or "PPI Program")); (2)
for Student Loans or other Collateral (a) which a seller is obligated to
repurchase due to a breach of a covenant, representation or warranty, consistent
with Borrower's contractual arrangements with such seller, or (b) transferred to
an insurer or guarantor of Student Loans in connection with any claims submitted
to such insurer or guarantor in accordance with Borrower's contractual
arrangements with such insurers or guarantors; (3) if the Loans shall be paid in
full and the Commitment shall be terminated in connection therewith; (4) for
sales of Retained Securitization Interests; and (5) for Student Loans or other
Collateral financed in either of the two securitizations scheduled to occur in
February and March 2010 so long as the parameters for the two securitizations
fall within the minimum advance rates, the maximum cost of funds, the maximum
size, the timing constraints and the description of the collateral set forth in
Exhibit C (Parameters for February and March 2010 Securitizations); provided,
that Borrower shall be required to deliver prior written notice of sales
pursuant to clauses (1) through (5) above to Lender and to apply the net
proceeds from such sales in the manner described in Section 5.2(b) (Release of
Collateral).  Notwithstanding the foregoing, in accordance with its customary
procedures, Borrower may cancel a Student Loan to the extent requested by the
related obligor or the related educational institution.
 
(b) Borrower shall be required to apply the net proceeds from the sale or other
disposition of the Student Loans or other Collateral (including sales to
Securitization Vehicles), other alternative funding or any other sale or
disposition of the Collateral pursuant to Section 5.2(a) (Release of Collateral)
(including the net proceeds from the sale or other disposition of the Student
Loans or other Collateral in the manner described in clauses (1) through (5) of
Section 5.2(a) (Release of Collateral)) to prepay the Revolving Loans to the
extent necessary to cure any Borrowing Base Deficiency pursuant to Section
2.9(b) (Mandatory Prepayments).  Borrower may apply the remaining amount (if
any) of such net proceeds to any of the following purposes: (i) to repay Loans,
(ii) to fund or maintain the funding for Student Loans included or to be
included in the Collateral and (iii) for working capital purposes; provided,
that the aggregate amount of the net proceeds from the sale or other disposition
of the Collateral (including sales to Securitization Vehicles) that are applied
by Borrower and its Subsidiaries to working capital purposes may not exceed
$100,000,000 per calendar year (after giving effect to the proceeds of the
Revolving Loans that are also applied by Borrower and its Subsidiaries to
working capital purposes pursuant to Section 4.14 (Use of Proceeds)).
45


 
Section 5.3 Investment of Proceeds
 
 
To the extent Borrower does not apply the net proceeds from the release of the
Collateral in the manner provided in Section 5.2(b) (Release of Collateral),
Borrower shall lend such amounts to Lender overnight for Lender to maintain in
Lender's account or accounts at an overnight rate equal to Overnight LIBID
pending application in such manner.  Lender (in its capacity as such) shall have
a security interest in such proceeds pursuant to Section 5.1(a) (Grant of
Security Interest).
 
 
Section 5.4 Reallocation of Proceeds
 
 
Lender hereby covenants and agrees, solely for the benefit of the Allocated
Parties in their capacity as third party beneficiaries to this Agreement solely
for purposes of this Section 5.4 (Reallocation of Proceeds), that if Lender
receives a written report from any Allocated Party or any trustee, servicer,
sub-servicer or other agent acting on behalf of an Allocated Party (including
Borrower if Borrower is acting as an agent on behalf of an Allocated Party or
Borrower has a contractual obligation to remit payments to the Allocated Party)
evidencing the fact that funds received by Lender from Borrower were not
property of Borrower and are allocable to such Allocated Party, Lender shall
promptly pay such amount to or at the direction of such Allocated Party or such
trustee, servicer, sub-servicer or other agent acting on behalf of an Allocated
Party (including Borrower if Borrower is acting as an agent on behalf of an
Allocated Party or Borrower has a contractual obligation to remit payments to
the Allocated Party).  Any Allocated Party shall be a third party beneficiary of
this Agreement solely for purposes of enforcing the rights of such Allocated
Party under this Section 5.4 (Reallocation of Proceeds).
46


 
ARTICLE VI   
 
 
COVENANTS
                           
 
Borrower agrees with Lender to each of the following covenants until the
interest on and principal of the Loans and all fees payable to Borrower
hereunder have been paid in full and the Commitment has been terminated unless
Lender otherwise consents in writing:
 
 
Section 6.1 Information Delivery
 
 
Borrower shall deliver to Lender (i) either (A) the financial statements of
Borrower and its Consolidated Subsidiaries or (B) the certificate of a Senior
Officer of Borrower on the financial statements described under Section 6.18
(Financial Reporting), (ii) the monthly reports set forth under Section 6.20
(Monthly Report), and (iii) following any request therefor, such other
information regarding the operations, business affairs and financial condition
of Borrower or any Subsidiary, as Lender may reasonably request.
 
 
Section 6.2 Material Events
 
 
Borrower shall deliver prompt written notice to Lender of (i) the occurrence of
a Default or an Event of Default, (ii) the filing of any action, suit or
proceeding against Borrower or any of its Subsidiaries that may reasonably be
expected to have a Material Adverse Effect, and (iii) any other event or
development that may reasonably be expected to have a Material Adverse Effect.
 
 
Section 6.3 Maintenance of Property
 
 
Borrower shall, and shall cause each of its Subsidiaries that have outstanding
Indebtedness or unpaid claims to, keep and, except as otherwise directed by
Lender, maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
 
 
Section 6.4 Maintenance of Existence and Conduct of Business
 
 
Borrower shall, and shall cause each of its Subsidiaries that have outstanding
Indebtedness or unpaid claims to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided, that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.10 (Mergers
and Sales).
47


 
Section 6.5 Nature of Business
 
 
Borrower shall engage in no business other than (i) purchases, sales and
financings of Student Loans, including direct and indirect sales of Student
Loans to Securitization Vehicles, (ii) such other business contemplated by the
transaction documents for the Securitization Vehicles including the servicing of
the student loan portfolios held by the Securitization Vehicles, (iii) such
other business specifically contemplated by its organizational documents, (iv)
the origination and servicing of student loans for other parties and (v) such
other business conducted and disclosed to Lender on or prior to the Closing
Date.  Borrower shall cause each of its Subsidiaries in existence as of the
Closing Date to engage in no business other than its business as presently
conducted.  Borrower shall cause each of its Subsidiaries to engage in no other
business other than such other business specifically contemplated by its
organizational documents.
 
 
Section 6.6 Payment of Obligations
 
 
Borrower shall, and shall cause each of its Subsidiaries to, pay its obligations
that, if not paid, may be reasonably be expected to have a Material Adverse
Effect.
 
 
Section 6.7 Non-Securitization Subsidiary Guaranty
 
 
Borrower shall cause all of the Non-Securitization Subsidiaries that hold
property to be included in the Collateral to fully and unconditionally guaranty
the Obligations under this Agreement pursuant to a Joinder Agreement delivered
on or prior to the date on which such property is included in the
Collateral.  In the event that any Person becomes a Non-Securitization
Subsidiary and holds property to be included in the Collateral, Borrower shall
(i) within five (5) calendar days (or such longer period as Lender may agree in
writing), cause such Non-Securitization Subsidiary to become a guarantor
hereunder by executing and delivering to Lender a Joinder Agreement, and (ii)
within fifteen (15) calendar days take all such actions to execute and deliver
to Lender, or cause to be executed and delivered to Lender, all such additional
documents, instruments, agreements and certificates as may be requested by
Lender, including, without limitation, any other documents, agreements or
instruments necessary for such Non-Securitization Subsidiary to grant to Lender
a perfected security interest in such Non-Securitization Subsidiary’s assets
subject to no prior Lien other than Permitted Liens pursuant to Section 5.1
(Grant of Security Interest).
 
 
Section 6.8 Enforcement of Obligations; Servicing of Obligations
 
 
Borrower shall cause to be diligently enforced and taken all steps, actions and
proceedings reasonably necessary to enforce all Student Loans held by Borrower
in accordance with Borrower's servicing policies acting as servicer for itself
and others and all agreements entered into in connection therewith and all
agreements relating to purchases, sales and financings of Student
Loans.  Borrower shall cause the Student Loans to be administered and collected
in accordance in all material respects with Borrower's servicing policies;
provided, that Borrower shall not be responsible to Lender for any action or
failure to act by Lender or its affiliates in their respective capacities as
sub-servicers (or in any other similar capacity) to Borrower.
48


          Section 6.9 Books and Records; Inspection of Property
 
Borrower shall, and shall cause its Subsidiaries to, maintain proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  Borrower
shall, and shall cause each of its Subsidiaries to, permit representatives of
Lender to inspect its properties, examine and make abstracts from books and
records, and discuss its affairs, finances and condition with its officers,
employees and independent accountants during regular business hours upon
reasonable prior notice without undue interference of normal business
operations.
 
Section 6.10 Mergers and Sales of Assets
 
Borrower shall not consolidate or merge with or into any other legal entity
unless (i) Borrower is the surviving entity, (ii) no Default or Event of Default
shall occur and be continuing after giving effect thereto and (iii) Borrower's
rights and obligations under the Transaction Documents remain
unaffected.  Borrower shall not sell, lease or otherwise transfer all or
substantially all of its property to any other entity except for the direct and
indirect transfer of Student Loans to Securitization Vehicles and such other
sales, leases or transfers contemplated by this Agreement.  Borrower shall not
liquidate or dissolve itself.
 
Section 6.11 Compliance with Law
 
Borrower shall, and shall cause each Subsidiary of Borrower to, comply with all
Requirements of Law (including the Anti-Terrorism Order and the Patriot Act)
applicable to Borrower and its Subsidiaries and their respective property.
 
Section 6.12 Use of Proceeds
 
Borrower shall use the proceeds of the Revolving Loans for the purposes set
forth in Section 4.14 (Use of Proceeds).
 
Section 6.13 Other Indebtedness
 
Borrower shall not incur Indebtedness outside of the ordinary course of business
other than (i) the Revolving Loans, (ii) Indebtedness to pay the Loans in full
(subject to the termination of the Commitment on or prior to the incurrence of
such Indebtedness)  and (iii) as otherwise contemplated by Section 6.5 (Nature
of Business).  No Subsidiary of Borrower other than any Securitization Vehicle
shall incur Indebtedness.
 
Section 6.14 Negative Pledge
 
Borrower shall not, and shall cause its Subsidiaries other than its
Securitization Subsidiaries not to, create, assume or suffer to exist any Lien
on Borrower's property except (i) Liens occurring in ordinary course of business
that do not secure (A) Indebtedness or derivative obligations or (B) any single
obligation (or class of obligations having a common cause) in an amount
exceeding $1,000,000 (in an aggregate amount amongst all such obligations not
exceeding $10,000,000), (ii) Liens arising in the ordinary course of business on
cash, cash equivalents and other financial assets securing derivative
obligations, (iii) Liens on real property, (iv) Liens granted in connection with
U.S. federal government student loan programs enacted pursuant to Public Law
110-227, (v) liens granted in respect of the two securitizations scheduled to
occur in February and March 2010, (vi) liens granted as a "back-up" pledge in
connection with any transfer of Student Loans permitted under Section 5.2
(Release of Collateral) that is intended to be structured as a sale
(irrespective of GAAP), (vii) certain Liens granted prior to the Closing Date
that are identified in the UCC-1 search reports set forth in Schedule II
(Permitted Liens) attached hereto and (viii) such other Liens not otherwise
permitted pursuant to clauses (i) through (vii) of this sentence in an aggregate
amount at any time not exceeding $10,000,000.
49


 
Section 6.15 Accounts
 
 
Borrower shall not take any of the following actions on or after the Closing
Date without the prior written consent of Lender:
 
 
(a) the establishment or maintenance of any account in the name or for the
benefit of Lender or any of the Non-Securitization Subsidiaries other than the
Accounts identified in Schedule III (Borrower's Accounts) attached hereto;
 
 
(b) direct or agree to any material change to the manner in which Citibank
(South Dakota), N.A. deposits the proceeds of the Student Loans and other
Collateral serviced by Citibank (South Dakota), N.A. directly to the Primary
Account (except to the extent such proceeds are wired directly to the Primary
Account);
 
 
(c) direct or agree to any material change to the manner in which any other
servicer, sub-servicer, guarantor or other Person acting in a similar capacity
transfers the proceeds of the Student Loans and other Collateral serviced by
such servicer, sub-servicer, guarantor or other Person to the Primary Account in
accordance with their customary procedures (except to the extent such proceeds
are wired directly to the Primary Account);
 
 
(d) direct or agree to any material change to the manner in which the servicers,
sub-servicers, guarantors and other Persons acting in similar capacities
transfer the servicing fees, administration fees and other fees earned by
Borrower to the Primary Account in accordance with their customary procedures
(except to the extent such proceeds are wired directly to the Primary Account);
 
 
(e) direct or agree to any material change to the manner in which the proceeds
of the Retained Securitization Interests or the proceeds of Borrower's interest
in any special purpose vehicle established pursuant to the U.S. Department of
Education's Conduit Program (including SLC Conduit I LLC) are deposited by or on
behalf of Borrower to the Primary Account; or
 
 
(f) direct or agree to any other material change to Borrower's cash management
system.
 
 
In connection therewith, Borrower shall use commercially reasonable efforts to
cause each servicer, sub-servicer, guarantor and other Person acting in a
similar capacity to Borrower or any of its Affiliates that is responsible for
remitting funds to Borrower or any of its Affiliates, including in connection
with the U.S. Department of Education's Conduit Program, Put Program and
Participation Program, to enter into a Servicing Side Letter Agreement within
thirty (30) calendar days following the Closing Date (other than the Servicing
Side Letter Agreement to be entered into with Citibank (South Dakota), N.A.
which shall be entered into on the Closing Date).
50


 
Section 6.16 Minimum Adjusted EBITDA to Interest Expense
 
 
As of the end of each fiscal quarter of Borrower, commencing with the fiscal
quarter ending December 31, 2009, the average for such fiscal quarter and the
three immediately preceding fiscal quarters of the ratio (expressed as a
percentage) of (i) the Adjusted EBITDA of Borrower and its Consolidated
Subsidiaries to (ii) the aggregate amount which would fairly be presented in the
consolidated income statement of Borrower and its Consolidated Subsidiaries
(subject to normal year-end adjustments) prepared in accordance with GAAP as
"total interest expense" less the amortization of deferred financing fees shall
not be less than 1.00: 1.00.
 
 
Section 6.17 Minimum Consolidated Tangible Net Worth
 
 
Borrower and its Consolidated Subsidiaries shall at all times maintain a
Consolidated Tangible Net Worth in an amount not less than $500,000,000.
 
 
Section 6.18 Financial Reporting
 
 
Borrower shall deliver to Lender either:
 
 
(a)           the following financial statements of Borrower within the
applicable time frame set forth below:
 
 
(i)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower, commencing with the fiscal quarter
ended March 31, 2010, its consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Senior Officer of Borrower as presenting fairly
in all material respects the financial condition and results of operations of
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to year-end audit adjustments and the
absence of footnotes; and
 
 
(ii)           within 90 days after the end of the last fiscal quarter of each
fiscal year of Borrower, commencing with the fiscal year ended December 31,
2009, its audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes; or
51


 
(b)           a certificate of a Senior Officer of Borrower certifying that the
financial statements and balance sheets of Borrower described in clause (a)
above and filed with the SEC fairly present the financial condition of Borrower
and its Consolidated Subsidiaries in accordance with GAAP on a stand alone basis
in accordance with GAAP consistently applied (which certificate shall be
delivered within the time frame that such financial statements are required to
be to be entered into delivered pursuant to clause (a) above).
 
 
Section 6.19 Funding Forecast
 
 
Borrower shall deliver to Lender the following forecasts of Borrower's FFELP
Loan and Private Loan funding requirements starting with Borrower's first fiscal
quarter of 2010:
 
 
(i)  On or prior to the last Business Day of each fiscal quarter, Borrower shall
provide to Lender a twelve-month funding forecast for FFELP Loans expected to be
sold, securitized, or newly funded through the U.S. federal government.
 
 
(ii)  The twelve-month funding forecast shall exclude FFELP Loans currently
securitized or funded through U.S. federal government programs.  Any FFELP Loan
shall no longer qualify for FFELP Loan Funding (but shall qualify for Illiquid
Asset Funding) if it is not sold, securitized or newly funded through a U.S.
federal program within the next six fiscal quarters of Borrower after first
appearing in the twelve-month funding forecast.
 
 
(iii) On or prior to the last Business Day of each fiscal quarter, Borrower
shall provide to Lender a twelve-month funding forecast for Private Loans
expected to be sold, securitized, or newly funded by Borrower.
 
 
Section 6.20 Monthly Reports
 
 
Borrower shall deliver to Lender monthly reports certified by a Senior Officer
of Borrower setting forth information on the performance of Borrower's portfolio
of Student Loans, residual interests in Securitization Vehicles and other
Collateral, the level of compliance with the financial covenants set forth in
Section 6.16 (Minimum Adjusted EBITDA to Interest Expense) and Section 6.17
(Minimum Consolidated Tangible Net Worth) and other information in substantially
the form attached as Exhibit B (Monthly Reports) hereto within ten (10) Business
Days following the last day of each calendar month commencing with the first
such date following the Closing Date.
52


 
Section 6.21 Borrowing Base Determination
 
 
Borrower shall deliver or cause to be delivered to Lender a month-end computer
tape containing all information on Borrower's portfolio of Student Loans that is
required by Lender to calculate the Borrowing Base (including each of the three
components of the Borrowing Base separately) (i) within ten (10) Business Days
following the last day of each calendar month (in the form of a month-end
computer tape), commencing with the first such date following the Closing Date,
(ii) if Borrower is required to deliver a month-end computer tape with
information on the additional Student Loans to be funded pursuant to a proposed
Borrowing pursuant to Section 2.2(a) (Borrowing Procedures), at least five (5)
Business Days but no more than eight (8) Business Days prior to the date of the
proposed Borrowing (in the form of a month-end computer tape), and (iii) as of
any other date at the written request of Lender upon at least ten (10) Business
Days' prior written notice from Lender.
 
 
Section 6.22 Cash Management System
 
 
Borrower shall deliver to Lender an updated copy of Schedule VI (Cash Management
System) promptly following any change to the names or addresses of the
servicers, sub-servicers, guarantors or other Persons acting in similar
capacities that are responsible for remitting funds to or at the direction of
Borrower and its Affiliates (or any change to the agreements pursuant to which
such Persons remit such funds to or at the direction of Borrower and its
Affiliates), including the Persons that are responsible for remitting funds to
or at the direction of Borrower or its Affiliates in connection with the U.S.
Department of Education's Conduit Program, Put Program and Participation
Program.
 
 
ARTICLE VII                                
 
 


 
 
EVENTS OF DEFAULT; REMEDIES FOLLOWING EVENT OF DEFAULT OR CHANGE OF CONTROL
TRIGGER
 
 
Section 7.1 Events of Default
 
 
Each of the following events shall be an event of default (an "Event of
Default") under this Agreement:
 
 
(a) Borrower shall fail to pay interest on any Loan when due which default
continues for a period of five (5) or more Business Days; or
 
 
(b) Borrower shall fail to pay principal of any Loan when due, whether at the
Maturity Date or such earlier date on which a mandatory prepayment is due
pursuant to Section 2.9 (Mandatory Prepayments); or
 
 
(c)  Borrower or all or part of the pool of Collateral becomes an investment
company required to be registered under the U.S. Investment Company Act of 1940,
as amended, except to the extent resulting from Lender's ownership interest in
Borrower; or
53


 
(d) Borrower fails to make payment of any other Material Indebtedness of
Borrower and its Subsidiaries (other than any Securitization Vehicle) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) after giving effect to any notice
and cure period; or
 
 
(e) Lender fails to have first priority, perfected security interests in the
Collateral pursuant to Section 5.1 (Grant of Security Interest) in an aggregate
amount that exceeds $50,000,000 and that is not cured within five (5) Business
Days of Borrower having knowledge or written notice from Lender thereof; or
 
 
(f) the failure to satisfy any of Borrower's financial covenants set forth in
Sections 6.15 (Minimum Adjusted EBITDA to Interest Expense) and 6.16 (Minimum
Consolidated Tangible Net Worth) as of the applicable date of determination set
forth in the related Monthly Report; or
 
 
(g) a Borrowing Base Deficiency exists as of any date of determination and
Borrower has not prepaid the Revolving Loans or pledged to Lender additional
Student Loans or other Collateral within three (3) Business Days after written
notice of the Borrowing Base Deficiency has been given to Borrower by Lender in
an amount sufficient such that there shall not be a Borrowing Base Deficiency
after giving effect to such action; or
 
 
(h) Borrower breaches in any material respect any of the following
covenants:  (i) Section 6.4 (Maintenance of Existence and Conduct of Business),
(ii) Section 6.10 (Mergers and Sales) or Section 6.15 (Accounts); or
 
 
(i) a material breach of any of Borrower's other covenants, representations or
warranties in the Transaction Documents to which it is a party or a material
misstatement or omission in any certificate or writing or report that is not
cured by Borrower within thirty (30) days following written notice thereof to
Borrower by Lender;
 
 
(j) one or more final judgments are rendered against Borrower or any of its
Subsidiaries that exceeds, in the aggregate, $10,000,000 that remains
unsatisfied for sixty (60) or more days after such final judgment becomes
nonappealable unless reserved against by Borrower;  or
 
 
(k) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Borrower, any of its Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or any of its Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; or
 
 
(l) (i)           Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (l) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Borrower or any of its Subsidiaries or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action indicating its consent to,
approval of, or acquiescence in any of the foregoing; or
54


 
(m) Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due.
 
 
Section 7.2 Acceleration of Maturity; Other Remedies
 
 
(a) If an Event of Default has occurred and is continuing, Lender may, by
written notice to Borrower, (i) declare the Commitment to be terminated,
whereupon the obligation of Lender to make any Revolving Loan shall immediately
terminate, and (ii) declare the outstanding principal amount of the Loans, all
accrued and unpaid interest thereon and all accrued and unpaid fees and other
amounts and Obligations payable to Lender by Borrower under this Agreement to be
immediately due and payable in full, whereupon the maturity date of the Loans
shall be accelerated and the Loans, all such interest and all such fees and
other amounts and Obligations shall become and be immediately due and payable in
full (which in the case of the Loans will be in the amount determined pursuant
to Section 2.9(e) (Mandatory Prepayments), without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by
Borrower; provided, that upon the occurrence of the Events of Default specified
in Section 7.1(k), (l) or (m) (Events of Default), (x) the Commitment shall be
automatically terminated in whole and not in part and (y) the maturity date of
the Loans shall be automatically accelerated and the outstanding principal
amount of the Loans, all such interest and all such fees and other amounts and
Obligations shall automatically become and be due and payable in full, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by Borrower.
 
 
(b) If a Major Event of Default has occurred and is continuing after the
expiration of the applicable grace period, if any, Lender may elect to cause all
or part of the servicing of the Collateral to be conducted by one or more
substitute servicers designated by Lender (which may include one or more
Affiliates of Lender) in Lender's sole discretion (for which purpose Borrower
shall terminate any sub-servicing agreement at Lender's direction except to the
extent the termination is outside of Borrower's control).  If any other Event of
Default has occurred and is continuing after the expiration of the applicable
grace period, if any, Lender must accelerate the maturity of the Loans pursuant
to Section 7.2(a) (Acceleration of Maturity; Other Remedies) before electing to
cause all or part of the servicing of the Collateral to be conducted by one or
more substitute servicers designated by Lender in the manner described in the
preceding sentence.
 
 
(c) If a Major Event of Default has occurred and is continuing after the
expiration of the applicable grace period, if any, Borrower shall not take or
commit to take any of the following actions without the prior written consent of
Lender except to the extent Borrower was already committed to take such actions
prior to the occurrence of the Major Event of Default (which for the avoidance
of doubt shall include (x) commitments to fund the second disbursements on
Student Loans that already existed at the time the Major Event of Default had
occurred and (y) Borrower's duties and obligations under employment agreements,
retention agreements and other similar agreements that were in effect at the
time the Major Event of Default had occurred):  (i) the origination or purchase
of additional Student Loans, (ii) the incurrence of capital expenditures or
other extraordinary expenditures in an aggregate amount in excess of $100,000
per annum, (iii) the entry into additional Contractual Obligations that are
material to the overall business of Borrower that could have a negative impact
on Lender's rights or interests under this Agreement (which for the avoidance of
doubt shall exclude Contractual Obligations relating to the incurrence of
Indebtedness that will be applied to pay in full the Loans on or after the
termination of the Commitment and Contractual Obligations of the type described
in clause (y) above that were in effect at the time the Major Event of Default
had occurred), (iv) the declaration or payment of any dividends or other
distributions to holders of its capital stock or other equity interests in
Borrower or (v) the payment of any non-customary compensation to the directors,
officers or employees of Borrower except that Lender agrees to negotiate in good
faith with Borrower the terms of any non-customary compensation to be provided
by Borrower to any director, officer or employee of Borrower in connection with
the additional services to be provided by such director, officer or employee
following a Major Event of Default.  If any other Event of Default has occurred
and is continuing after the expiration of the applicable grace period, if any,
Lender must accelerate the maturity of the Loans pursuant to Section 7.2(a)
(Acceleration of Maturity; Other Remedies) before Borrower is required to obtain
the prior written consent of Lender to take the actions described in clauses (i)
through (v) of the preceding sentence.
55


 
Section 7.3 Rescission
 
 
If at any time after termination of the Commitment or acceleration of the
maturity of the Loans pursuant to Section 7.2 (Acceleration of Maturity; Other
Remedies), Borrower shall pay all arrears of interest and all payments on
account of principal of the Loans and fees and Obligations that shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and all Events of Default and Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 8.1(Amendments,
Waivers and Consents), then Lender may, but shall be under no obligation to,
upon written notice to Borrower, rescind and annul the termination of the
Commitment and the acceleration of the payment of principal and interest and all
other amounts; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon.  This Section 7.3 (Rescission) does not give Borrower the right to
require Lender to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.
56


 
Section 7.4 Remedies following Event of Default or Change of Control Trigger
 
 
If the maturity of the Loans is accelerated following the occurrence of an Event
of Default pursuant to Section 7.2 (Acceleration of Maturity; Other Remedies) or
the Change of Control Trigger is triggered pursuant to Section 2.9(a) (Mandatory
Prepayments), Lender may exercise the following remedies:
 
 
(a) Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may, without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of Lender's offices or elsewhere,
for cash, on credit or for future delivery and upon such other terms as are
commercially reasonable.  Lender may be the purchaser at any such sale so long
as the purchase is for cash.  Borrower, any Non-Securitization Subsidiary that
is a party to a Joinder Agreement and the Trustee each agrees that, to the
extent notice of sale to it shall be required by law, at least ten (10) calendar
days' prior notice to it of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification.  Lender shall not be obligated to make any sale of the Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
 
 
(b) Lender may also exercise any and all rights and remedies of Borrower, the
Non-Securitization Subsidiaries that are parties to Joinder Agreements or the
Trustee under or in connection with the Collateral including, without
limitation:
 
 
(i)           transferring all or any part of the Collateral into the name of
Lender or the nominee of Lender,
 
 
(ii)           notifying the parties obligated on any of the Collateral to make
payment to Lender of any amount due or to become due thereunder,
 
 
(iii)           enforcing collection of any of the Collateral by suit or
otherwise, and surrendering, releasing or exchanging all or any part thereof, or
compromising or extending or renewing for any period (whether or not longer than
the original period) any obligations of any nature of any party with respect
thereto and exercising all other rights of Borrower, such Non-Securitization
Subsidiary or the Trustee in any of the Collateral,
 
 
(iv)           endorsing any checks, drafts, or other writings in the name of
Borrower, such Non-Securitization Subsidiary or the Trustee to allow collection
of the Collateral,
 
 
(v)           taking possession or control of any proceeds of the Collateral,
57


(vi)           executing (in the name, place and stead of Borrower, such
Non-Securitization Subsidiary or the Trustee) endorsements, assignments, stock
powers and other instruments of conveyance or transfer with respect to all or
any of the Collateral, and
 
 
(vii)           performing such other acts as may be reasonably required to
protect Lender's rights and interest hereunder.
 
 
(c) The rights of Lender hereunder shall not be conditioned or contingent upon
the pursuit by Lender of any right or remedy against Borrower, any of the
Non-Securitization Subsidiaries that is a party to a Joinder Agreement or the
Trustee or against any other Person that may be or become liable in respect of
all or any part of the Obligations or against any other collateral security
therefor, guarantee thereof or right of offset with respect thereto.  Lender
shall be under no obligation to collect, attempt to collect, protect or enforce
the Collateral or any security therefor, or otherwise dispose of any Collateral
upon the request of Borrower, any of the Non-Securitization Subsidiaries, the
Trustee or any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof, which Borrower, any of the
Non-Securitization Subsidiaries or the Trustee agrees and undertakes to do at
its expense, but Lender may do so in its discretion at any time when a Default
or an Event of Default has occurred and is continuing or the Change of Control
Trigger has been triggered.
 
 
Section 7.5 Compliance with Restrictions
 
 
Borrower, the Non-Securitization Subsidiaries that are parties to Joinder
Agreements and the Trustee each agrees that in any sale of any of the Collateral
whenever an Event of Default shall have occurred and be continuing or the Change
of Control Trigger has been triggered, Lender is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to avoid any violation of Requirements
of Law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who shall represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or
official.  Borrower, the Non-Securitization Subsidiaries that are parties to
Joinder Agreements and the Trustee each further agrees that such compliance
shall not result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall Lender be liable nor accountable
to Borrower, such Non-Securitization Subsidiary or the Trustee for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.
 
 
Section 7.6 Private Sale
 
 
Lender shall incur no liability as a result of a sale of the Collateral, or any
part thereof, at any private sale pursuant to Section 7.4 (Remedies Following
Event of Default or Change of Control Trigger) conducted in a commercially
reasonable manner.  Borrower, the Non-Securitization Subsidiaries that are
parties to Joinder Agreements and the Trustee each hereby waives any claims
against Lender arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.
58


 
Section 7.7 Further Assurances as to the Collateral
 
 
(a)           At any time and from time to time, upon the written request of
Lender, and at the sole expense of Borrower, Borrower and the Non-Securitization
Subsidiaries that are parties to Joinder Agreements shall each promptly and duly
execute and deliver or otherwise authenticate any and all such further
instruments and documents and take such further action as is necessary or
desirable or that Lender may reasonably require, in order fully to effect the
purposes of this Agreement and to protect and preserve the priority and validity
of the security interests granted hereunder or to enable Lender to exercise and
enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, such action shall
include the filing of any financing or continuation statements or amendments
thereto and such other instruments or notices as may be necessary or desirable
or as Lender may reasonably request under the provisions of any applicable UCC
in effect with respect to the Liens and security interests granted hereby.  With
respect to the foregoing and the grant of the security interests hereunder,
Borrower, the Non-Securitization Subsidiaries that are parties to Joinder
Agreements and the Trustee each hereby authorizes Lender to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral, in all jurisdictions and with all filing offices as
are necessary or advisable to perfect the security interests granted to Lender
in connection herewith.  Such financing statements may describe the Collateral
in the same manner as described in this Agreement or may contain an indication
or description of collateral that describes such property in any other manner as
has been approved by Borrower or any Non-Securitization Subsidiary that is a
party to a Joinder Agreement.  Nothing herein shall be construed as imposing a
duty upon Lender to determine the jurisdictions or filing offices in which such
filings should be made or to make such filings.  In no event shall Lender be
deemed to assume the obligations of Borrower or the Non-Securitization
Subsidiaries that are parties to Joinder Agreements under this Section 7.7
(Further Assurances as to the Collateral).
 
 
(b)           To the extent that any of the Collateral consists of Negotiable
Instruments, Securities or like properties which require the endorsement of
Borrower, any of the Non-Securitization Subsidiaries or the Trustee thereon or
the specific assignment by Borrower, such Non-Securitization Subsidiary or the
Trustee thereof, Borrower, such Non-Securitization Subsidiary or the Trustee, as
applicable, agrees to immediately endorse and assign the same to as Lender may
direct duly endorsed in blank for transfer or accompanied by an appropriate
assignment or assignments or an appropriate undated stock power or powers, in
every case sufficient to transfer title thereto.  Furthermore, if any part of
the Collateral is at any time evidenced by Goods, Instruments, Money, Tangible
Chattel Paper, Certificated Securities or other documents of a character where a
security interest therein may be perfected by possession, then Borrower, such
Non-Securitization Subsidiary or the Trustee, as applicable, agrees that it
shall promptly turn over such Goods, Instruments, Money, Tangible Chattel Paper,
Certificated Securities or other documents as Lender may direct.  Without
limitation of the foregoing, if Borrower or any Non-Securitization Subsidiary
acquires any Retained Securitization Interest following the Closing Date that is
(i) a Clearing Corporation Security, Borrower shall cause the relevant Clearing
Corporation to continuously credit such Clearing Corporation Security to the
securities account of Lender at such Clearing Corporation or (ii) an
Uncertificated Security (other than a Clearing Corporation Security), Borrower
shall (A) cause Lender to become the registered owner of such Uncertificated
Security on the books and records of the issuer thereof and (B) cause such
registration to remain effective.
59


 
Section 7.8 Lender's Appointment as Attorney-in-Fact
 
 
(a)           Borrower, the Non-Securitization Subsidiaries that are parties to
Joinder Agreements and the Trustee each hereby irrevocably grants to Lender a
power of attorney and appoints Lender as its agent and attorney-in-fact with
full authority in the place and stead of Borrower, such Non-Securitization
Subsidiary or the Trustee, as applicable, and in the name of Borrower, such
Non-Securitization Subsidiary or the Trustee, as applicable, or otherwise (i) to
enforce its rights under the related Collateral and to collect all sums from
time to time owing to Borrower, such Non-Securitization Subsidiary or the
Trustee, as applicable, under any of the related Collateral, (ii) to effect for
the account of Borrower, such Non-Securitization Subsidiary or the Trustee, as
applicable, from moneys collected by it pursuant to this power of attorney or
otherwise, payment of any amounts from time to time owing by it under the
Obligations, (iii) to ask for, demand, collect, sue for, recover, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the related Collateral, (iv) to receive, indorse and collect
any draft or other instruments, documents and chattel paper, in connection with
clause (iii) above, (v) to file any financing or continuation statements or
amendments thereto and such other instruments or notices as may be necessary or
as Lender may reasonably deem appropriate under the provisions of any applicable
UCC in effect with respect to the Liens and security interests granted hereby as
provided in Section 7.7 (Further Assurances as to the Collateral) and (vi) to
file any claims or take any action or institute any proceedings that Lender may
deem necessary or desirable for the collection of any of the related Collateral
or otherwise to enforce the rights of Lender with respect to any of the related
Collateral; provided, that in no event shall Lender have the right or the power
to execute any documents on behalf of Borrower, such Non-Securitization
Subsidiary or the Trustee, as applicable (other than the indorsements described
in clause (iv) above) or otherwise incur any obligations or liabilities on
behalf of Borrower, such Non-Securitization Subsidiary or the Trustee, as
applicable.  This power of attorney is irrevocable and is coupled with an
interest.  Lender agrees that it shall not take any action pursuant to such
power of attorney, as Borrower's, such Non-Securitization Subsidiary's or the
Trustee's agent and attorney in fact, except where an Event of Default has
occurred and is continuing or the Change of Control Trigger has been triggered.
 
 
(b)           Borrower, the Non-Securitization Subsidiaries that are parties to
Joinder Agreements and the Trustee each hereby authorizes Lender, at any time
and from time to time, following the occurrence of a Event of Default or the
Change of Control Trigger, to execute, in connection with a sale or other
disposition provided for in this Article VII (Events of Default; Remedies
Following Event of Default or Change of Control Trigger), any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.
60


 
Section 7.9 Other Remedies
 
 
In addition to the other remedies set forth in this Article VII (Events of
Default; Remedies Following Event of Default or Change of Control Trigger),
Lender may exercise any such other remedies provided for by the Transaction
Documents in accordance with the terms thereof or any other remedies provided by
applicable Requirements of Law.
 
 
ARTICLE VIII     
 
 
                     MISCELLANEOUS                         
 
 


 
                        
 
Section 8.1 Amendments, Waivers and Consents
 
 
No amendment to or waiver of any provision of this Agreement nor consent to any
departure by the parties hereto from the provisions of this Agreement, shall in
any event be effective unless the same shall be in writing and signed by each of
the parties hereto, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that the consent of the Trustee to any amendment to or waiver
of any provision of this Agreement or consent to any departure by the parties
from the provisions of this Agreement shall require the signature of the Trustee
only if such amendment, waiver or consent is to Sections 5.1(b), (c) or (f),
Sections 7.4 through 7.8 or Sections 8.1 through 8.4 of this Agreement, and
affects the Trustee's rights and obligations hereunder.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
 
Section 8.2 Assignments and Participations
 
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby.  The obligations and liabilities assumed in this Agreement by
the parties hereto shall be binding upon their respective successors and
assigns, which shall include successors by operation of law, such as by
merger.  Neither Borrower nor the Trustee may assign or otherwise transfer any
of its rights or obligations under this Agreement or the other Transaction
Documents to which it is a party without the prior written consent of Lender in
its sole discretion.  Lender may assign or otherwise transfer any of its rights
or obligations under this Agreement and the other Transaction Documents to which
it is a party (including all or a portion of its Commitment and the Loans at the
time owing to it) to one or more Eligible Assignees without the consent of
Borrower or the Trustee; provided, that Lender shall continue to be responsible
for the performance of its obligations under the Transaction Documents.  Any
purported assignment by Borrower or the Trustee in violation of this Agreement
shall be null and void.  Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (b) below, and the Indemnified Persons to the extent provided
herein) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
61


 
(b) Lender may at any time, without the consent of, or notice to, Borrower or
the Trustee, sell participations to any Person (other than a natural person or
Borrower) (each, a "Participant") in all or a portion of Lender's rights and/or
obligations under this Agreement and the other Transaction Documents to which it
is a party (including all or a portion of its Commitment and/or the Loans owing
to it); provided, that (i) Lender's obligations under this Agreement shall
remain unchanged, (ii) Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower and
the Trustee shall continue to deal solely and directly with Lender in connection
with Lender's rights and obligations under this Agreement.  A Participant shall
not be entitled to receive any greater payment under Section 2.13(c) (Increased
Costs), 2.14 (Capital Adequacy) or 2.15 (Taxes) than Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower's
prior written consent.
 
 
Section 8.3 Costs and Expenses
 
 
(a) Lender and Borrower shall each bear its own costs and expenses (including,
without limitation, all legal, accounting, audit, due diligence and other
out-of-pocket expenses) incurred in connection with the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
to which they are a party.  Subject to clause (b) below, Lender and Borrower
shall also each pay their own fees and expenses incurred in connection with the
exercise of their respective rights and the performance of their respective
duties under this Agreement and the other Transaction Documents to which they
are a party following the Closing Date.  Borrower shall reimburse the Trustee
for the Trustee's reasonable costs and expenses (including, without limitation,
all reasonable legal, accounting, audit, due diligence and out-of-pocket
expenses) incurred in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement.
 
 
(b) Borrower agrees to pay or reimburse each of Lender and the Trustee upon
demand for all out-of-pocket costs and expenses incurred by Lender or the
Trustee following the Closing Date, including reasonable and documented fees and
expenses of its attorneys, accountants and auditors, incurred by Lender or the
Trustee, as applicable, in connection with any of the following: (i) the
creation, perfection or protection of the Liens under any Transaction Document
(including any reasonable and documented fees, disbursements and expenses for
local counsel in various jurisdictions), (ii) in enforcing any Transaction
Document or any security therefor or exercising or enforcing any other right or
remedy available by reason of the occurrence of the Change of Control Trigger or
an Event of Default, (iii) during the continuance of any Event of Default, in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a "work-out" or in any insolvency or
bankruptcy proceeding, (iv) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding related to or arising out of the transactions
contemplated hereby or by any other Transaction Document or (v) in taking any
other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (ii), (iii) or (iv) above.
62


 
Section 8.4 Indemnities
 
 
(a) Borrower hereby agrees to indemnify and hold harmless Lender, the Trustee,
their respective Affiliates, and the officers, directors, managers, members,
employees, representatives and agents of Lender, the Trustee and their
respective Affiliates (each such Person, an "Indemnified Person" and
collectively, the "Indemnified Persons") on demand from and against any and all
claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits or reasonable costs, expenses and disbursements of any kind
(including reasonable fees and disbursements of legal counsel) in any way
related to the transactions contemplated by the Transaction Documents
(collectively, "Indemnified Amounts"); provided, that Borrower shall not have
any obligations pursuant to this clause (a) relating to any Indemnified Amounts
resulting solely from the gross negligence, willful misconduct or bad faith of
an Indemnified Person.
 
 
(b) Borrower, at the request of any Indemnified Person, shall have the
obligation to defend against any indemnifiable matter contemplated in clause (a)
above, and Borrower, in any event, may participate in the defense thereof with
legal counsel of Borrower's choice.  In the event that such Indemnified Person
requests Borrower to defend against any indemnifiable matter contemplated in
clause (a) above, Borrower shall promptly do so and such Indemnified Person
shall have the right to have legal counsel of its choice participate in such
defense.  No action taken by legal counsel chosen by such Indemnified Person in
defending against any such indemnifiable matter, shall vitiate or in any way
impair Borrower's obligation and duty hereunder to indemnify and hold harmless
such Indemnified Person.
 
 
Borrower agrees that any indemnification or other protection provided to any
Indemnified Person pursuant to this Section 8.4 (Indemnities) shall (i) survive
payment in full of the Loans and (ii) inure to the benefit of any Person that
was at any time an Indemnified Person under this Agreement or any other
Transaction Document.
 
 
Section 8.5 Confidentiality
 
 
Lender hereby agrees to use all reasonable efforts to keep information obtained
by it pursuant hereto and the other Transaction Documents confidential in
accordance with Lender's customary practices and agrees that it shall only use
such information in connection with the transactions contemplated by this
Agreement and such other Transaction Documents and not disclose any such
information other than (a) to Lender's officers, employees, attorneys,
accountants and agents as required in order to conduct its business and exercise
its rights and perform its obligations under this Agreement and such other
Transaction Documents; provided, that such officers, employees, attorneys,
accountants and agents are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to Lender on a non-confidential basis from a source other than
Borrower or its Subsidiaries, (c) to the extent disclosure is required by law,
regulation or judicial order or requested or required by bank regulators or
auditors, (d) to current or prospective assignees and Participants pursuant to
Section 8.2 (Assignments and Participations) and to their respective legal or
financial advisors, in each case and to the extent such assignees, participants,
grantees or counterparties agree to be bound by, and to cause their advisors to
comply with, the provisions of this Section 8.5 (Confidentiality) or (e) with
the prior written consent of Borrower.  Notwithstanding any other provision in
this Agreement, Borrower hereby agrees that Lender (and each of its officers,
directors, employees, accountants, attorneys and other advisors) may disclose to
any and all Persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the transactions contemplated by this Agreement and all
materials of any kind (including opinions and other tax analyses) that are
provided to it relating to such U.S. tax treatment and U.S. tax structure.
63


 
Section 8.6 Relationship of Parties
 
 
Nothing contained in this Agreement or the other Transaction Documents shall
establish any fiduciary, partnership, joint venture or similar relationship
between or among the parties hereto except to the extent otherwise expressly
stated herein or therein.
 
 
Section 8.7 Limitation of Liability
 
 
Borrower hereby agrees that neither Lender nor any other Indemnified Person
shall have any liability (whether in contract, tort or otherwise) to Borrower,
Borrower's affiliates or any of their respective equity holders or creditors for
or in connection with the transactions contemplated hereby and in the other
Transaction Documents except, in the case of Lender, to the extent such
liability results primarily from Lender's gross negligence, bad faith or willful
misconduct or a breach by Lender of Lender's obligations under this
Agreement. Without limitation of the foregoing, in no event, shall Lender or any
other Indemnified Person be liable to Borrower or such other Persons on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).  Borrower hereby waives, releases and agrees (on behalf of itself and
its Affiliates) not to sue Lender or any other Indemnified Person, including,
without limitation, not to sue Lender or any other Indemnified Person upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
 
Section 8.8 Right of Set-off
 
 
Upon the occurrence and during the continuance of any Event of Default, Lender
and each Affiliate of a Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by Requirements of Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by Lender to or
for the credit or the account of Borrower against any and all of the Obligations
now or hereafter existing whether or not Lender shall have made any demand under
this Agreement or any other Transaction Document and even though such
Obligations may be unmatured.  Lender agrees promptly to notify Borrower after
any such set-off and application made by Lender or its Affiliates; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of Lender under this Section 8.8 (Right of
Set-off) are in addition to the other rights and remedies (including other
rights of set-off) that Lender may have under all Requirements of Law.
64


 
Section 8.9 Notices, Etc.
 
 
(a) Addresses for Notices.  All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail) and addressed to the party to be notified at their respective
addresses set forth in Schedule VII (Addresses for Notices and Wiring
Instructions).  The parties hereto may change their respective addresses for
notices from time to time by written notice to the other party hereto subject to
written acknowledgment of receipt by the other party hereto
 
 
(b) Effectiveness of Notices.  All notices, demands, requests, consents and
other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when received in the mails and (iii) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (a) above.
 
 
Section 8.10 No Waiver; Remedies
 
 
No failure on the part of Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
 
Section 8.11 Governing Law
 
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
 
Section 8.12 Submission to Jurisdiction; Service of Process
 
 
(a) Any legal action or proceeding with respect to this Agreement or any other
Transaction Document may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.
65


 
(b) Nothing contained in this Section 8.12 (Submission to Jurisdiction; Service
of Process)  shall affect the right of Lender to serve process in any other
manner permitted by law or commence legal proceedings or otherwise proceed
against Borrower in any other jurisdiction.
 
 
Section 8.13 Waiver of Jury Trial
 
 
EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY RELEASES, WAIVES AND
RELINQUISHES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY CLAIM, DEMAND, ACTION,
SUIT, PROCEEDING OR CAUSE OF ACTION IN WHICH ANY OF THEM ARE PARTIES, WHICH IN
ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM OR RELATES TO ANY
OF THE FOLLOWING, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER BASED ON CONTRACT OR TORT OR ANY OTHER LEGAL BASIS:  (I) THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; (II) ANY PAST,
PRESENT OR FUTURE ACT, OMISSION, CONDUCT OR ACTIVITY WITH RESPECT TO THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; (III) ANY
TRANSACTION, EVENT OR OCCURRENCE CONTEMPLATED BY THIS AGREEMENT; (IV) THE
PERFORMANCE OF ANY OBLIGATION OR THE EXERCISE OF ANY RIGHT UNDER THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; AND (V) THE
ENFORCEMENT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS
A PARTY.  EACH OF THE PARTIES HERETO HEREBY FURTHER AGREES THAT THIS AGREEMENT
CONSTITUTES ITS WRITTEN CONSENT THAT TRIAL BY JURY SHALL BE WAIVED IN ANY SUCH
CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR OTHER CAUSE OF ACTION AND AGREES THAT
EACH OF THEM SHALL HAVE THE RIGHT AT ANY TIME TO FILE THIS AGREEMENT WITH THE
CLERK OR JUDGE OF ANY COURT IN WHICH ANY SUCH CLAIM, DEMAND, ACTION, SUIT,
PROCEEDING OR OTHER CAUSE OF ACTION MAY BE PENDING AS WRITTEN CONSENT TO WAIVER
OF TRIAL BY JURY.
 
 
Section 8.14 Marshaling; Payments Set Aside
 
 
Lender shall be under no obligation to marshal any assets in favor of Borrower
or any other party or against or in payment of any or all of the
Obligations.  To the extent that Borrower makes a payment or payments to Lender,
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise their rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
66


 
Section 8.15 Entire Agreement
 
 
This Agreement, together with the other Transaction Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In the event of any
conflict between the terms of this Agreement and any other Transaction Document,
the terms of this Agreement shall govern.
 
 
Section 8.16 Severability
 
 
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
 
Section 8.17 Patriot Act Notice
 
 
Lender hereby notifies Borrower that, pursuant to Section 326 of the USA Patriot
Act of 2001 (31 U.S.C. 5318 et seq.), as currently amended (the "Patriot Act"),
it is required to obtain, verify and record information that identifies
Borrower, including the name and address of Borrower and other information that
shall allow Lender to identify Borrower in accordance with the Patriot Act.
 
 
Section 8.18 Section Titles
 
 
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a
section.  Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error.
 
 
Section 8.19 Execution in Counterparts
 
 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts (including by facsimile, electronic mail or
other means of electronic communication), each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
67


 
Section 8.20 Concerning the Trustee
 
 
(a) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that in signing this Agreement as
the Trustee, Citibank is signing this Agreement not in its individual capacity
or personally but solely in its capacity as the Trustee for Borrower, in the
exercise of the powers and authority conferred and vested in it as the Trustee
under the Trust Agreement, and in no event shall Citibank in signing this
Agreement as the Trustee have any liability in its individual capacity for the
representations, warranties, covenants, agreements or other Obligations of
Borrower, any Non-Securitization Subsidiary that is a party to a Joinder
Agreement or any other Person under this Agreement or in any of the
certificates, reports, documents, data, notices or agreements delivered pursuant
hereto, as to all of which recourse shall be had solely to Borrower and the
Non-Securitization Subsidiaries that are parties to Joinder Agreements in
accordance with the terms hereof.  All Persons having any claim against Borrower
or any Non-Securitization Subsidiary that is a party to a Joinder Agreement by
reason of the transactions contemplated by this Agreement shall look only to
Borrower and the Non-Securitization Subsidiaries for payment or satisfaction
thereof.
 
(b)           The Trustee makes no representations or warranties as to nor
assumes any responsibility for the correctness of the recitals contained herein,
and the Trustee shall not be responsible or accountable in any way whatsoever
for or with respect to the validity, execution or sufficiency of this Agreement
and makes no representation with respect thereto.  In entering into this
Agreement, the Trustee shall be entitled to the benefit of every provision of
the Trust Agreement relating to the rights, exculpations or conduct of,
affecting the liability of or otherwise affording protection to the Trustee.

 
68

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
THE STUDENT LOAN CORPORATION, as Borrower
   
By:
/s/ Michael J. Reardon   Name:  Michael J. Reardon    Title:  Chief Executive
Officer     

 
 
CITIBANK, N.A., as Lender
   
By:
/s/ Jeff Cady   Name:  Jeff Cady    Title:  Managing Director     

 
SOLELY FOR PURPOSES OF SECTIONS 5.1(b), (c) AND (f), SECTIONS 7.4 THROUGH 7.8
AND SECTIONS 8.1 THROUGH 8.4:
 
 
CITIBANK, N.A., not in its individual capacity, but solely in its capacity as
the Trustee
   
By:
/s/ Valerie Delgado   Name:  Valerie Delgado    Title:  Vice President     

 
 

 

SCHEDULE I


Schedule of Grandfathered Loans
 


 
Trade ID
Desk
Input Date
Value Date
Mat Date
PrevResetDate
NextResetDate
Notional
Index
Term
Index Rate
Spread
Note Rate
1181124ZE
TRADING
11/12/2009
11/12/2009
1/29/2010
11/12/2009
1/29/2010
600,000,000
FIXED
 
0.26300
0.25000
0.51300
826000NA
TRADING
5/31/2005
7/1/2005
7/1/2010
1/4/2010
4/1/2010
1,000,000,000
FORM
 
2.90000
0
2.90000
825578NA
TRADING
5/27/2005
7/1/2005
7/1/2010
1/4/2010
4/1/2010
1,000,000,000
FORM
 
2.90250
0
2.90250
1102020ZE
SSB
8/1/2008
8/8/2008
8/9/2010
11/9/2009
2/8/2010
737,000,000
LIBOR
3M
0.27531
1.74000
2.01531
1102021ZE
SSB
8/1/2008
8/15/2008
8/16/2010
11/16/2009
2/16/2010
737,000,000
LIBOR
3M
0.27250
1.74000
2.01250
1104550ZE
SSB
8/20/2008
8/22/2008
8/23/2010
11/23/2009
2/22/2010
737,000,000
LIBOR
3M
0.26656
1.79000
2.05656
1082210ZE
TRADING
4/1/2008
4/1/2008
4/1/2011
1/4/2010
4/1/2010
850,000,000
LIBOR
3M
0.25063
2.46000
2.71063
1105543ZE
SSB
8/27/2008
8/29/2008
8/29/2011
11/30/2009
2/26/2010
741,000,000
LIBOR
3M
0.25438
2.13000
2.38438
1082211ZE
TRADING
4/1/2008
4/1/2008
4/2/2012
1/4/2010
4/1/2010
850,000,000
LIBOR
3M
0.25063
2.51000
2.76063
1082212ZE
TRADING
4/1/2008
4/1/2008
4/1/2013
1/4/2010
4/1/2010
850,000,000
LIBOR
3M
0.25063
2.57000
2.82063
826883NA
TRADING
6/2/2005
7/1/2005
7/1/2015
1/4/2010
4/1/2010
1,000,000,000
FORM
 
2.81500
0
2.81500
1030124NA
TRADING
8/16/2007
9/19/2007
9/19/2016
9/19/2007
9/19/2016
100,000,000
FIXED
 
5.39300
0
5.39300






S-I-


 
 

 

SCHEDULE II


Permitted Liens


Number
 
Initial Filing Number
 
Filing Date
Jurisdiction
Secured Party
                1     43361567  
11/30/04
Delaware
Wachovia Bank, National Association
  2     51958678  
6/24/05
Delaware
Wachovia Bank, National Association
  3     53025898  
9/29/05
Delaware
Wachovia Bank, National Association
  4     60148742  
1/13/06
Delaware
Wachovia Bank, National Association
  5     62259406  
6/29/06
Delaware
U.S. Bank National Association
  6     63477221  
10/06/06
Delaware
U.S. Bank National Association
  7     64465092  
12/20/06
Delaware
U.S. Bank National Association
  8     72505120  
7/02/07
Delaware
U.S. Bank National Association
  9     74483110  
11/27/07
Delaware
U.S. Bank National Association
  10     81093788  
3/28/08
Delaware
U.S. Bank National Association
  11     82198255  
6/26/08
Delaware
U.S. Bank National Association
  12     90588084  
2/23/09
Delaware
U.S. Bank National Association
  13     91544656  
5/14/09
Delaware
Straight A Funding LLC/The Bank of New York Mellon
  14     92462395  
7/31/09
Delaware
U.S. Bank National Association
  15     92608203  
8/13/09
Delaware
U.S. Bank National Association
  16     94106404  
12/22/09
Delaware
U.S. Bank National Association








S-II-


 
 

 



SCHEDULE III


Schedule of Borrower's Accounts


Account Number
Financial Institution
Description
     
4069-5855
Citibank, N.A.
SLC Main Checking Account
     
3854-0459
Citibank, N.A.
SLC CBNA as ELT Controlled Distribution Account
     
3073-0186
Citibank, N.A.
SLC OCMO Funding Account
     
3876-2887
Citibank, N.A.
SLC OCMO Controlled Disbursement Account




S-III-


 
 

 

SCHEDULE IV


Schedule of Servicing Agreements



 
Party
Agreement
Date
1
Citibank (South Dakota), N.A.
Amended and Restated Agreement for Education Loan Servicing, as amended
1/1/2008
2
Citibank (South Dakota), N.A.
Intra-Citi Service Agreement
1/1/2009
3
Citibank, N.A.
Loan Servicing Agreement, as amended
4/15/1997
4
Citibank, N.A.
Service Agreement
1/14/2005
5
Citibank, N.A.
Automated Collection Services Agreement
5/1/2001
6
Affiliated Computer Services
Origination and Servicing Agreement
11/1/1999
7
American Education Services/Pennsylvania Higher Education Assistance Authority
Servicing Agreement
3/24/2006
8
American Education Services/Pennsylvania Higher Education Assistance Authority
Origination and Disbursement Services Agreement
3/24/2006
9
American Student Assistance a/k/a Massachusetts Higher Education Assistance
Corporation
Lender Agreement for Full Service Package
5/6/2005
10
Educational Credit Management Corporation
Disbursement Services Agreement, as amended
11/6/2001
11
Educational Credit Management Corporation
PLUS Credit Check Services Agreement
5/11/2007
12
ELM Resources
National Disbursement Network Lender Agreement
8/13/2002
13
Great Lakes Higher Education Corporation
Student Loan Origination and Servicing Agreement, as amended
5/29/2008
14
Kentucky Higher Education Assistance Authority
Loan Origination and Disbursement Services Agreement
5/14/2003
15
New York Higher Education Service Corporation
Plus Credit Check Services Agreement
6/7/2005
16
New York Higher Education Service Corporation
EFT Services Agreement
9/20/2005
17
Sallie Mae, Inc.
Disbursement Services Agreement
4/1/2006
18
Sallie Mae/USA Group
Master Group Loan Servicing
3/1/2000
19
Texas Guaranteed Student Loan Corporation
Disbursement Agent Agreement
7/13/2005



Program
Agreement
Date
 
Straight-A Funding LLC (Conduit Program)
 
May 14, 2009
 
Servicing Agreement (Master Servicing)
   
Supplemental Servicing Agreement (Master Servicing)
   
Servicing Agreement (Sub-Servicing)
   
Supplemental Servicing Agreement (Sub-Servicing)
       
US DOE 2009-2010 Loan Participation Purchase Program
 
October 14, 2009
 
Custodian Agreement
   
Servicing Agreement
 

 

Servicing Agreement and
Sub-servicing Agreement
for each of the following Securitization Vehicles:
 
SLC Student Loan Trust 2004-1
 
SLC Student Loan Trust 2005-1
 
SLC Student Loan Trust 2005-2
 
SLC Student Loan Trust 2005-3
 
SLC Student Loan Trust 2006-1
 
SLC Student Loan Trust 2006-2
 
SLC Student Loan Trust 2006-A
 
SLC Student Loan Trust 2007-1
 
SLC Student Loan Trust 2007-2
 
SLC Student Loan Trust 2008-1
 
SLC Student Loan Trust 2008-2
 
SLC Student Loan Trust 2009-1
 
SLC Student Loan Trust 2009-2
 
SLC Student Loan Trust 2009-3
 
SLC Student Loan Trust 2009-A




S-IV-


 
 

 

SCHEDULE V


Schedule of Retained Securitization Interests


Residual Interests in Securitization Vehicles:
SLC Student Loan Trust 2004-1, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2005-1, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2005-2, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2005-3, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2006-1, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2006-2, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2006-A, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2007-1, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2007-2, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2008-1, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2008-2, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2009-1, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2009-2, Trust Certificate No. 2, 100% Beneficial Interest
SLC Student Loan Trust 2009-3, Trust Certificate No. 1, 100% Beneficial Interest
SLC Student Loan Trust 2009-A, Trust Certificate No. 2, 100% Beneficial Interest


Rated Securities Issued by Securitization Vehicles:
SLC Student Loan Trust 2007-2, Asset-Backed Student Loan Note, Class B
$25,000,000, CUSIP: 784422AD9
SLC Student Loan Trust 2008-1, Asset-Backed Student Loan Note, Class B
$57,345,000, CUSIP: 78444LAE3


U.S. Department of Education’s Participation Program, Class B Participation
Interests:
Class B Participation Certificate, dated November 10, 2009





S-V-


 
 

 

SCHEDULE VI


 



Cash Management System
 
No.
Party
Address
Agreement
Date
1
Citibank (South Dakota), N.A.
701 East 60th Street, North, Sioux Falls, SD  57104
Amended and Restated Agreement for Education Loan Servicing, as amended
1/1/2008
2
Citibank (South Dakota), N.A.
701 East 60th Street, North, Sioux Falls, SD  57104
Intra-Citi Service Agreement
1/1/2009
3
Citibank, N.A.
99 Garnsey Road
Pittsford, NY 14534
Loan Servicing Agreement, as amended
4/15/1997
4
Citibank, N.A.
99 Garnsey Road
Pittsford, NY 14534
Continuing Loan Purchase Agreement, as amended
4/15/1997
5
Citibank, N.A.
909 Third Avenue
New York, NY 10022
Service Agreement
1/14/2005
6
Citibank, N.A.
70 Corporate Drive
Hauppauge, NY 11788
Automated Collection Services Agreement
5/1/2001
7
Citibank, N.A.
399 Park Avenue
New York, NY 10043
Tax Agreement
 
12/22/1992
8
Citibank, N.A.
111 Wall Street
New York, NY 10005
Direct Deposit Services
6/13/1995 & 1/8/1990
9
Citibank, N.A., Citicorp, N.A., Citigroup Management Corp.
399 Park Avenue
New York, NY 10043
Intra-Group Service Contract
12/1/2005
10
Citibank, N.A.
909 Park Avenue
New York, NY 10022
Intra-Group Service Contract
3/12/2008
11
Affiliated Computer Services
ACS Education Services
2277 East 220th Street
Long Beach, CA 90810-1696
Origination and Servicing Agreement
11/1/1999
12
American Education Services/Pennsylvania Higher Education Assistance Authority
(AES/PHEAA/PA)
1200 N 7th Street
Harrisburg, PA 17102-1444
Servicing Agreement
3/24/2006
13
American Education Services/Pennsylvania Higher Education Assistance Authority
(AES/PHEAA/PA)
1200 N 7th Street
Harrisburg, PA 17102-1444
Origination and Disbursement Services Agreement
3/24/2006
14
American Student Assistance a/k/a Massachusetts Higher Education Assistance
Corporation (ASA/MA)
100 Cambridge Street
Boston, MA  02114
Lender Agreement for Full Service Package
5/6/2005


S-V1-1


 
 

 



Cash Management System (cont’d)
No.
Party
Address
Agreement
Date
15
Educational Credit Management Corporation (ECMC/VA, OR))
1 Imation Place
Building 2
Oakdale, MN  55128
Disbursement Services Agreement, as amended
11/6/2001
16
ELM Resources
ELM NDN Manager
NDN Administrator
3015 South Parker Road,
 Suite 400
Aurora, CO 80014
National Disbursement Network Lender Agreement
8/13/2002
17
Great Lakes Higher Education Corporation (GLHEC/GL)
2401 International Lane Madison, WI  53704
Student Loan Origination and Servicing Agreement, as amended
5/29/2008
18
Kentucky Higher Education Assistance Authority (KHEAA/KY)
100 Airport Road
Frankfort, KY  40601
Loan Origination and Disbursement Services Agreement
5/14/2003
19
New York Higher Education Service Corporation (NYSHESC/NY)
99 Washington Avenue
Albany, NY  12255
EFT Services Agreement
9/20/2005
20
Sallie Mae, Inc.
11100 USA Parkway
Fishers, IN  46037
Disbursement Services Agreement
4/1/2006
21
Sallie Mae/USA Group
11100 USA Parkway
Fishers, IN  46037
Master Group Loan Servicing
3/1/2000
22
Texas Guaranteed Student Loan Corporation (TGSLC/TX)
P.O. Box 83100
Round Rock, TX 78683
Disbursement Agent Agreement
7/13/2005





Name/Address
Straight-A Funding LLC
Conduit Program Agreements
Date
The Bank of New York
Mellon Trust Company, N.A.
Attn: Brett Conners
10161 Centurion Parkway
Jacksonville, FL 32256
Servicing Agreement (Master Servicing)
 
 
5/14/2009
Supplemental Servicing Agreement (Master Servicing)
 
 
5/14/2009
Servicing Agreement (Sub-Servicing)
 
 
5/14/2009
Supplemental Servicing Agreement (Sub-Servicing)
 
 
5/14/2009



Name/Address
US DOE 2009-2010 Loan Participation Purchase Program Agreements
Date
The Bank of New York
Mellon Trust Company, N.A.
Attn: Brett Conners
10161 Centurion Parkway
Jacksonville, FL 32256
Custodian Agreement
10/14/2009
Servicing Agreement
10/14/2009




Name/Address
Servicing Agreement and
Sub-servicing Agreement
for each of the following Securitization Vehicles:
Citibank (South Dakota), N.A.
701 East 60th Street, North, Sioux Falls, SD  57104
SLC Student Loan Trust 2004-1
SLC Student Loan Trust 2005-1
SLC Student Loan Trust 2005-2
SLC Student Loan Trust 2005-3
SLC Student Loan Trust 2006-1
SLC Student Loan Trust 2006-2
SLC Student Loan Trust 2006-A
SLC Student Loan Trust 2007-1
SLC Student Loan Trust 2007-2
SLC Student Loan Trust 2008-1
SLC Student Loan Trust 2008-2
SLC Student Loan Trust 2009-1
SLC Student Loan Trust 2009-2
SLC Student Loan Trust 2009-3
SLC Student Loan Trust 2009-A





Schedule of Guarantors


NO.
NAME OF GUARANTOR
(State of Authority/ Abbreviation)
ADDRESS
AGREEMENT
1
American Student Assistance (MA/ASA)
100 Cambridge Street
Boston, MA  02114
Loan Guarantee Agreement (10.04.2000)
2
Bureau of Student Financial Assistance (FL/BSFA)
1940 Monroe Street
Tallahassee, FL 32303-4759
Guaranty Agreement, Federal Reinsurance Agreement, Supplemental Guaranty
Agreement (03.04.1978)
Participation Agreement (03.03.1998)
3
California Student Aid Commission (CA/CSAC-Edfund)
3300 Zinfandel Drive
Rancho Cordova, CA  95670
Loan Guaranty Agreement (05.31.2005)
4
College Assist (CO)
999 18 Street
Denver, CO  80202
Lender Participation Agreement (06.20.2008)


S-V1-2
 
 

 

Schedule of Guarantors (cont’d)


NO.
NAME OF GUARANTOR
(State of Authority/ Abbreviation)
ADDRESS
AGREEMENT
5
Connecticut Student Loan Foundation (CT/CSLF)
c/o ECMC
1 Imation Place - Building 2
Oakdale, MN  55128
Lender Participation Agreement FFELProgram (08.03.2000)
6
Education Assistance Corporation (SD/EAC)
115 1st Ave SW
Aberdeen, SD 57401
Lender Agreement (07.19.2000)
7
Educational Credit Management Corporation (VA/ECMC)
ECMC
1 Imation Place - Building 2
Oakdale, MN  55128
Guaranty Agreement (01.09.2002)
8
Finance Authority of Maine (ME/FAME)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Guaranty Agreement (12.31.2002)
Guaranty Agreement Addendum  (03.05.2003)
9
Georgia Higher Education Assistance (GA/GHEAC)
2082 E. Exchange Place
Tucker, GA  30084
Loan Guaranty (04.01.2003)
Amendment No. 1 to Guaranty Agreement (12.16.2005)
Amendment No. 2 to Guaranty Agreement (06.26.2006)
Amendment No. 3 to Guaranty Agreement (12.31.2006)
10
Great Lakes Higher Education Guaranty Corporation (WI/Great Lakes)
2401 International Lane
Madison, WI  53704
Great Lakes Loan Guaranty Agreement (10.22.2004)
 
11
Illinois Student Assistance Commission (IL/ISAC)
1755 Lake Cook Road
Deerfield, IL 60015-5209
Blanket Certificate of Loan Guaranty (10.25.2001)
12
Iowa College Student Aid Commission (IA/ICAC)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Guarantee Loan Agreement  (04.14.2003)
Plus-SLS Loan Guarantee Agreement (04.14.2003)
13
Kentucky Higher Education Assistance Authority (KY/KHEAA)
100 Airport Road
Frankfort, KY  40601
Lender Participation Agreement
 (03-05-03)  and Addendum (05-13-2003)
14
Louisiana Student Financial Assistance Commission (LA/LOFSA)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Guarantor Participation Agreement (12.31.2002)
15
Michigan Guaranty Agency (MI/MGA)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Guarantee Agreement (02.08.2000)


S-V1-3

 
 

 

Schedule of Guarantors (cont’d)


16
Missouri Department of Higher Education (MO/MDHE)
c/o ASA
100 Cambridge Street
Boston, MA  02114
Guarantee Agreement (06.28.2000)
17
Montana Guaranteed Student Loan Program (MT/MGSLP)
2500 Broadway
Helena, MT  59601
Guarantee Agreement (06.20.2008)
18
National Student Loan Program (NE/NSLP)
1300 O Street
Lincoln, NE 68508
Guaranty and Consolidation Agreement (12.10.2001)
19
New Jersey Higher Education Student Assistance Authority (NJ/NJHESAA)
4 Quakerbridge Plaza
Trenton, NJ  08625
Guaranty Agreement (08.17.1995)
20
New Mexico Student Loan Guarantee Corporation (NM)
7400 Tiburon NE
Abuquerque, NM 87109
Lender Participation Agreement (06.03.2008)
21
New York State Higher Education Services Corporation (NY/NYSHESC)
99 Washington Avenue
Albany, NY  12255
Guarantee Agreement (10.05.1995)
22
Northwest Education Loan Association (WA/NELA)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Guarantee Loan Agreement (07.17.2005)
Federal Reinsurance Agreement (07.16.1979)
23
Oklahoma Guaranteed Student Loan Program (OK/OGSLP)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Guarantee Agreement (12.31.2002)
Consolidation Loan Guarantee Agreement (12.31.2002)
24
Pennsylvania Higher Education Assistance Association (PA/PHEAA)
1200 N 7th Street
Harrisburg, PA
17102-1444
Guaranty Agreement (07.08.2008)
25
Rhode Island Higher Education Assistance Authority (RI/RIHEAA)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Loan Guarantee Agreement (12.31.2002)
26
Student Loan Guarantee Foundation of Arkansas (AR/SLGFA)
219 South Victory Street
Little Rock, AK  72201
Guarantee Loans (03.06.2003)
27
Tennessee Student Assistance Corporation (TN/TSAC)
404 James Robinson Parkway
- Suite 1950
Parkway Towers
Nashville, TN  37243
Guarantee Agreement for Federal Stafford Loans (02.05.2002)
Guarantee Agreement for PLUS  (02.05.2002)
28
Texas Guaranteed Student Loan Corporation (TX/TGSLC)
P.O. Box 83100
Round Rock, TX 78683
Lender Participation Agreement  (08.10.2004)
 
29
United Student Aid Funds, Inc. (USAF)
c/o Sallie Mae Servicing
11100 USA Parkway
Fishers, IN  46037
Master Loan Agreement  (03.01.2000)




S-V1-4
 
 

SCHEDULE VII


Addresses for Notices and Wiring Instructions


Lender's address for notices is as follows:


Citibank, N.A.
750 Washington Boulevard (8th Floor)
Stamford, CT 06901-3702
Attention: Gina Losito
Telephone No.:  (203) 975-6420
Facsimile No.:  (914) 220-3827
Electronic mail:  gina.losito@citi.com


with copies to:


Citibank, N.A.
750 Washington Boulevard (8th Floor)
Stamford, CT 06901-3702
Attention:  Bob Kohl
Telephone No.:  (203) 975-6383
Facsimile No.:  (914) 274-9038
Electronic mail:  robert.kohl@citi.com; and


Citibank, N.A.
750 Washington Boulevard (8th Floor)
Stamford, CT 06901-3702
Attention: Madelyn Arroyo
Telephone No.:  (203) 975-6384
Facsimile No.:  (914) 274-9039
Electronic mail:  madelyn.arroyo@citi.com


Borrower's address for notices is as follows:


The Student Loan Corporation
750 Washington Boulevard
Stamford, CT 06901-3702
Attention: Bradley D. Svalberg
Telephone No.:  (203) 975-6292
Facsimile No.:  (203) 975-6299
Electronic mail:  bradley.d.svalberg@citi.com


with copies to:


The Student Loan Corporation
750 Washington Boulevard
Stamford, CT 06901-3702
Attention: Christine Y. Homer, General Counsel
Telephone No.:  (203) 975-6292
Facsimile No.:  (203) 975-6148
Electronic mail:  homerc@citi.com; and


The Student Loan Corporation
750 Washington Boulevard
Stamford, CT 06901-3702
Attention: Scot Parnell, Chief Financial Officer
Telephone No.:  (203) 975-6104
Facsimile No.:  (203) 975-6148
Electronic mail:  scot.parnell@citi.com


The Trustee's address for notices is as follows:


Citibank N.A.
388 Greenwich Street, 14th Floor
New York, NY 10013
Attn: SLC Trust - Credit Agreement


Lender's wiring instructions are as follows:


Bank Name:     Citibank, N.A.
ABA No.:        021000089
Account No.:    3885-8117
BNF Name:       Citibank Concentration Account
BNF Address:    750 Washington Blvd Stamford, Ct
Ref:                   Student Loan Corporation


Borrower's wiring instructions are as follows:


Bank Name:                      Citibank, N.A.
ABA No.:                      021000089
Account No:                      4069-5855
BNF Name:                      The Student Loan Corporation
BNF Address:                                750 Washington Boulevard
Stamford, CT 06901-3702
Ref:                      Omnibus Borrowing



S-VII-


 
 

 
 
EXHIBIT A
Form of Borrowing Request


 
[DATE]
Citibank, N.A.
388 Greenwich Street, 20th Floor
New York, New York 10013
Attention:
Telephone No.:
Facsimile No.:
Electronic mail:


with a copy to:


Citibank, N.A.
388 Greenwich Street, 20th Floor
New York, New York 10013
Attention:
Telephone No.:
Facsimile No.:
Electronic mail:


Re:  Borrowing Request


Reference is hereby made to the Credit Agreement, dated as of January 29, 2010
(as the same may be amended or otherwise modified from time to time, the
"Agreement"), by and among The Student Loan Corporation, as borrower
("Borrower"), Citibank, N.A., as lender ("Lender"), and the other parties
identified therein, relating to the revolving credit facility provided to
Borrower by Lender.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth or incorporated by reference in the Agreement.


Pursuant to Section 2.2(a) (Borrowing Procedures) of the Agreement, Borrower
hereby requests a Borrowing in the amount of $___________ to be funded on
__________, 2010.


The Borrowing will be allocated among the three Types of Revolving Loans set
forth below as follows:


1.           $___________ for funding under FFELP Loan Funding.


2.           $___________ for funding under Private Loan Funding.


3.           $___________ for funding under Illiquid Asset Funding.


Borrower hereby represents and warrants that the Borrowing under each Type of
Revolving Loan set forth above does not exceed the remaining undrawn portion of
the Commitment allocable to such Type of Revolving Loan.


Borrower hereby further represents and warrants that the conditions to the
Borrowing set forth in Section 3.2 (Conditions Precedent to Each Borrowing) of
the Agreement shall be satisfied as of the date of the Borrowing.


Borrower has delivered to Lender the month-end computer tape containing
information on additional Student Loans, if any, proposed to be funded by the
Borrowing if so required pursuant to Section 2.2(a) (Borrowing Procedures) of
the Agreement.
 
Truly yours,
 
THE STUDENT LOAN CORPORATION, as Borrower
 
   
By:
/s/    Name    Title     

 
 
 

 



EXHIBIT B


Form of Monthly Report


See Following Pages




Omnibus Monthly Reporting






THE STUDENT LOAN CORPORATION
 
CONSOLIDATED BALANCE SHEET
 
(Dollars in thousands, except per share amounts)
           
 MONTH
   
2010
ASSETS
   
Federally insured student loans
 $            XX,XXX,XXX
 
Private education loans
 X,XXX,XXX
 
Deferred origination and premium costs
 XXX,XXX
 
Allowance for loan losses
(XXX,XXX)
 
Student loans, net
XX,XXX,XXX
 
Other loans and lines of credit
X,XXX
 
Loans held for sale
X,XXX,XXX
 
Cash
XX,XXX
 
Residual interests in securitized loans
XXX,XXX
 
Other assets
X,XXX,XXX
       
Total Assets
 $            XX,XXX,XXX
           
LIABILITIES AND STOCKHOLDERS' EQUITY
   
Short-term borrowings payable to principal stockholder
 $              X,XXX,XXX
 
Short-term secured borrowings from DOE participation
 X,XXX,XXX
 
Long-term borrowings payable to principal stockholder
X,XXX,XXX
 
Long-term secured borrowings from securitizations
 XX,XXX,XXX
 
Deferred income taxes
XXX,XXX
 
Other liabilities
XXX,XXX
       
   Total Liabilities
XX,XXX,XXX
       
Common stock, $.01 par value; authorized 50,000,000
   
   shares; 20,000,000 shares issued and outstanding
XXX
 
Additional paid-in capital
XXX,XXX
 
Retained earnings
X,XXX,XXX
 
Accumulated other changes in equity from nonowner sources
                                  -   
       
   Total Stockholders' Equity
X,XXX,XXX
       
Total Liabilities and Stockholders' Equity
 $            XX,XXX,XXX



 
 

 



THE STUDENT LOAN CORPORATION
 
CONSOLIDATED STATEMENT OF INCOME
 
(Dollars in thousands, except per share amounts)
       
MONTH ENDED
 
2010
 
As Reported
REVENUE
 
  Interest income
 $          XX,XXX,XXX
  Interest expense
 (XXX,XXX)
  Net interest income
XXX,XXX
  Provision for loan losses
 (XXX,XXX)
  Net interest income after provision for loan losses
XXX,XXX
  Other income
 
  Gains on loans securitized
 XX,XXX
  Gains on loan sales
 XX,XXX
  Fee and other income (loss)
 XXX,XXX
     Total other income
 XXX,XXX
   
OPERATING EXPENSES
 
  Salaries and employee benefits
 XX,XXX
  Restructuring and related charges
 (XXX)
  Other expenses
 XXX,XXX
     Total operating expenses
 XXX,XXX
  Income before income taxes
 XXX,XXX
  Income taxes
 XX,XXX
NET INCOME
 $              XXX,XXX
   
DIVIDENDS DECLARED
 $                XX,XXX
   
BASIC AND DILUTED EARNINGS PER COMMON SHARE
 $                     X.XX
    (based on 20 million average shares outstanding)
     
DIVIDENDS DECLARED PER COMMON SHARE
 $                     X.XX
           



 
 

 



EBITDA to Interest Expense Ratio


$MM
(MONTH) 2010
   
Net Income (before taxes)
 $      XX.X
Interest Expense*
 XXX.X
Depreciation
 X.X
Amortization of deferred costs
 XX.X
Accreted interest on retained interests
 (XX.X)
Deferred financing fees**
 X.X
Loan loss reserves
 X.X
   
EBITDA
 XXX.X
   
Interest Expense
 XXX.X
   
EBITDA : Interest Expense ratio
 X.X



•  
As of the end of each fiscal quarter, Trailing EBITDA to interest expense ratio
is the average for such fiscal quarter and the three immediately preceding
fiscal quarters.

•  
Interest expense does not include the deferred financing cost that have already
been paid out.

•  
Interest expense includes amortization of upfront fees and undrawn facility
fees.

 
* Includes amortization of upfront fees and undrawn facility fees.
** Deferred Financing cost on existing securitization trusts
 
 

 



Consolidated Tangible Net Worth


$MM
(Month) 2010
   
Equity
 $          X,XXX
   
Deferred financing fees
 (X)
   
Accumulated Depreciation and
 
Software Amortization
 XX
   
Consolidated Tangible Net Worth
 X,XXX
   



•  
Consolidated Tangible Net Worth is calculated as stockholders’ equity less
Intangible Assets.

•  
SLC’s intangible assets include deferred financing charges and accumulated
depreciation and software amortization.

•  
Deferred taxes or premiums paid in connection with the purchase/origination of
student loans are not included in the above calculation as per the new Omnibus
credit agreement.



 
 

 


Portfolio Summary



             
Unencumbered
Loan Count
PRINCIPAL BALANCE
POOL BALANCE
FAS 91 Balance
WAM
WAC
FFELP
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
Private
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
Total
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
                           
Pledged
Loan Count
PRINCIPAL BALANCE
POOL BALANCE
FAS 91 Balance
WAM
WAC
FFELP
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
Private
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
Total
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
                           
Total SLC
Loan Count
PRINCIPAL BALANCE
POOL BALANCE
FAS 91 Balance
WAM
WAC
FFELP
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
Private
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
Total
X,XXX,XXX
XX,XXX,XXX,XXX
XX,XXX,XXX,XXX
XXX,XXX,XXX
XXX
X.X
             

 

 
CitiAssist Borrower Characteristics

 
 

 

FFELP Delinquencies

 
 

 


CitiAssist Delinquencies

 
 
 

CitiAssist Workout Programs
 
 
 

 
EXHIBIT C




Parameters for February and March 2010 Securitizations


(1)           February 2010 Securitization:


·  
Minimum Advance
Rate:                                                                           50%



·  
Maximum Cost of
Funds:                                                                           Prime
+ 175 bps



·  
Maximum Collateral
Size:                                                                           $1.25
Billion



·  
Description of Collateral:
 CitiAssist loans originated in 2007.  The expected weighted average life (WAL)
of Collateral is greater than 7 years.



(2)           March 2010 Securitization:


·  
Minimum Advance
Rate:                                                                           50%



·  
Maximum Cost of
Funds:                                                                           Libor
+ 475 bps



·  
Maximum Collateral
Size:                                                                           $700
million



·  
Description of Collateral
CitiAssist loans originated in 2009/2010. The expected weighted average life
(WAL) of Collateral is greater than 7 years.


-


 
 

 
 
EXHIBIT D


Form of Joinder Agreement


This JOINDER, dated as of __________, 20__ (this "Joinder"), to the Credit
Agreement, dated as of January 29, 2010, (as the same may be amended or
otherwise modified from time to time in accordance with the terms thereof, the
"Agreement"), by and among The Student Loan Corporation, a Delaware corporation,
as borrower (together with its permitted successors and assigns in such
capacity, "Borrower"), Citibank, N.A., a national banking association
("Citibank"), as lender (together with its permitted successors and assigns in
such capacity, "Lender"), and the other parties identified therein.


W I T N E S S E T H:


WHEREAS, pursuant to Section 6.7 (Non-Securitization Subsidiary Guaranty) of the
Agreement, Borrower shall cause each of the Non-Securitization Subsidiaries that
holds property to be included in the Collateral to fully and unconditionally
guaranty the Obligations under the Agreement, and shall take all such actions to
execute and deliver to Lender, or cause to be executed and delivered to Lender,
all such additional documents, instruments, agreements and certificates as may
be requested by Lender, including, without limitation, any other documents,
agreements or instruments necessary for such Non-Securitization Subsidiary to
grant to Lender a perfected security interest in such Non-Securitization
Subsidiary’s assets subject to no prior Lien other than Permitted Liens pursuant
to Section 5.1(a) (Grant of Security Interest) of the Agreement;

 
NOW, THEREFORE, in consideration of the agreements and covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I          
 
 
DEFINITIONS
 
Section 1.1.                                  
Defined Terms.

 
       Capitalized terms used herein, but not otherwise defined, shall have the
meanings ascribed to such terms in the Agreement.  As used in this Joinder, the
following terms have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
"Aggregate Payments" has the meaning set forth in Section 2.3.
 
"Fair Share" has the meaning set forth in Section 2.3.
 
"Fair Share Contribution Amount" has the meaning set forth in Section 2.3.
 
"Funding Guarantor" has the meaning set forth in Section 2.3.
 
"Guarantor" has the meaning set forth in Section 2.3.
 
"Guarantor Collateral" has the meaning set forth in Section 4.1.
 
"Guaranty" has the meaning set forth in Section 2.2.

ARTICLE II                                
 
 


 
 
ACKNOWLEDGMENT AND GUARANTY
 
Section 2.1.                                  
 

 
Section 2.2.                                  
Acknowledgment.

 
 
The undersigned (together with each other Person that executes a joinder to the
Agreement, each a "Guarantor") hereby acknowledges, agrees and confirms that, by
its execution of this Joinder, it fully and unconditionally guarantees the
Obligations of Borrower pursuant to Section 6.7 (Non-Securitization Subsidiary
Guaranty) of the Agreement and shall be deemed to be a party to the
Agreement.  The undersigned hereby ratifies, as of the date hereof, and agrees
to be bound by all of the terms, provisions and conditions contained in the
Agreement.
 
Section 2.3.                                  
Guaranty of the Obligations

 
 
Subject to the provisions of Section 2.3 (Contribution by Guarantors), the
undersigned and each other Guarantor jointly and severally irrevocably and
unconditionally guaranties to Lender (the "Guaranty") the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the "Guaranteed Obligations").
 
Section 2.4.                                  
Contribution by Guarantors

 
 
All Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty. Accordingly, in the event
any payment or distribution is made on any date by a Guarantor (a "Funding
Guarantor") under the Guaranty such that its Aggregate Payments exceeds its Fair
Share as of such date, such Funding Guarantor shall be entitled to contribution
from each of the other Guarantors in an amount sufficient to cause each
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. "Fair
Share" means, with respect to a Guarantor as of any date of determination, an
amount equal to (a) the ratio of (i) the Fair Share Contribution Amount with
respect to such Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors under this
Guaranty in respect of the obligations guaranteed. "Fair Share Contribution
Amount" means, with respect to a Guarantor as of any date of determination, the
maximum aggregate amount of the obligations of such Guarantor under this
Guaranty that would not render its obligations hereunder or thereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of Title
11 of the United States Code or any comparable applicable provisions of state
law; provided, that solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
2.3, any assets or liabilities of such Guarantor arising by virtue of any rights
to subrogation, reimbursement or indemnification or any rights to or obligations
of contribution hereunder shall not be considered as assets or liabilities of
such Guarantor. "Aggregate Payments" means, with respect to a Guarantor as of
any date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of the Guaranty (including in respect of this Section 2.3), minus (2)
the aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this Section
2.3.  The allocation among Guarantors of their obligations as set forth in this
Section 2.3 shall not be construed in any way to limit the liability of any
Guarantor hereunder. Each Guarantor is a third-party beneficiary to the
contribution agreement set forth in this Section 2.3.
 
Section 2.5.                                  
Payment by Guarantors

 
 
Subject to Section 2.3, Guarantors jointly and severally agree, in furtherance
of the foregoing and not in limitation of any other right which Lender may have
at law or in equity against any Guarantor by virtue hereof, as the Obligations
shall become due, whether at stated maturity, by required prepayment,
acceleration or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors shall upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity notice of the acceleration of the maturity
or any other notice whatsoever, pay, or cause to be paid, in cash, to Lender, an
amount equal to the sum of the unpaid Obligations then due as aforesaid, accrued
and unpaid interest on such Obligations (including interest which, but for
Borrower becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Obligations, whether or not a claim is allowed against Borrower
for such interest in the related bankruptcy case).
 
Section 2.6.                                  
Liability of Guarantors Absolute

 
 
Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Obligations. In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees as follows:
 
(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
 
(b) Lender may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and Lender with
respect to the existence of such Event of Default;
 
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
 
(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations which has not been paid. Without limiting the
generality of the foregoing, if Lender is awarded a judgment in any suit brought
to enforce any Guarantor’s covenant to pay a portion of the Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Obligations that is not the subject of such suit, and such
judgment shall not, except to the extent satisfied by such Guarantor, limit,
affect, modify or abridge any other Guarantor’s liability hereunder in respect
of the Obligations;
 
(e) Lender, upon such terms as it deems appropriate, without notice or demand
and without affecting the validity or enforceability hereof or giving rise to
any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability, from time to time may (i) renew, extend, accelerate,
increase the rate of interest on, or otherwise change the time, place, manner or
terms of payment of the Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Obligations or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations;
(iii) request and accept other guaranties of the Obligations and take and hold
security for the payment hereof or the Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of Lender in respect hereof or the Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that Lender may
have against any such security, in each case as Lender in its discretion may
determine consistent herewith or within an applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, and even though such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any
Guarantor against Borrower or any security for the Obligations; and (vi)
exercise any other rights available to it under the Transaction Documents; and
 
(f) this Guaranty and the obligations of Guarantors shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Obligations), including the occurrence of any of the following, whether or not
any Guarantor shall have had notice or knowledge of any of them: (i) any failure
or omission to assert or enforce or agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Transaction Documents, at law, in
equity or otherwise) with respect to the Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Obligations; (ii) any rescission, waiver, amendment or modification of, or
any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Transaction
Documents, or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Obligations, in each case whether or not in
accordance with the terms hereof or such Transaction Document, or any agreement
relating to such other guaranty or security; (iii) the Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other
Transaction  Documents or from the proceeds of any security for the Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Obligations) to the payment of indebtedness other than the
Obligations, even though Lender might have elected to apply such payment to any
part or all of the Obligations; (v) Lender’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any Collateral which secures any of the Obligations; (vii)
any defenses, set-offs or counterclaims which Borrower may allege or assert
against Lender in respect of the Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; (viii) any redrawing by Borrower
pursuant to the terms of the Agreement; and (ix) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Obligations.
 
Section 2.7.                                  
Waivers by Guarantors

 
 
Each Guarantor hereby waives, for the benefit of Lender: (a) any right to
require Lender, as a condition of payment or performance by such Guarantor, to
(i) proceed against Borrower, any other guarantor (including any other
Guarantor) of the Obligations or any other Person, (ii) proceed against or
exhaust any security held from Borrower, any such other guarantor or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
Person, or (iv) pursue any other remedy in the power of Lender whatsoever; (b)
any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Borrower or any other Guarantor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Obligations or any agreement or instrument relating thereto or by reason
of the cessation of the liability of Borrower or any other Guarantor from any
cause other than payment in full of the Obligations; (c) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any of Lender’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, or any agreement or instrument
related thereto, or notices of any renewal, extension or modification of the
Obligations or any agreement related thereto, ; and (g) any defenses or benefits
that may be derived from or afforded by law which limit the liability of or
exonerate guarantors or sureties, or which may conflict with the terms hereof.
 
Section 2.8.                                  
Guarantors’ Rights of Subrogation, Contribution, Etc.

 
 
Until the Obligations shall have been indefeasibly paid in full, each Guarantor
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrower or any other Guarantor or any of its
assets in connection with the Guaranty or the performance by such Guarantor of
its obligations under the Guaranty, in each case whether such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise. In addition, until the Obligations shall have been indefeasibly paid
in full, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Obligations.
 
Section 2.9.                                  
Continuing Guaranty

 
 
The Guaranty is a continuing guaranty and shall remain in effect until all of
the Obligations shall have been paid in full. Each Guarantor  irrevocably waives
any right to revoke the Guaranty as to future transactions giving rise to any
Obligations.
 
Section 2.10.                                  
Authority of Guarantors

 
 
It is not necessary for Lender to inquire into the capacity or powers of any
Guarantor or the officers, directors or any agents acting or purporting to act
on behalf of any of them.
 
Section 2.11.                                  
Bankruptcy, Etc.

 
(a) So long as any Obligations remain outstanding, no Guarantor shall, without
the prior written consent of Lender, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower or any other Guarantor or by any defense that Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
 
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Obligations if such case or proceeding had not been commenced) shall be
included in the Obligations because it is the intention of Guarantors and Lender
that the Obligations which are guaranteed by Guarantors should be determined
without regard to any rule of law or order which may relieve Borrower or any of
the Guarantors of any portion of such Obligations. Guarantors shall permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar Person to pay Lender, or allow the claim of Lender in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
 
(c) In the event that all or any portion of the Obligations are paid by
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Lender as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Obligations for all purposes hereunder.
 

ARTICLE III                                
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
 
To induce Lender to enter into this Joinder, Guarantor represents and warrants
each of the following to Lender:
 
Section 3.1.                                  
Organization; Power

 
 
Guarantor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and to perform its
obligations under this Joinder and, except where the failure to do so
individually or in the aggregate would not have a Material Adverse Effect, is
duly qualified to do business and in good standing in each jurisdiction where
such qualification is required.
 
Section 3.2.                                  
Authorization; Enforceability; Due Execution and Delivery

 
 
This Joinder  is within the legal power of Guarantor and has been duly
authorized, executed and delivered and is enforceable against Guarantor as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
Section 3.3.                                  
Government Approvals; No Conflicts

 
 
This Joinder  and the exercise of its rights and performance of its obligations
thereunder (i) do not require any consent, approval, registration or filing with
any Governmental Authority except for those that have been obtained and are in
full force and effect, (ii) shall not violate any law, rule or regulation, the
certificate of incorporation or by-laws or other organizational documents of
Guarantor or any order of any Governmental Authority, (iii) shall not violate or
result in a default or the equivalent under any indenture, agreement or other
instrument binding upon Guarantor or its assets or give rise to a right
thereunder to require any payment by Guarantor and (iv) shall not result in any
Lien on any assets of Guarantor, that in the aggregate may reasonably be
expected to have a Material Adverse Effect.
 
Section 3.4.                                  
Properties; Intellectual Property

 
 
Guarantor has good title to or valid leasehold interests in all of its real and
personal property material to its business except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.  Guarantor
owns or is licensed to use all intellectual property material to its business.
 
Section 3.5.                                  
Compliance with Law; Defaults

 
 
Guarantor is in compliance with all applicable laws, regulations and orders of
any Governmental Authority applicable to it and its properties and all
indentures, agreements and other instruments binding upon it or applicable to
its property, except where the failure to do so may not be reasonably expected
to result in a Material Adverse Effect.
 
Section 3.6.                                  
Investment Company Act Status

 
 
Neither Guarantor nor any portfolio of student loans held by Guarantor is an
investment company as defined in, or subject to regulation under, the U.S.
Investment Company Act of 1940, as amended.
 
Section 3.7.                                  
ERISA

 
 
Guarantor does not maintain any (i) employee benefit plan (as defined in Section
3(3) of ERISA), subject to Title I of ERISA, or (ii) plan (as defined in Section
4975(e)(1) of the Code) that is subject to Section 4975 of the Code.
 
Section 3.8.                                  
Title and Security

 
 
Guarantor has good and marketable title to the Guarantor Collateral free and
clear of all Liens other than Permitted Liens.  This Joinder creates (subject to
Permitted Liens) a valid, first priority security interest in the Guarantor
Collateral and all proceeds thereof that shall be perfected upon (i) the filing
of UCC-1 financing statements identifying Guarantor and any Subsidiary of
Guarantor that holds items of Guarantor Collateral with the Secretary of State
in the State of Delaware (or other applicable jurisdiction) pursuant to Section
3.1(a)(vii) (Conditions Precedent to Closing Date) of the Agreement, (ii) with
respect to Goods, Instruments, Money, tangible Chattel Paper or Certificated
Securities, upon possession by or delivery thereof to Lender (other than Student
Loans, which shall be perfected by filing pursuant to clause (i)) and (iii) with
respect to Investment Property, Deposit Accounts, Letter-of-Credit Rights or
electronic Chattel Paper, by Control (within the meaning of such term assigned
under the UCC) of such Guarantor Collateral by Lender.

ARTICLE IV 
 
 
                           COLLATERAL                              


 
                              
Section 4.1.                                  
Grant of Security Interest.

 
 
The undersigned Guarantor, in order to secure the Obligations, hereby Grants to
Lender, a valid and continuing first priority and perfected Lien on and security
interest in all of Guarantor's right, title and interest in, to and under, the
following property, in each case, whether now owned or existing, or hereafter
acquired and arising (all of which being hereinafter collectively called the
"Guarantor Collateral") subject in each case only to Permitted Liens:
 
(a) all Student Loans now held or hereafter acquired by Guarantor (without
regard to whether such Student Loans satisfy the eligibility requirements set
forth in the definitions for "FFELP Loans" and "Private Loans");
 
(b) all Retained Securitization Interests now held or hereafter acquired by
Guarantor;
 
(c) all other accounts established and maintained in the name of Guarantor from
time to time, together with together with (i) all Securities, Securities
Entitlements, Investment Property, Financial Assets and any other property
deposited in or credited to such other accounts from time to time, (ii) all
interest, cash, instruments, dividends, distributions, return on capital,
redemptions, securities and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any and all
of the property described in subclause (i), (iii) all certificates and
instruments, if any, from time to time representing or evidencing the Financial
Assets credited to such other accounts from time to time, including all rights
to renew or withdraw the same and (iv) all Securities Entitlements credited to
such other accounts from time to time;
 
(d) all intercompany debt of Guarantor;
 
(e) all Securities (with the meaning given to such term in Section 8-102(a)(15)
of the UCC, and in any event including all Stock and interests of Subsidiaries
of Guarantor and all intercompany notes of Guarantor and such Subsidiaries;
 
(f) all books and records (including, without limitation, computer printouts,
computer software and other computer output materials and records) pertaining to
any of the Guarantor Collateral described in clauses (a) through (e) above; and
 
(g) all Proceeds and other income in respect of the Guarantor Collateral
described in the foregoing clauses (a) through (f) above;
 
 
provided, that the Guarantor Collateral shall not include (i) student loans
released in connection with U.S. federal government student loan programs
enacted pursuant to Public Law 110-22, (ii) student loans released to the
Securitization Vehicles that exist as of the Closing Date in accordance with the
related transfer documentation and (iii) Guarantor Collateral otherwise released
in accordance with Section 5.2 (Release of Collateral).
 
 
Such Grants are made to Lender to secure the Obligations in accordance with the
terms of the Agreement and all other applicable Transaction Documents, including
the payment of all amounts payable under the Agreement and such other
Transaction Documents in accordance with the terms thereof.
 
 
This Joinder shall constitute a security agreement under the laws of the State
of New York, for the benefit of Lender as secured party.  Upon the occurrence of
a Default, and following the occurrence of the Change of Control Trigger, in
addition to any other rights available under this Agreement or otherwise
available at law or in equity but subject to the terms thereof, Lender shall
have all rights and remedies of a secured party under the laws of the State of
New York and other applicable law to enforce the assignments and security
interests contained herein and, in addition, shall have the right, subject to
compliance with any mandatory requirements of applicable law and the terms of
the Agreement, to sell or apply any rights and other interests assigned or
pledged hereby in accordance with the terms thereof at public and private sale.
 
 
Guarantor hereby authorizes the filing of financing or continuation statements,
and amendments thereto, in all jurisdictions and with all filing offices as are
necessary or advisable to perfect the security interests granted to Lender in
connection herewith.  Such financing statements may describe the Guarantor
Collateral in the same manner as described in this Joinder or may contain an
indication or description of collateral that describes such property in any
other manner as has been approved by Guarantor.  Nothing herein shall be
construed as imposing a duty upon Lender to determine the jurisdictions or
filing offices in which such filings should be made or to make such filings.
 
 
If any item of the Guarantor Collateral pledged by Guarantor pursuant to this
Section 4.1 is received by Guarantor, Guarantor shall forthwith take such action
as is necessary to ensure Lender's continuing perfected security interest in
such Guarantor Collateral pursuant to this Section 4.1 (subject to Permitted
Liens).
 

ARTICLE V                                
 
 


 
 
TERMINATION OF SECURITY INTEREST
 
Section 5.1.                                  
Termination of Security Interest; Release of Collateral.

 
 
Upon the payment in full of all Obligations and after all of Lender's
commitments under the Agreement are no longer in effect, this Joinder shall
terminate and, subject to the terms of the Agreement, all rights to the
Guarantor Collateral granted hereunder shall revert to Guarantor. In any such
case, at the direction of Guarantor, Lender shall, at Guarantor's expense,
execute and deliver to Guarantor such documents as are necessary or advisable to
evidence such termination of the security interest and/or such release of
Guarantor Collateral. Furthermore, at any time and from time to time prior to
the termination of the security interest as provided in the first sentence of
this Section 5.1 (Termination of Security Interest; Release of Collateral),
Lender may release any of the Guarantor Collateral (not otherwise released in
accordance with this Joinder).  In any such case, Lender shall, at Guarantor's
request and expense, execute and deliver to Guarantor such documents as are
necessary or advisable to evidence such termination of the security interest
and/or such release of  Guarantor Collateral.
 
Section 5.2.                                  
Termination Statements.

 
 
Lender shall at Guarantor's request and expense, upon the payment in full of
all  Obligations and after all of Lender's commitments under the Agreement are
no longer in effect, authorize the filing of UCC termination statements provided
by Guarantor releasing the security interest.

ARTICLE VI 
 
  
  MISCELLANEOUS
 
Section 6.1.                                  
Amendments, Waivers and Consents

 
 
No amendment to or waiver of any provision of this Joinder nor consent to any
departure by the parties hereto from the provisions of this Joinder, shall in
any event be effective unless the same shall be in writing and signed by each of
the parties hereto, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 6.2.                                  
Execution in Counterparts

 
 
This Joinder may be executed in one or more counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same contract.
 
Section 6.3.                                  
Further Acts and Assurances

 
 
The undersigned Guarantor agrees that at any time and from time to time, upon
the written request of Lender, it will execute and deliver such further
documents and do such further acts as Lender may reasonably request in order to
effect the purposes of this Joinder.
 
Section 6.4.                                  
No Waiver; Remedies

 
 
No failure on the part of Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
Section 6.5.                                  
Waiver of Jury Trial

 
 
EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY RELEASES, WAIVES AND
RELINQUISHES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY CLAIM, DEMAND, ACTION,
SUIT, PROCEEDING OR CAUSE OF ACTION IN WHICH ANY OF THEM ARE PARTIES, WHICH IN
ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM OR RELATES TO ANY
OF THE FOLLOWING, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER BASED ON CONTRACT OR TORT OR ANY OTHER LEGAL BASIS:  (I) THIS JOINDER OR
THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; (II) ANY PAST, PRESENT
OR FUTURE ACT, OMISSION, CONDUCT OR ACTIVITY WITH RESPECT TO THIS JOINDER OR THE
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; (III) ANY TRANSACTION, EVENT
OR OCCURRENCE CONTEMPLATED BY THIS JOINDER; (IV) THE PERFORMANCE OF ANY
OBLIGATION OR THE EXERCISE OF ANY RIGHT UNDER THIS JOINDER OR THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY; AND (V) THE ENFORCEMENT OF THIS
JOINDER OR THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  EACH OF THE
PARTIES HERETO HEREBY FURTHER AGREES THAT THIS JOINDER CONSTITUTES ITS WRITTEN
CONSENT THAT TRIAL BY JURY SHALL BE WAIVED IN ANY SUCH CLAIM, DEMAND, ACTION,
SUIT, PROCEEDING OR OTHER CAUSE OF ACTION AND AGREES THAT EACH OF THEM SHALL
HAVE THE RIGHT AT ANY TIME TO FILE THIS JOINDER WITH THE CLERK OR JUDGE OF ANY
COURT IN WHICH ANY SUCH CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR OTHER CAUSE
OF ACTION MAY BE PENDING AS WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY.
 
Section 6.6.                                  
Submission to Jurisdiction; Service of Process

 
 
Any legal action or proceeding with respect to this Joinder or any other
Transaction Document may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Joinder,
the undersigned hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions.
 
Section 6.7.                                  
Governing Law

 
 
THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
Section 6.8.                                  
Service of Process

 
 
The undersigned hereby irrevocably consents to service of process in the manner
provided for notices in Section 8.9 (Notices, Etc.) of the Agreement.
 

 


 
 

 





IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed and delivered as of the date first written above by their respective
officers thereunto duly authorized.




[___________________, a [•]





   
By:
/s/    Name    Title     


Agreed to and Acknowledged by:
 
Citibank, N.A.
By:
/s/    Name    Title     




 


 
 